
	
		II
		Calendar No. 17
		111th CONGRESS
		1st Session
		S. 275
		IN THE SENATE OF THE UNITED STATES
		
			January 16, 2009
			Mr. Baucus, from the
			 Committee on Finance, reported the following original bill; which was read
			 twice and placed on the calendar
		
		A BILL
		To amend title XXI of the Social Security Act to extend
		  and improve the Children's Health Insurance Program, and for other
		  purposes.
	
	
		1.Short
			 title; amendments to Social Security Act; references; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Children’s Health Insurance
			 Program Reauthorization Act of 2009.
			(b)Amendments to
			 Social Security ActExcept as
			 otherwise specifically provided, whenever in this Act an amendment is expressed
			 in terms of an amendment to or repeal of a section or other provision, the
			 reference shall be considered to be made to that section or other provision of
			 the Social Security Act.
			(c)References to
			 CHIP; Medicaid; SecretaryIn this Act:
				(1)CHIPThe
			 term CHIP means the State Children’s Health Insurance Program
			 established under title XXI of the Social Security Act (42 U.S.C. 1397aa et
			 seq.).
				(2)MedicaidThe
			 term Medicaid means the program for medical assistance established
			 under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).
				(3)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				(d)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; amendments
				to Social Security Act; references; table of contents.
					Sec. 2. Purpose.
					Sec. 3. General effective date; exception for State
				legislation; contingent effective date; reliance on law.
					TITLE I—Financing
					Subtitle A—Funding
					Sec. 101. Extension of CHIP.
					Sec. 102. Allotments for States and territories for fiscal
				years 2009 through 2013.
					Sec. 103. Child Enrollment Contingency Fund.
					Sec. 104. CHIP performance bonus payment
				to offset additional enrollment costs resulting from enrollment and retention
				efforts.
					Sec. 105. Two-year initial availability of CHIP
				allotments.
					Sec. 106. Redistribution of unused allotments.
					Sec. 107. Option for qualifying States to receive the enhanced
				portion of the CHIP matching rate for Medicaid coverage of certain
				children.
					Sec. 108. One-time
				appropriation.
					Sec. 109. Improving funding for the territories under CHIP and
				Medicaid.
					Subtitle B—Focus on Low-Income Children
				and Pregnant Women
					Sec. 111. State option to cover low-income pregnant women under
				CHIP through a State plan amendment.
					Sec. 112. Phase-out of coverage for nonpregnant childless
				adults under CHIP; conditions for coverage of parents.
					Sec. 113. Elimination of counting Medicaid child presumptive
				eligibility costs against title XXI
				allotment.
					Sec. 114. Limitation on matching rate for
				States that propose to cover children with effective family income that exceeds
				300 percent of the poverty line.
					Sec. 115. State authority under Medicaid.
					TITLE II—Outreach and Enrollment
					Subtitle A—Outreach and Enrollment Activities
					Sec. 201. Grants and enhanced administrative funding for
				outreach and enrollment.
					Sec. 202. Increased outreach and enrollment of
				Indians.
					Sec. 203. State option to rely on findings from an Express Lane
				agency to conduct simplified eligibility determinations.
					Subtitle B—Reducing Barriers to Enrollment
					Sec. 211. Verification of declaration of citizenship or
				nationality for purposes of eligibility for Medicaid and CHIP.
					Sec. 212. Reducing administrative barriers to
				enrollment.
					Sec. 213. Model of Interstate coordinated enrollment and
				coverage process.
					Sec. 214. Permitting States to ensure
				coverage without a 5-year delay of certain children and pregnant women under
				the Medicaid program and CHIP.
					TITLE III—Reducing Barriers to Providing Premium
				Assistance
					Subtitle A—Additional State Option for Providing Premium
				Assistance
					Sec. 301. Additional State option for providing premium
				assistance.
					Sec. 302. Outreach, education, and enrollment
				assistance.
					Subtitle B—Coordinating Premium Assistance with Private
				Coverage
					Sec. 311. Special enrollment period under group health plans in
				case of termination of Medicaid or CHIP coverage or eligibility for assistance
				in purchase of employment-based coverage; coordination of coverage.
					TITLE IV—Strengthening Quality of Care and Health
				Outcomes
					Sec. 401. Child health quality improvement activities for
				children enrolled in Medicaid or CHIP.
					Sec. 402. Improved availability of public information regarding
				enrollment of children in CHIP and Medicaid.
					Sec. 403. Application of certain managed care quality
				safeguards to CHIP.
					TITLE V—Improving Access to Benefits
					Sec. 501. Dental benefits.
					Sec. 502. Mental health parity in CHIP plans.
					Sec. 503. Application of prospective payment system for
				services provided by Federally-qualified health centers and rural health
				clinics.
					Sec. 504. Premium grace period.
					Sec. 505. Clarification of coverage of services provided
				through school-based health centers.
					Sec. 506. Medicaid and CHIP Payment and Access
				Commission.
					TITLE VI—Program Integrity and Other Miscellaneous
				Provisions
					Subtitle A—Program Integrity and Data Collection
					Sec. 601. Payment error rate measurement
				(PERM).
					Sec. 602. Improving data collection.
					Sec. 603. Updated Federal evaluation of CHIP.
					Sec. 604. Access to records for IG and GAO audits and
				evaluations.
					Sec. 605. No Federal funding for illegal aliens; disallowance
				for unauthorized expenditures.
					Subtitle B—Miscellaneous Health Provisions
					Sec. 611. Deficit Reduction Act technical
				corrections.
					Sec. 612. References to title XXI.
					Sec. 613. Prohibiting initiation of new health opportunity
				account demonstration programs.
					Sec. 614. Adjustment in computation of Medicaid FMAP to
				disregard an extraordinary employer pension contribution.
					Sec. 615. Clarification treatment of regional medical
				center.
					Sec. 616. Extension of Medicaid DSH allotments for Tennessee
				and Hawaii.
					Sec. 617. GAO report on Medicaid managed care payment
				rates.
					Subtitle C—Other Provisions
					Sec. 621. Outreach regarding health insurance options available
				to children.
					Sec. 622. Sense of the Senate regarding access to affordable
				and meaningful health insurance coverage.
					TITLE VII—Revenue Provisions 
					Sec. 701. Increase in excise tax rate on tobacco
				products.
					Sec. 702. Administrative
				improvements.
					Sec. 703. Treasury study concerning
				magnitude of tobacco smuggling in the United States.
					Sec. 704. Time for payment of corporate
				estimated taxes.
				
			2.PurposeIt is the purpose of this Act to provide
			 dependable and stable funding for children’s health insurance under titles XXI
			 and XIX of the Social Security Act in order to enroll all six million uninsured
			 children who are eligible, but not enrolled, for coverage today through such
			 titles.
		3.General effective
			 date; exception for State legislation; contingent effective date; reliance on
			 law
			(a)General
			 effective dateUnless otherwise provided in this Act, subject to
			 subsections (b) through (d), this Act (and the amendments made by this Act)
			 shall take effect on April 1, 2009, and shall apply to child health assistance
			 and medical assistance provided on or after that date.
			(b)Exception for
			 State legislationIn the case of a State plan under title XIX or
			 State child health plan under XXI of the Social Security Act, which the
			 Secretary of Health and Human Services determines requires State legislation in
			 order for the respective plan to meet one or more additional requirements
			 imposed by amendments made by this Act, the respective plan shall not be
			 regarded as failing to comply with the requirements of such title solely on the
			 basis of its failure to meet such an additional requirement before the first
			 day of the first calendar quarter beginning after the close of the first
			 regular session of the State legislature that begins after the date of
			 enactment of this Act. For purposes of the previous sentence, in the case of a
			 State that has a 2-year legislative session, each year of the session shall be
			 considered to be a separate regular session of the State legislature.
			(c)Coordination of
			 CHIP funding for fiscal year 2009Notwithstanding any other
			 provision of law, insofar as funds have been appropriated under section
			 2104(a)(11), 2104(k), or 2104(l) of the Social Security Act, as amended by
			 section 201 of Public Law 110–173, to provide allotments to States under CHIP
			 for fiscal year 2009—
				(1)any amounts that
			 are so appropriated that are not so allotted and obligated before April 1, 2009
			 are rescinded; and
				(2)any amount
			 provided for CHIP allotments to a State under this Act (and the amendments made
			 by this Act) for such fiscal year shall be reduced by the amount of such
			 appropriations so allotted and obligated before such date.
				(d)Reliance on
			 lawWith respect to
			 amendments made by this Act (other than title VII) that become effective as of
			 a date—
				(1)such amendments are
			 effective as of such date whether or not regulations implementing such
			 amendments have been issued; and
				(2)Federal financial
			 participation for medical assistance or child health assistance furnished under
			 title XIX or XXI, respectively, of the Social Security Act on or after such
			 date by a State in good faith reliance on such amendments before the date of
			 promulgation of final regulations, if any, to carry out such amendments (or
			 before the date of guidance, if any, regarding the implementation of such
			 amendments) shall not be denied on the basis of the State’s failure to comply
			 with such regulations or guidance.
				IFinancing
			AFunding
				101.Extension of
			 CHIPSection 2104(a) (42
			 U.S.C. 1397dd(a)) is amended—
					(1)in
			 paragraph (10), by striking and at the end;
					(2)by amending
			 paragraph (11), by striking each of fiscal years 2008 and 2009
			 and inserting fiscal year 2008; and
					(3)by adding at the
			 end the following new paragraphs:
						
							(12)for fiscal year
				2009, $10,562,000,000;
							(13)for fiscal year
				2010, $12,520,000,000;
							(14)for fiscal year
				2011, $13,459,000,000;
							(15)for fiscal year
				2012, $14,982,000,000; and
							(16)for fiscal year
				2013, for purposes of making 2 semi-annual allotments—
								(A)$2,850,000,000 for the period beginning on
				October 1, 2012, and ending on March 31, 2013, and
								(B)$2,850,000,000 for the period beginning on
				April 1, 2013, and ending on September 30,
				2013.
								.
					102.Allotments for
			 States and territories for fiscal years 2009 through 2013Section 2104 (42 U.S.C. 1397dd) is
			 amended—
					(1)in subsection
			 (b)(1), by striking subsection (d) and inserting
			 subsections (d) and (m);
					(2)in subsection (c)(1), by striking
			 subsection (d) and inserting subsections (d) and
			 (m)(4); and
					(3)by adding at the
			 end the following new subsection:
						
							(m)Allotments for
				fiscal years 2009 through 2013
								(1)For fiscal year
				2009
									(A)For the 50 States
				and the District of ColumbiaSubject to the succeeding provisions of
				this paragraph and paragraph (4), the Secretary shall allot for fiscal year
				2009 from the amount made available under subsection (a)(12), to each of the 50
				States and the District of Columbia 110 percent of the highest of the following
				amounts for such State or District:
										(i)The total Federal
				payments to the State under this title for fiscal year 2008, multiplied by the
				allotment increase factor determined under paragraph (5) for fiscal year
				2009.
										(ii)The amount allotted to the State for fiscal
				year 2008 under subsection (b), multiplied by the allotment increase factor
				determined under paragraph (5) for fiscal year 2009.
										(iii)The projected
				total Federal payments to the State under this title for fiscal year 2009, as
				determined on the basis of the February 2009 projections certified by the State
				to the Secretary by not later than March 31, 2009.
										(B)For the
				commonwealths and territoriesSubject to the succeeding provisions of
				this paragraph and paragraph (4), the Secretary shall allot for fiscal year
				2009 from the amount made available under subsection (a)(12) to each of the
				commonwealths and territories described in subsection (c)(3) an amount equal to
				the highest amount of Federal payments to the commonwealth or territory under
				this title for any fiscal year occurring during the period of fiscal years 1999
				through 2008, multiplied by the allotment increase factor determined under
				paragraph (5) for fiscal year 2009, except that subparagraph (B) thereof shall
				be applied by substituting the United States for the
				State.
									(C)Adjustment for
				qualifying statesIn the case
				of a qualifying State described in paragraph (2) of section 2105(g), the
				Secretary shall permit the State to submit a revised projection described in
				subparagraph (A)(iii) in order to take into account changes in such projections
				attributable to the application of paragraph (4) of such section.
									(2)For fiscal years
				2010 through 2012
									(A)In
				generalSubject to paragraphs
				(4) and (6), from the amount made available under paragraphs (13) through (15)
				of subsection (a) for each of fiscal years 2010 through 2012, respectively, the
				Secretary shall compute a State allotment for each State (including the
				District of Columbia and each commonwealth and territory) for each such fiscal
				year as follows:
										(i)Growth factor
				update for fiscal year 2010For fiscal year 2010, the allotment
				of the State is equal to the sum of—
											(I)the amount of the
				State allotment under paragraph (1) for fiscal year 2009; and
											(II)the amount of any
				payments made to the State under subsection (k), (l), or (n) for fiscal year
				2009,
											multiplied by
				the allotment increase factor under paragraph (5) for fiscal year 2010.(ii)Rebasing in
				fiscal year 2011For fiscal
				year 2011, the allotment of the State is equal to the Federal payments to the
				State that are attributable to (and countable towards) the total amount of
				allotments available under this section to the State in fiscal year 2010
				(including payments made to the State under subsection (n) for fiscal year 2010
				as well as amounts redistributed to the State in fiscal year 2010), multiplied
				by the allotment increase factor under paragraph (5) for fiscal year
				2011.
										(iii)Growth factor
				update for fiscal year 2012For fiscal year 2012, the allotment of the
				State is equal to the sum of—
											(I)the amount of the
				State allotment under clause (ii) for fiscal year 2011; and
											(II)the amount of any
				payments made to the State under subsection (n) for fiscal year 2011,
											multiplied by
				the allotment increase factor under paragraph (5) for fiscal year 2012.(3)For fiscal year
				2013
									(A)First
				halfSubject to paragraphs (4) and (6), from the amount made
				available under subparagraph (A) of paragraph (16) of subsection (a) for the
				semi-annual period described in such paragraph, increased by the amount of the
				appropriation for such period under section 108 of the Children’s Health
				Insurance Program Reauthorization Act of 2009, the Secretary shall compute a
				State allotment for each State (including the District of Columbia and each
				commonwealth and territory) for such semi-annual period in an amount equal to
				the first half ratio (described in subparagraph (D)) of the amount described in
				subparagraph (C).
									(B)Second
				halfSubject to paragraphs (4) and (6), from the amount made
				available under subparagraph (B) of paragraph (16) of subsection (a) for the
				semi-annual period described in such paragraph, the Secretary shall compute a
				State allotment for each State (including the District of Columbia and each
				commonwealth and territory) for such semi-annual period in an amount equal to
				the amount made available under such subparagraph, multiplied by the ratio
				of—
										(i)the amount of the
				allotment to such State under subparagraph (A); to
										(ii)the total of the
				amount of all of the allotments made available under such subparagraph.
										(C)Full year amount
				based on rebased amountThe
				amount described in this subparagraph for a State is equal to the Federal
				payments to the State that are attributable to (and countable towards) the
				total amount of allotments available under this section to the State in fiscal
				year 2012 (including payments made to the State under subsection (n) for fiscal
				year 2012 as well as amounts redistributed to the State in fiscal year 2012),
				multiplied by the allotment increase factor under paragraph (5) for fiscal year
				2013.
									(D)First half
				ratioThe first half ratio described in this subparagraph is the
				ratio of—
										(i)the sum of—
											(I)the amount made
				available under subsection (a)(16)(A); and
											(II)the amount of the
				appropriation for such period under section 108 of the Children’s Health
				Insurance Program Reauthorization Act of 2009; to
											(ii)the sum of the—
											(I)amount described in
				clause (i); and
											(II)the amount made
				available under subsection (a)(16)(B).
											(4)Proration
				ruleIf, after the application of this subsection without regard
				to this paragraph, the sum of the allotments determined under paragraph (1),
				(2), or (3) for a fiscal year (or, in the case of fiscal year 2013, for a
				semi-annual period in such fiscal year) exceeds the amount available under
				subsection (a) for such fiscal year or period, the Secretary shall reduce each
				allotment for any State under such paragraph for such fiscal year or period on
				a proportional basis.
								(5)Allotment
				increase factorThe allotment
				increase factor under this paragraph for a fiscal year is equal to the product
				of the following:
									(A)Per capita
				health care growth factor1 plus the percentage increase in the
				projected per capita amount of National Health Expenditures from the calendar
				year in which the previous fiscal year ends to the calendar year in which the
				fiscal year involved ends, as most recently published by the Secretary before
				the beginning of the fiscal year.
									(B)Child population
				growth factor1 plus the
				percentage increase (if any) in the population of children in the State from
				July 1 in the previous fiscal year to July 1 in the fiscal year involved, as
				determined by the Secretary based on the most recent published estimates of the
				Bureau of the Census before the beginning of the fiscal year involved, plus 1
				percentage point.
									(6)Increase in
				allotment to account for approved program expansionsIn the case
				of one of the 50 States or the District of Columbia that—
									(A)has submitted to
				the Secretary, and has approved by the Secretary, a State plan amendment or
				waiver request relating to an expansion of eligibility for children or benefits
				under this title that becomes effective for a fiscal year (beginning with
				fiscal year 2010 and ending with fiscal year 2013); and
									(B)has submitted to
				the Secretary, before the August 31 preceding the beginning of the fiscal year,
				a request for an expansion allotment adjustment under this paragraph for such
				fiscal year that specifies—
										(i)the additional expenditures that are
				attributable to the eligibility or benefit expansion provided under the
				amendment or waiver described in subparagraph (A), as certified by the State
				and submitted to the Secretary by not later than August 31 preceding the
				beginning of the fiscal year; and
										(ii)the extent to
				which such additional expenditures are projected to exceed the allotment of the
				State or District for the year,
										subject to
				paragraph (4), the amount of the allotment of the State or District under this
				subsection for such fiscal year shall be increased by the excess amount
				described in subparagraph (B)(i). A State or District may only obtain an
				increase under this paragraph for an allotment for fiscal year 2010 or fiscal
				year 2012.(7)Availability of
				amounts for semi-annual periods in fiscal year 2013Each
				semi-annual allotment made under paragraph (3) for a period in fiscal year 2013
				shall remain available for expenditure under this title for periods after the
				end of such fiscal year in the same manner as if the allotment had been made
				available for the entire fiscal
				year.
								.
					103.Child
			 Enrollment Contingency FundSection 2104 (42 U.S.C. 1397dd), as amended
			 by section 102, is amended by adding at the end the following new
			 subsection:
					
						(n)Child Enrollment
				Contingency Fund
							(1)EstablishmentThere
				is hereby established in the Treasury of the United States a fund which shall
				be known as the Child Enrollment Contingency Fund (in this
				subsection referred to as the Fund). Amounts in the Fund shall
				be available without further appropriations for payments under this
				subsection.
							(2)Deposits into
				fund
								(A)Initial and
				subsequent appropriationsSubject to subparagraphs (B) and (D),
				out of any money in the Treasury of the United States not otherwise
				appropriated, there are appropriated to the Fund—updated:
									(i)for fiscal year 2009, an amount equal to 20
				percent of the amount made available under paragraph (12) of subsection (a) for
				the fiscal year; and
									(ii)for each of fiscal
				years 2010 through 2012 (and for each of the semi-annual allotment periods for
				fiscal year 2013), such sums as are necessary for making payments to eligible
				States for such fiscal year or period, but not in excess of the aggregate cap
				described in subparagraph (B).
									(B)Aggregate
				capThe total amount
				available for payment from the Fund for each of fiscal years 2010 through 2012
				(and for each of the semi-annual allotment periods for fiscal year 2013),
				taking into account deposits made under subparagraph (C), shall not exceed 20
				percent of the amount made available under subsection (a) for the fiscal year
				or period.
								(C)Investment of
				fundThe Secretary of the Treasury shall invest, in interest
				bearing securities of the United States, such currently available portions of
				the Fund as are not immediately required for payments from the Fund. The income
				derived from these investments constitutes a part of the Fund.
								(D)Availability of
				excess funds for performance bonusesAny amounts in excess of the aggregate cap
				described in subparagraph (B) for a fiscal year or period shall be made
				available for purposes of carrying out section 2105(a)(3) for any succeeding
				fiscal year and the Secretary of the Treasury shall reduce the amount in the
				Fund by the amount so made available.
								(3)Child Enrollment
				Contingency Fund payments
								(A)In
				generalIf a State’s
				expenditures under this title in fiscal year 2009, fiscal year 2010, fiscal
				year 2011, fiscal year 2012, or a semi-annual allotment period for fiscal year
				2013, exceed the total amount of allotments available under this section to the
				State in the fiscal year or period (determined without regard to any
				redistribution it receives under subsection (f) that is available for
				expenditure during such fiscal year or period, but including any carryover from
				a previous fiscal year) and if the average monthly unduplicated number of
				children enrolled under the State plan under this title (including children
				receiving health care coverage through funds under this title pursuant to a
				waiver under section 1115) during such fiscal year or period exceeds its target
				average number of such enrollees (as determined under subparagraph (B)) for
				that fiscal year or period, subject to subparagraph (D), the Secretary shall
				pay to the State from the Fund an amount equal to the product of—
									(i)the amount by
				which such average monthly caseload exceeds such target number of enrollees;
				and
									(ii)the projected per
				capita expenditures under the State child health plan (as determined under
				subparagraph (C) for the fiscal year), multiplied by the enhanced FMAP (as
				defined in section 2105(b)) for the State and fiscal year involved (or in which
				the period occurs).
									(B)Target average
				number of child enrolleesIn
				this paragraph, the target average number of child enrollees for a
				State—
									(i)for fiscal year
				2009 is equal to the monthly average unduplicated number of children enrolled
				in the State child health plan under this title (including such children
				receiving health care coverage through funds under this title pursuant to a
				waiver under section 1115) during fiscal year 2008 increased by the population
				growth for children in that State for the year ending on June 30, 2007 (as
				estimated by the Bureau of the Census) plus 1 percentage point; or
									(ii)for a subsequent fiscal year (or
				semi-annual period occurring in a fiscal year) is equal to the target average
				number of child enrollees for the State for the previous fiscal year increased
				by the child population growth factor described in subsection (m)(5)(B) for the
				State for the prior fiscal year.
									(C)Projected per
				capita expendituresFor purposes of subparagraph (A)(ii), the
				projected per capita expenditures under a State child health plan—
									(i)for fiscal year 2009 is equal to the
				average per capita expenditures (including both State and Federal financial
				participation) under such plan for the targeted low-income children counted in
				the average monthly caseload for purposes of this paragraph during fiscal year
				2008, increased by the annual percentage increase in the projected per capita
				amount of National Health Expenditures (as estimated by the Secretary) for
				2009; or
									(ii)for a subsequent fiscal year (or
				semi-annual period occurring in a fiscal year) is equal to the projected per
				capita expenditures under such plan for the previous fiscal year (as determined
				under clause (i) or this clause) increased by the annual percentage increase in
				the projected per capita amount of National Health Expenditures (as estimated
				by the Secretary) for the year in which such subsequent fiscal year
				ends.
									(D)Proration
				ruleIf the amounts available for payment from the Fund for a
				fiscal year or period are less than the total amount of payments determined
				under subparagraph (A) for the fiscal year or period, the amount to be paid
				under such subparagraph to each eligible State shall be reduced
				proportionally.
								(E)Timely payment;
				reconciliationPayment under
				this paragraph for a fiscal year or period shall be made before the end of the
				fiscal year or period based upon the most recent data for expenditures and
				enrollment and the provisions of subsection (e) of section 2105 shall apply to
				payments under this subsection in the same manner as they apply to payments
				under such section.
								(F)Continued
				reportingFor purposes of
				this paragraph and subsection (f), the State shall submit to the Secretary the
				State’s projected Federal expenditures, even if the amount of such expenditures
				exceeds the total amount of allotments available to the State in such fiscal
				year or period.
								(G)Application to
				commonwealths and territoriesNo payment shall be made under this
				paragraph to a commonwealth or territory described in subsection (c)(3) until
				such time as the Secretary determines that there are in effect methods,
				satisfactory to the Secretary, for the collection and reporting of reliable
				data regarding the enrollment of children described in subparagraphs (A) and
				(B) in order to accurately determine the commonwealth’s or territory’s
				eligibility for, and amount of payment, under this
				paragraph.
								.
				104.CHIP performance
			 bonus payment to offset additional enrollment costs resulting from enrollment
			 and retention effortsSection
			 2105(a) (42 U.S.C. 1397ee(a)) is amended by adding at the end the following new
			 paragraphs:
					
						(3)Performance bonus
				payment to offset additional medicaid and CHIP child enrollment costs resulting
				from enrollment and retention efforts
							(A)In
				generalIn addition to the
				payments made under paragraph (1), for each fiscal year (beginning with fiscal
				year 2009 and ending with fiscal year 2013), the Secretary shall pay from
				amounts made available under subparagraph (E), to each State that meets the
				condition under paragraph (4) for the fiscal year, an amount equal to the
				amount described in subparagraph (B) for the State and fiscal year. The payment
				under this paragraph shall be made, to a State for a fiscal year, as a single
				payment not later than the last day of the first calendar quarter of the
				following fiscal year.
							(B)Amount for above
				baseline Medicaid child enrollment costsSubject to subparagraph
				(E), the amount described in this subparagraph for a State for a fiscal year is
				equal to the sum of the following amounts:
								(i)First tier above
				baseline Medicaid enrolleesAn amount equal to the number of first tier
				above baseline child enrollees (as determined under subparagraph (C)(i)) under
				title XIX for the State and fiscal year, multiplied by 15 percent of the
				projected per capita State Medicaid expenditures (as determined under
				subparagraph (D)) for the State and fiscal year under title XIX.
								(ii)Second tier
				above baseline Medicaid enrolleesAn amount equal to the number of second
				tier above baseline child enrollees (as determined under subparagraph (C)(ii))
				under title XIX for the State and fiscal year, multiplied by 62.5 percent of
				the projected per capita State Medicaid expenditures (as determined under
				subparagraph (D)) for the State and fiscal year under title XIX.
								(C)Number of first
				and second tier above baseline child enrollees; baseline number of child
				enrolleesFor purposes of this paragraph:
								(i)First tier above
				baseline child enrolleesThe number of first tier above baseline
				child enrollees for a State for a fiscal year under title XIX is equal to the
				number (if any, as determined by the Secretary) by which—
									(I)the monthly average
				unduplicated number of qualifying children (as defined in subparagraph (F))
				enrolled during the fiscal year under the State plan under title XIX,
				respectively; exceeds
									(II)the baseline
				number of enrollees described in clause (iii) for the State and fiscal year
				under title XIX, respectively;
									but not to exceed 10 percent of the
				baseline number of enrollees described in subclause (II).(ii)Second tier
				above baseline child enrolleesThe number of second tier above baseline
				child enrollees for a State for a fiscal year under title XIX is equal to the
				number (if any, as determined by the Secretary) by which—
									(I)the monthly average unduplicated number of
				qualifying children (as defined in subparagraph (F)) enrolled during the fiscal
				year under title XIX as described in clause (i)(I); exceeds
									(II)the sum of the
				baseline number of child enrollees described in clause (iii) for the State and
				fiscal year under title XIX, as described in clause (i)(II), and the maximum
				number of first tier above baseline child enrollees for the State and fiscal
				year under title XIX, as determined under clause (i).
									(iii)Baseline
				number of child enrolleesSubject to subparagraph (H), the baseline
				number of child enrollees for a State under title XIX—
									(I)for fiscal year 2009 is equal to the
				monthly average unduplicated number of qualifying children enrolled in the
				State plan under title XIX during fiscal year 2007 increased by the population
				growth for children in that State from 2007 to 2008 (as estimated by the Bureau
				of the Census) plus 4 percentage points, and further increased by the
				population growth for children in that State from 2008 to 2009 (as estimated by
				the Bureau of the Census) plus 4 percentage points;
									(II)for each of fiscal years 2010, 2011, and
				2012, is equal to the baseline number of child enrollees for the State for the
				previous fiscal year under title XIX, increased by the population growth for
				children in that State from the calendar year in which the respective fiscal
				year begins to the succeeding calendar year (as estimated by the Bureau of the
				Census) plus 3.5 percentage points;
									(III)for each of fiscal years 2013, 2014, and
				2015, is equal to the baseline number of child enrollees for the State for the
				previous fiscal year under title XIX, increased by the population growth for
				children in that State from the calendar year in which the respective fiscal
				year begins to the succeeding calendar year (as estimated by the Bureau of the
				Census) plus 3 percentage points; and
									(IV)for a subsequent fiscal year is equal to
				the baseline number of child enrollees for the State for the previous fiscal
				year under title XIX, increased by the population growth for children in that
				State from the calendar year in which the fiscal year involved begins to the
				succeeding calendar year (as estimated by the Bureau of the Census) plus 2
				percentage points.
									(D)Projected per
				capita State Medicaid expendituresFor purposes of subparagraph (B), the
				projected per capita State Medicaid expenditures for a State and fiscal year
				under title XIX is equal to the average per capita expenditures (including both
				State and Federal financial participation) for children under the State plan
				under such title, including under waivers but not including such children
				eligible for assistance by virtue of the receipt of benefits under title XVI,
				for the most recent fiscal year for which actual data are available (as
				determined by the Secretary), increased (for each subsequent fiscal year up to
				and including the fiscal year involved) by the annual percentage increase in
				per capita amount of National Health Expenditures (as estimated by the
				Secretary) for the calendar year in which the respective subsequent fiscal year
				ends and multiplied by a State matching percentage equal to 100 percent minus
				the Federal medical assistance percentage (as defined in section 1905(b)) for
				the fiscal year involved.
							(E)Amounts
				available for payments
								(i)Initial
				appropriationOut of any
				money in the Treasury not otherwise appropriated, there are appropriated
				$3,225,000,000 for fiscal year 2009 for making payments under this paragraph,
				to be available until expended.
								(ii)TransfersNotwithstanding
				any other provision of this title, the following amounts shall also be
				available, without fiscal year limitation, for making payments under this
				paragraph:
									(I)Unobligated
				national allotment
										(aa)Fiscal years
				2009 through 2012As of December 31 of fiscal year 2009, and as
				of December 31 of each succeeding fiscal year through fiscal year 2012, the
				portion, if any, of the amount appropriated under subsection (a) for such
				fiscal year that is unobligated for allotment to a State under subsection (m)
				for such fiscal year or set aside under subsection (a)(3) or (b)(2) of section
				2111 for such fiscal year.
										(bb)First half of
				fiscal year 2013As of December 31 of fiscal year 2013, the
				portion, if any, of the sum of the amounts appropriated under subsection
				(a)(16)(A) and under section 108 of the Children’s Health Insurance
				Reauthorization Act of 2009 for the period beginning on October 1, 2012, and
				ending on March 31, 2013, that is unobligated for allotment to a State under
				subsection (m) for such fiscal year or set aside under subsection (b)(2) of
				section 2111 for such fiscal year.
										(cc)Second half of
				fiscal year 2013As of June 30 of fiscal year 2013, the portion,
				if any, of the amount appropriated under subsection (a)(16)(B) for the period
				beginning on April 1, 2013, and ending on September 30, 2013, that is
				unobligated for allotment to a State under subsection (m) for such fiscal year
				or set aside under subsection (b)(2) of section 2111 for such fiscal
				year.
										(II)Unexpended
				allotments not used for redistributionAs of November 15 of each
				of fiscal years 2010 through 2013, the total amount of allotments made to
				States under section 2104 for the second preceding fiscal year (third preceding
				fiscal year in the case of the fiscal year 2006, 2007, and 2008 allotments)
				that is not expended or redistributed under section 2104(f) during the period
				in which such allotments are available for obligation.
									(III)Excess child
				enrollment contingency fundsAs of October 1 of each of fiscal
				years 2010 through 2013, any amount in excess of the aggregate cap applicable
				to the Child Enrollment Contingency Fund for the fiscal year under section
				2104(n).
									(IV)Unexpended
				transitional coverage block grant for nonpregnant childless
				adultsAs of October 1, 2011, any amounts set aside under section
				2111(a)(3) that are not expended by September 30, 2011.
									(iii)Proportional
				reductionIf the sum of the amounts otherwise payable under this
				paragraph for a fiscal year exceeds the amount available for the fiscal year
				under this subparagraph, the amount to be paid under this paragraph to each
				State shall be reduced proportionally.
								(F)Qualifying
				children defined
								(i)In
				generalFor purposes of this
				subsection, subject to clauses (ii) and (iii), the term qualifying
				children means children who meet the eligibility criteria (including
				income, categorical eligibility, age, and immigration status criteria) in
				effect as of July 1, 2008, for enrollment under title XIX, taking into account
				criteria applied as of such date under title XIX pursuant to a waiver under
				section 1115.
								(ii)LimitationA
				child described in clause (i) who is provided medical assistance during a
				presumptive eligibility period under section 1920A shall be considered to be a
				qualifying child only if the child is determined to be eligible
				for medical assistance under title XIX.
								(iii)ExclusionSuch term does not include any children for
				whom the State has made an election to provide medical assistance under
				paragraph (4) of section 1903(v).
								(G)Application to
				commonwealths and territoriesThe provisions of subparagraph (G)
				of section 2104(n)(3) shall apply with respect to payment under this paragraph
				in the same manner as such provisions apply to payment under such
				section.
							(H) Application to
				states that implement a Medicaid expansion for children after fiscal year
				2008In the case of a State that provides coverage under section
				115 of the Children’s Health Insurance Program Reauthorization Act of 2009 for
				any fiscal year after fiscal year 2008—
								(i)any child enrolled
				in the State plan under title XIX through the application of such an election
				shall be disregarded from the determination for the State of the monthly
				average unduplicated number of qualifying children enrolled in such plan during
				the first 3 fiscal years in which such an election is in effect; and
								(ii)in determining
				the baseline number of child enrollees for the State for any fiscal year
				subsequent to such first 3 fiscal years, the baseline number of child enrollees
				for the State under title XIX for the third of such fiscal years shall be the
				monthly average unduplicated number of qualifying children enrolled in the
				State plan under title XIX for such third fiscal year.
								(4)Enrollment and
				retention provisions for childrenFor purposes of paragraph (3)(A), a State
				meets the condition of this paragraph for a fiscal year if it is implementing
				at least 5 of the following enrollment and retention provisions (treating each
				subparagraph as a separate enrollment and retention provision) throughout the
				entire fiscal year:
							(A)Continuous
				eligibilityThe State has
				elected the option of continuous eligibility for a full 12 months for all
				children described in section 1902(e)(12) under title XIX under 19 years of
				age, as well as applying such policy under its State child health plan under
				this title.
							(B)Liberalization
				of asset requirementsThe State meets the requirement specified
				in either of the following clauses:
								(i)Elimination of
				asset testThe State does not
				apply any asset or resource test for eligibility for children under title XIX
				or this title.
								(ii)Administrative
				verification of assetsThe State—
									(I)permits a parent or caretaker relative who
				is applying on behalf of a child for medical assistance under title XIX or
				child health assistance under this title to declare and certify by signature
				under penalty of perjury information relating to family assets for purposes of
				determining and redetermining financial eligibility; and
									(II)takes steps to
				verify assets through means other than by requiring documentation from parents
				and applicants except in individual cases of discrepancies or where otherwise
				justified.
									(C)Elimination of
				in-person interview requirementThe State does not require an application
				of a child for medical assistance under title XIX (or for child health
				assistance under this title), including an application for renewal of such
				assistance, to be made in person nor does the State require a face-to-face
				interview, unless there are discrepancies or individual circumstances
				justifying an in-person application or face-to-face interview.
							(D)Use of joint
				application for medicaid and CHIPThe application form and supplemental forms
				(if any) and information verification process is the same for purposes of
				establishing and renewing eligibility for children for medical assistance under
				title XIX and child health assistance under this title.
							(E)Automatic renewal (use of administrative
				renewal)
								(i)In
				generalThe State provides, in the case of renewal of a child’s
				eligibility for medical assistance under title XIX or child health assistance
				under this title, a pre-printed form completed by the State based on the
				information available to the State and notice to the parent or caretaker
				relative of the child that eligibility of the child will be renewed and
				continued based on such information unless the State is provided other
				information. Nothing in this clause shall be construed as preventing a State
				from verifying, through electronic and other means, the information so
				provided.
								(ii)Satisfaction
				through demonstrated use of ex parte processA State shall be
				treated as satisfying the requirement of clause (i) if renewal of eligibility
				of children under title XIX or this title is determined without any requirement
				for an in-person interview, unless sufficient information is not in the State’s
				possession and cannot be acquired from other sources (including other State
				agencies) without the participation of the applicant or the applicant’s parent
				or caretaker relative.
								(F)Presumptive
				eligibility for childrenThe State is implementing section 1920A
				under title XIX as well as, pursuant to section 2107(e)(1), under this
				title.
							(G)Express
				laneThe State is implementing the option described in section
				1902(e)(13) under title XIX as well as, pursuant to section 2107(e)(1), under
				this title.
							(H)Premium assistance subsidiesThe State is implementing the option of
				providing premium assistance subsidies under section 2105(c)(10) or section
				1906A.
							.
				105.Two-year initial
			 availability of CHIP allotmentsSection 2104(e) (42 U.S.C. 1397dd(e)) is
			 amended to read as follows:
					
						(e)Availability of
				amounts allotted
							(1)In
				generalExcept as provided in paragraph (2), amounts allotted to
				a State pursuant to this section—
								(A)for each of fiscal
				years 1998 through 2008, shall remain available for expenditure by the State
				through the end of the second succeeding fiscal year; and
								(B)for fiscal year
				2009 and each fiscal year thereafter, shall remain available for expenditure by
				the State through the end of the succeeding fiscal year.
								(2)Availability of
				amounts redistributedAmounts redistributed to a State under
				subsection (f) shall be available for expenditure by the State through the end
				of the fiscal year in which they are
				redistributed.
							.
				106.Redistribution
			 of unused allotments
					(a)Beginning with
			 fiscal year 2007
						(1)In
			 generalSection 2104(f) (42 U.S.C. 1397dd(f)) is amended—
							(A)by striking
			 The Secretary and inserting the following:
								
									(1)In
				generalThe
				Secretary
									;
							(B)by striking
			 States that have fully expended the amount of their allotments under
			 this section. and inserting States that the Secretary determines
			 with respect to the fiscal year for which unused allotments are available for
			 redistribution under this subsection, are shortfall States described in
			 paragraph (2) for such fiscal year, but not to exceed the amount of the
			 shortfall described in paragraph (2)(A) for each such State (as may be adjusted
			 under paragraph (2)(C)).; and
							(C)by adding at the
			 end the following new paragraph:
								
									(2)Shortfall states
				described
										(A)In
				generalFor purposes of paragraph (1), with respect to a fiscal
				year, a shortfall State described in this subparagraph is a State with a State
				child health plan approved under this title for which the Secretary estimates
				on the basis of the most recent data available to the Secretary, that the
				projected expenditures under such plan for the State for the fiscal year will
				exceed the sum of—
											(i)the amount of the
				State’s allotments for any preceding fiscal years that remains available for
				expenditure and that will not be expended by the end of the immediately
				preceding fiscal year;
											(ii)the amount (if any) of the child enrollment
				contingency fund payment under subsection (n); and
											(iii)the amount of
				the State’s allotment for the fiscal year.
											(B)Proration
				ruleIf the amounts available for redistribution under paragraph
				(1) for a fiscal year are less than the total amounts of the estimated
				shortfalls determined for the year under subparagraph (A), the amount to be
				redistributed under such paragraph for each shortfall State shall be reduced
				proportionally.
										(C)Retrospective
				adjustmentThe Secretary may adjust the estimates and
				determinations made under paragraph (1) and this paragraph with respect to a
				fiscal year as necessary on the basis of the amounts reported by States not
				later than November 30 of the succeeding fiscal year, as approved by the
				Secretary.
										.
							(2)Effective
			 dateThe amendments made by paragraph (1) shall apply to
			 redistribution of allotments made for fiscal year 2007 and subsequent fiscal
			 years.
						(b)Redistribution
			 of unused allotments for fiscal year 2006Section 2104(k) (42 U.S.C. 1397dd(k)) is
			 amended—
						(1)in
			 the subsection heading, by striking “the First 2 Quarters of”;
						(2)in paragraph (1),
			 by striking “the first 2 quarters of”; and
						(3)in
			 paragraph (6)—
							(A)by striking “the
			 first 2 quarters of”; and
							(B)by striking “March
			 31” and inserting “September 30”.
							107.Option for
			 qualifying States to receive the enhanced portion of the CHIP matching rate for
			 Medicaid coverage of certain children
					(a)In
			 generalSection 2105(g) (42
			 U.S.C. 1397ee(g)) is amended—
						(1)in paragraph (1)(A), as amended by section
			 201(b)(1) of Public Law 110–173—
							(A)by inserting subject to paragraph
			 (4), after Notwithstanding any other provision of law,;
			 and
							(B)by striking
			 2008, or 2009 and inserting or 2008; and
							(2)by adding at the
			 end the following new paragraph:
							
								(4)Option for
				allotments for fiscal years 2009 through 2013
									(A)Payment of
				enhanced portion of matching rate for certain expendituresIn the
				case of expenditures described in subparagraph (B), a qualifying State (as
				defined in paragraph (2)) may elect to be paid from the State’s allotment made
				under section 2104 for any of fiscal years 2009 through 2013 (insofar as the
				allotment is available to the State under subsections (e) and (m) of such
				section) an amount each quarter equal to the additional amount that would have
				been paid to the State under title XIX with respect to such expenditures if the
				enhanced FMAP (as determined under subsection (b)) had been substituted for the
				Federal medical assistance percentage (as defined in section 1905(b)).
									(B)Expenditures
				describedFor purposes of subparagraph (A), the expenditures
				described in this subparagraph are expenditures made after the date of the
				enactment of this paragraph and during the period in which funds are available
				to the qualifying State for use under subparagraph (A), for the provision of
				medical assistance to individuals residing in the State who are eligible for
				medical assistance under the State plan under title XIX or under a waiver of
				such plan and who have not attained age 19 (or, if a State has so elected under
				the State plan under title XIX, age 20 or 21), and whose family income equals
				or exceeds 133 percent of the poverty line but does not exceed the Medicaid
				applicable income
				level.
									.
						(b)Repeal of
			 limitation on availability of fiscal year 2009 allotmentsParagraph (2) of section 201(b) of the
			 Medicare, Medicaid, and SCHIP Extension Act of 2007 (Public Law 110-173) is
			 repealed.
					108.One-time
			 appropriationThere is
			 appropriated to the Secretary, out of any money in the Treasury not otherwise
			 appropriated, $11,706,000,000 to accompany the allotment made for the period
			 beginning on October 1, 2012, and ending on March 31, 2013, under section
			 2104(a)(16)(A) of the Social Security
			 Act (42 U.S.C. 1397dd(a)(16)(A)) (as added by section 101), to
			 remain available until expended. Such amount shall be used to provide
			 allotments to States under paragraph (3) of section 2104(m) of the
			 Social Security Act (42 U.S.C.
			 1397dd(i)), as added by section 102, for the first 6 months of fiscal year 2013
			 in the same manner as allotments are provided under subsection (a)(16)(A) of
			 such section 2104 and subject to the same terms and conditions as apply to the
			 allotments provided from such subsection (a)(16)(A).
				109.Improving
			 funding for the territories under CHIP and MedicaidSection 1108(g) (42 U.S.C. 1308(g)) is
			 amended by adding at the end the following new paragraph:
					
						(4)Exclusion of
				certain expenditures from payment limitsWith respect to fiscal
				years beginning with fiscal year 2009, if Puerto Rico, the Virgin Islands,
				Guam, the Northern Mariana Islands, or American Samoa qualify for a payment
				under subparagraph (A)(i), (B), or (F) of section 1903(a)(3) for a calendar
				quarter of such fiscal year, the payment shall not be taken into account in
				applying subsection (f) (as increased in accordance with paragraphs (1), (2),
				and (3) of this subsection) to such commonwealth or territory for such fiscal
				year.
						.
				BFocus on
			 Low-Income Children and Pregnant Women
				111.State option to
			 cover low-income pregnant women under CHIP through a State plan
			 amendment
					(a)In
			 GeneralTitle XXI (42 U.S.C. 1397aa et seq.), as amended by
			 section 112(a), is amended by adding at the end the following new
			 section:
						
							2112.Optional
				coverage of targeted low-income pregnant women through a State plan
				amendment
								(a)In
				GeneralSubject to the succeeding provisions of this section, a
				State may elect through an amendment to its State child health plan under
				section 2102 to provide pregnancy-related assistance under such plan for
				targeted low-income pregnant women.
								(b)ConditionsA
				State may only elect the option under subsection (a) if the following
				conditions are satisfied:
									(1)Minimum income
				eligibility levels for pregnant women and childrenThe State has
				established an income eligibility level—
										(A)for pregnant women
				under subsection (a)(10)(A)(i)(III), (a)(10)(A)(i)(IV), or (l)(1)(A) of section
				1902 that is at least 185 percent (or such higher percent as the State has in
				effect with regard to pregnant women under this title) of the poverty line
				applicable to a family of the size involved, but in no case lower than the
				percent in effect under any such subsection as of July 1, 2008; and
										(B)for children under 19 years of age under
				this title (or title XIX) that is at least 200 percent of the poverty line
				applicable to a family of the size involved.
										(2)No chip income
				eligibility level for pregnant women lower than the state’s medicaid
				levelThe State does not apply an effective income level for
				pregnant women under the State plan amendment that is lower than the effective
				income level (expressed as a percent of the poverty line and considering
				applicable income disregards) specified under subsection (a)(10)(A)(i)(III),
				(a)(10)(A)(i)(IV), or (l)(1)(A) of section 1902, on the date of enactment of
				this paragraph to be eligible for medical assistance as a pregnant
				woman.
									(3)No coverage for
				higher income pregnant women without covering lower income pregnant
				womenThe State does not provide coverage for pregnant women with
				higher family income without covering pregnant women with a lower family
				income.
									(4)Application of
				requirements for coverage of targeted low-income childrenThe
				State provides pregnancy-related assistance for targeted low-income pregnant
				women in the same manner, and subject to the same requirements, as the State
				provides child health assistance for targeted low-income children under the
				State child health plan, and in addition to providing child health assistance
				for such women.
									(5)No preexisting
				condition exclusion or waiting periodThe State does not apply
				any exclusion of benefits for pregnancy-related assistance based on any
				preexisting condition or any waiting period (including any waiting period
				imposed to carry out section 2102(b)(3)(C)) for receipt of such
				assistance.
									(6)Application of
				cost-sharing protectionThe State provides pregnancy-related
				assistance to a targeted low-income woman consistent with the cost-sharing
				protections under section 2103(e) and applies the limitation on total annual
				aggregate cost sharing imposed under paragraph (3)(B) of such section to the
				family of such a woman.
									(7)No waiting list
				for childrenThe State does
				not impose, with respect to the enrollment under the State child health plan of
				targeted low-income children during the quarter, any enrollment cap or other
				numerical limitation on enrollment, any waiting list, any procedures designed
				to delay the consideration of applications for enrollment, or similar
				limitation with respect to enrollment.
									(c)Option To
				Provide Presumptive EligibilityA State that elects the option
				under subsection (a) and satisfies the conditions described in subsection (b)
				may elect to apply section 1920 (relating to presumptive eligibility for
				pregnant women) to the State child health plan in the same manner as such
				section applies to the State plan under title XIX.
								(d)DefinitionsFor
				purposes of this section:
									(1)Pregnancy-related
				assistanceThe term pregnancy-related assistance has
				the meaning given the term child health assistance in section
				2110(a) with respect to an individual during the period described in paragraph
				(2)(A).
									(2)Targeted
				low-income pregnant womanThe term targeted low-income
				pregnant woman means an individual—
										(A)during pregnancy
				and through the end of the month in which the 60-day period (beginning on the
				last day of her pregnancy) ends;
										(B)whose family
				income exceeds 185 percent (or, if higher, the percent applied under subsection
				(b)(1)(A)) of the poverty line applicable to a family of the size involved, but
				does not exceed the income eligibility level established under the State child
				health plan under this title for a targeted low-income child; and
										(C)who satisfies the
				requirements of paragraphs (1)(A), (1)(C), (2), and (3) of section 2110(b) in
				the same manner as a child applying for child health assistance would have to
				satisfy such requirements.
										(e)Automatic
				Enrollment for Children Born to Women Receiving Pregnancy-Related
				AssistanceIf a child is born to a targeted low-income pregnant
				woman who was receiving pregnancy-related assistance under this section on the
				date of the child’s birth, the child shall be deemed to have applied for child
				health assistance under the State child health plan and to have been found
				eligible for such assistance under such plan or to have applied for medical
				assistance under title XIX and to have been found eligible for such assistance
				under such title, as appropriate, on the date of such birth and to remain
				eligible for such assistance until the child attains 1 year of age. During the
				period in which a child is deemed under the preceding sentence to be eligible
				for child health or medical assistance, the child health or medical assistance
				eligibility identification number of the mother shall also serve as the
				identification number of the child, and all claims shall be submitted and paid
				under such number (unless the State issues a separate identification number for
				the child before such period expires).
								(f)States Providing
				Assistance Through Other Options
									(1)Continuation of
				other options for providing assistanceThe option to provide
				assistance in accordance with the preceding subsections of this section shall
				not limit any other option for a State to provide—
										(A)child health
				assistance through the application of sections 457.10, 457.350(b)(2),
				457.622(c)(5), and 457.626(a)(3) of title 42, Code of Federal Regulations (as
				in effect after the final rule adopted by the Secretary and set forth at 67
				Fed. Reg. 61956–61974 (October 2, 2002)), or
										(B)pregnancy-related
				services through the application of any waiver authority (as in effect on June
				1, 2008).
										(2)Clarification of
				authority to provide postpartum servicesAny State that provides
				child health assistance under any authority described in paragraph (1) may
				continue to provide such assistance, as well as postpartum services, through
				the end of the month in which the 60-day period (beginning on the last day of
				the pregnancy) ends, in the same manner as such assistance and postpartum
				services would be provided if provided under the State plan under title XIX,
				but only if the mother would otherwise satisfy the eligibility requirements
				that apply under the State child health plan (other than with respect to age)
				during such period.
									(3)No
				inferenceNothing in this subsection shall be construed—
										(A)to infer
				congressional intent regarding the legality or illegality of the content of the
				sections specified in paragraph (1)(A); or
										(B)to modify the
				authority to provide pregnancy-related services under a waiver specified in
				paragraph
				(1)(B).
										.
					(b)Additional
			 Conforming Amendments
						(1)No cost sharing
			 for pregnancy-related benefitsSection 2103(e)(2) (42 U.S.C.
			 1397cc(e)(2)) is amended—
							(A)in the heading, by
			 inserting or pregnancy-related
			 assistance after preventive
			 services; and
							(B)by inserting
			 before the period at the end the following: or for pregnancy-related
			 assistance.
							(2)No waiting
			 periodSection 2102(b)(1)(B) (42 U.S.C. 1397bb(b)(1)(B)) is
			 amended—
							(A)in clause (i), by
			 striking , and at the end and inserting a semicolon;
							(B)in clause (ii), by
			 striking the period at the end and inserting ; and; and
							(C)by adding at the
			 end the following new clause:
								
									(iii)may not apply a
				waiting period (including a waiting period to carry out paragraph (3)(C)) in
				the case of a targeted low-income pregnant woman provided pregnancy-related
				assistance under section
				2112.
									.
							112.Phase-out of
			 coverage for nonpregnant childless adults under CHIP; conditions for coverage
			 of parents
					(a)Phase-Out
			 Rules
						(1)In
			 generalTitle XXI (42 U.S.C. 1397aa et seq.) is amended by adding
			 at the end the following new section:
							
								2111.Phase-Out of
				coverage for nonpregnant childless adults; conditions for coverage of
				parents
									(a)Termination of
				Coverage for Nonpregnant Childless Adults
										(1)No new chip
				waivers; automatic extensions at state option through
				2009Notwithstanding section 1115 or any other provision of this
				title, except as provided in this subsection—
											(A)the Secretary shall
				not on or after the date of the enactment of the Children’s Health Insurance
				Program Reauthorization Act of 2009, approve or renew a waiver, experimental,
				pilot, or demonstration project that would allow funds made available under
				this title to be used to provide child health assistance or other health
				benefits coverage to a nonpregnant childless adult; and
											(B)notwithstanding
				the terms and conditions of an applicable existing waiver, the provisions of
				paragraph (2) shall apply for purposes of any period beginning on or after
				January 1, 2010, in determining the period to which the waiver applies, the
				individuals eligible to be covered by the waiver, and the amount of the Federal
				payment under this title.
											(2)Termination of
				chip coverage under applicable existing waivers at the end of 2009
											(A)In
				generalNo funds shall be available under this title for child
				health assistance or other health benefits coverage that is provided to a
				nonpregnant childless adult under an applicable existing waiver after December
				31, 2009.
											(B)Extension upon
				state requestIf an applicable existing waiver described in
				subparagraph (A) would otherwise expire before January 1, 2010, notwithstanding
				the requirements of subsections (e) and (f) of section 1115, a State may
				submit, not later than September 30, 2009, a request to the Secretary for an
				extension of the waiver. The Secretary shall approve a request for an extension
				of an applicable existing waiver submitted pursuant to this subparagraph, but
				only through December 31, 2009.
											(C)Application of
				enhanced fmapThe enhanced FMAP determined under section 2105(b)
				shall apply to expenditures under an applicable existing waiver for the
				provision of child health assistance or other health benefits coverage to a
				nonpregnant childless adult during the period beginning on the date of the
				enactment of this subsection and ending on December 31, 2009.
											(3)State option to
				apply for medicaid waiver to continue coverage for nonpregnant childless
				adults
											(A)In
				generalEach State for which coverage under an applicable
				existing waiver is terminated under paragraph (2)(A) may submit, not later than
				September 30, 2009, an application to the Secretary for a waiver under section
				1115 of the State plan under title XIX to provide medical assistance to a
				nonpregnant childless adult whose coverage is so terminated (in this subsection
				referred to as a Medicaid nonpregnant childless adults
				waiver).
											(B)Deadline for
				approvalThe Secretary shall make a decision to approve or deny
				an application for a Medicaid nonpregnant childless adults waiver submitted
				under subparagraph (A) within 90 days of the date of the submission of the
				application. If no decision has been made by the Secretary as of December 31,
				2009, on the application of a State for a Medicaid nonpregnant childless adults
				waiver that was submitted to the Secretary by September 30, 2009, the
				application shall be deemed approved.
											(C)Standard for
				budget neutralityThe budget neutrality requirement applicable
				with respect to expenditures for medical assistance under a Medicaid
				nonpregnant childless adults waiver shall—
												(i)in
				the case of fiscal year 2010, allow expenditures for medical assistance under
				title XIX for all such adults to not exceed the total amount of payments made
				to the State under paragraph (2)(B) for fiscal year 2009, increased by the
				percentage increase (if any) in the projected nominal per capita amount of
				National Health Expenditures for 2010 over 2009, as most recently published by
				the Secretary; and
												(ii)in
				the case of any succeeding fiscal year, allow such expenditures to not exceed
				the amount in effect under this subparagraph for the preceding fiscal year,
				increased by the percentage increase (if any) in the projected nominal per
				capita amount of National Health Expenditures for the calendar year that begins
				during the year involved over the preceding calendar year, as most recently
				published by the Secretary.
												(b)Rules and
				Conditions for Coverage of Parents of Targeted Low-Income Children
										(1)Two-year period;
				automatic extension at state option through fiscal year 2011
											(A)No new chip
				waiversNotwithstanding section 1115 or any other provision of
				this title, except as provided in this subsection—
												(i)the Secretary
				shall not on or after the date of the enactment of the Children’s Health
				Insurance Program Reauthorization Act of 2009 approve or renew a waiver,
				experimental, pilot, or demonstration project that would allow funds made
				available under this title to be used to provide child health assistance or
				other health benefits coverage to a parent of a targeted low-income child;
				and
												(ii)notwithstanding
				the terms and conditions of an applicable existing waiver, the provisions of
				paragraphs (2) and (3) shall apply for purposes of any fiscal year beginning on
				or after October 1, 2011, in determining the period to which the waiver
				applies, the individuals eligible to be covered by the waiver, and the amount
				of the Federal payment under this title.
												(B)Extension upon
				state requestIf an applicable existing waiver described in
				subparagraph (A) would otherwise expire before October 1, 2011, and the State
				requests an extension of such waiver, the Secretary shall grant such an
				extension, but only, subject to paragraph (2)(A), through September 30,
				2011.
											(C)Application of
				enhanced fmapThe enhanced FMAP determined under section 2105(b)
				shall apply to expenditures under an applicable existing waiver for the
				provision of child health assistance or other health benefits coverage to a
				parent of a targeted low-income child during the third and fourth quarters of
				fiscal year 2009 and during fiscal years 2010 and 2011.
											(2)Rules for fiscal
				years 2012 through 2013
											(A)Payments for
				coverage limited to block grant funded from state allotmentAny
				State that provides child health assistance or health benefits coverage under
				an applicable existing waiver for a parent of a targeted low-income child may
				elect to continue to provide such assistance or coverage through fiscal year
				2012 or 2013, subject to the same terms and conditions that applied under the
				applicable existing waiver, unless otherwise modified in subparagraph
				(B).
											(B)Terms and
				conditions
												(i)Block grant set
				aside from state allotmentIf the State makes an election under
				subparagraph (A), the Secretary shall set aside for the State for each such
				fiscal year an amount equal to the Federal share of 110 percent of the State’s
				projected expenditures under the applicable existing waiver for providing child
				health assistance or health benefits coverage to all parents of targeted
				low-income children enrolled under such waiver for the fiscal year (as
				certified by the State and submitted to the Secretary by not later than August
				31 of the preceding fiscal year). In the case of fiscal year 2013, the set
				aside for any State shall be computed separately for each period described in
				subparagraphs (A) and (B) of section 2104(a)(16) and any reduction in the
				allotment for either such period under section 2104(m)(4) shall be allocated on
				a pro rata basis to such set aside.
												(ii)Payments from
				block grantThe Secretary shall pay the State from the amount set
				aside under clause (i) for the fiscal year, an amount for each quarter of such
				fiscal year equal to the applicable percentage determined under clause (iii) or
				(iv) for expenditures in the quarter for providing child health assistance or
				other health benefits coverage to a parent of a targeted low-income
				child.
												(iii)Enhanced fmap
				only in fiscal year 2012 for states with significant child outreach or that
				achieve child coverage benchmarks; fmap for any other statesFor
				purposes of clause (ii), the applicable percentage for any quarter of fiscal
				year 2012 is equal to—
													(I)the enhanced FMAP
				determined under section 2105(b) in the case of a State that meets the outreach
				or coverage benchmarks described in any of subparagraph (A), (B), or (C) of
				paragraph (3) for fiscal year 2011; or
													(II)the Federal
				medical assistance percentage (as determined under section 1905(b) without
				regard to clause (4) of such section) in the case of any other State.
													(iv)Amount of
				federal matching payment in 2013For purposes of clause (ii), the
				applicable percentage for any quarter of fiscal year 2013 is equal to—
													(I)the REMAP
				percentage if—
														(aa)the
				applicable percentage for the State under clause (iii) was the enhanced FMAP
				for fiscal year 2012; and
														(bb)the
				State met either of the coverage benchmarks described in subparagraph (B) or
				(C) of paragraph (3) for fiscal year 2012; or
														(II)the Federal
				medical assistance percentage (as so determined) in the case of any State to
				which subclause (I) does not apply.
													For purposes
				of subclause (I), the REMAP percentage is the percentage which is the sum of
				such Federal medical assistance percentage and a number of percentage points
				equal to one-half of the difference between such Federal medical assistance
				percentage and such enhanced FMAP.(v)No federal
				payments other than from block grant set asideNo payments shall
				be made to a State for expenditures described in clause (ii) after the total
				amount set aside under clause (i) for a fiscal year has been paid to the
				State.
												(vi)No increase in
				income eligibility level for parentsNo payments shall be made to
				a State from the amount set aside under clause (i) for a fiscal year for
				expenditures for providing child health assistance or health benefits coverage
				to a parent of a targeted low-income child whose family income exceeds the
				income eligibility level applied under the applicable existing waiver to
				parents of targeted low-income children on the date of enactment of the
				Children’s Health Insurance Program Reauthorization Act of 2009.
												(3)Outreach or
				coverage benchmarksFor purposes of paragraph (2), the outreach
				or coverage benchmarks described in this paragraph are as follows:
											(A)Significant
				child outreach campaignThe State—
												(i)was awarded a
				grant under section 2113 for fiscal year 2011;
												(ii)implemented 1 or
				more of the enrollment and retention provisions described in section 2105(a)(4)
				for such fiscal year; or
												(iii)has submitted a
				specific plan for outreach for such fiscal year.
												(B)High-performing
				stateThe State, on the basis of the most timely and accurate
				published estimates of the Bureau of the Census, ranks in the lowest
				1/3 of States in terms of the State’s percentage of
				low-income children without health insurance.
											(C)State increasing
				enrollment of low-income childrenThe State qualified for a
				performance bonus payment under section 2105(a)(3)(B) for the most recent
				fiscal year applicable under such section.
											(4)Rules of
				constructionNothing in this subsection shall be construed as
				prohibiting a State from submitting an application to the Secretary for a
				waiver under section 1115 of the State plan under title XIX to provide medical
				assistance to a parent of a targeted low-income child that was provided child
				health assistance or health benefits coverage under an applicable existing
				waiver.
										(c)Applicable
				Existing WaiverFor purposes of this section—
										(1)In
				generalThe term applicable existing waiver means a
				waiver, experimental, pilot, or demonstration project under section 1115,
				grandfathered under section 6102(c)(3) of the Deficit Reduction Act of 2005, or
				otherwise conducted under authority that—
											(A)would allow funds
				made available under this title to be used to provide child health assistance
				or other health benefits coverage to—
												(i)a
				parent of a targeted low-income child;
												(ii)a
				nonpregnant childless adult; or
												(iii)individuals
				described in both clauses (i) and (ii); and
												(B)was in effect
				during fiscal year 2009.
											(2)Definitions
											(A)ParentThe
				term parent includes a caretaker relative (as such term is used in
				carrying out section 1931) and a legal guardian.
											(B)Nonpregnant
				childless adultThe term nonpregnant childless adult
				has the meaning given such term by section
				2107(f).
											.
						(2)Conforming
			 amendments
							(A)Section 2107(f)
			 (42 U.S.C. 1397gg(f)) is amended—
								(i)by
			 striking “, the Secretary” and inserting “:
									
										(1)The
				Secretary
										;
								(ii)in
			 the first sentence, by inserting or a parent (as defined in section
			 2111(c)(2)(A)), who is not pregnant, of a targeted low-income child
			 before the period;
								(iii)by
			 striking the second sentence; and
								(iv)by
			 adding at the end the following new paragraph:
									
										(2)The Secretary may
				not approve, extend, renew, or amend a waiver, experimental, pilot, or
				demonstration project with respect to a State after the date of enactment of
				the Children’s Health Insurance Program Reauthorization Act of 2009 that would
				waive or modify the requirements of section
				2111.
										.
								(B)Section 6102(c) of
			 the Deficit Reduction Act of 2005 (Public Law 109–171; 120 Stat. 131) is
			 amended by striking Nothing and inserting Subject to
			 section 2111 of the Social Security
			 Act, as added by section 112 of the Children’s Health Insurance
			 Program Reauthorization Act of 2009, nothing.
							(b)GAO Study and
			 Report
						(1)In
			 generalThe Comptroller General of the United States shall
			 conduct a study of whether—
							(A)the coverage of a
			 parent, a caretaker relative (as such term is used in carrying out section
			 1931), or a legal guardian of a targeted low-income child under a State health
			 plan under title XXI of the Social Security
			 Act increases the enrollment of, or the quality of care for,
			 children, and
							(B)such parents,
			 relatives, and legal guardians who enroll in such a plan are more likely to
			 enroll their children in such a plan or in a State plan under title XIX of such
			 Act.
							(2)ReportNot later than 2 years after the date of
			 the enactment of this Act, the Comptroller General shall report the results of
			 the study to the Committee on Finance of the Senate and the Committee on Energy
			 and Commerce of the House of Representatives, including recommendations (if
			 any) for changes in legislation.
						113.Elimination of
			 counting Medicaid child presumptive eligibility costs against title
			 XXI allotment
					(a)In
			 generalSection 2105(a)(1)
			 (42 U.S.C. 1397ee(a)(1)) is amended—
						(1)in the matter
			 preceding subparagraph (A), by striking (or, in the case of expenditures
			 described in subparagraph (B), the Federal medical assistance percentage (as
			 defined in the first sentence of section 1905(b))); and
						(2)by striking
			 subparagraph (B) and inserting the following new subparagraph:
							
								(B)[reserved]
								.
						(b)Amendments to
			 medicaid
						(1)Eligibility of a
			 newbornSection 1902(e)(4) (42 U.S.C. 1396a(e)(4)) is amended in
			 the first sentence by striking so long as the child is a member of the
			 woman’s household and the woman remains (or would remain if pregnant) eligible
			 for such assistance.
						(2)Application of
			 qualified entities to presumptive eligibility for pregnant women under
			 medicaidSection 1920(b) (42 U.S.C. 1396r–1(b)) is amended by
			 adding after paragraph (2) the following flush sentence:
							
								The term
				qualified provider also includes a qualified entity, as defined in
				section
				1920A(b)(3)..
						114.Limitation on
			 matching rate for States that propose to cover children with effective family
			 income that exceeds 300 percent of the poverty line
					(a)FMAP Applied to
			 ExpendituresSection 2105(c) (42 U.S.C. 1397ee(c)) is amended
			 by adding at the end the following new paragraph:
						
							(8)Limitation on
				matching rate for expenditures for child health assistance provided to children
				whose effective family income exceeds 300 percent of the poverty line
								(A)FMAP applied to
				expendituresExcept as provided in subparagraph (B), for fiscal
				years beginning with fiscal year 2009, the Federal medical assistance
				percentage (as determined under section 1905(b) without regard to clause (4) of
				such section) shall be substituted for the enhanced FMAP under subsection
				(a)(1) with respect to any expenditures for providing child health assistance
				or health benefits coverage for a targeted low-income child whose effective
				family income would exceed 300 percent of the poverty line but for the
				application of a general exclusion of a block of income that is not determined
				by type of expense or type of income.
								(B)ExceptionSubparagraph
				(A) shall not apply to any State that, on the date of enactment of the
				Children’s Health Insurance Program Reauthorization Act of 2009, has an
				approved State plan amendment or waiver to provide, or has enacted a State law
				to submit a State plan amendment to provide, expenditures described in such
				subparagraph under the State child health
				plan.
								.
					(b)Rule of
			 constructionNothing in the amendments made by this section shall
			 be construed as—
						(1)changing any
			 income eligibility level for children under title XXI of the Social Security
			 Act; or
						(2)changing the
			 flexibility provided States under such title to establish the income
			 eligibility level for targeted low-income children under a State child health
			 plan and the methodologies used by the State to determine income or assets
			 under such plan.
						115.State authority
			 under MedicaidNotwithstanding
			 any other provision of law, including the fourth sentence of subsection (b) of
			 section 1905 of the Social Security Act (42 U.S.C. 1396d) or subsection (u) of
			 such section, at State option, the Secretary shall provide the State with the
			 Federal medical assistance percentage determined for the State for Medicaid
			 with respect to expenditures described in section 1905(u)(2)(A) of such Act or
			 otherwise made to provide medical assistance under Medicaid to a child who
			 could be covered by the State under CHIP.
				IIOutreach and
			 Enrollment
			AOutreach and
			 Enrollment Activities
				201.Grants and
			 enhanced administrative funding for outreach and enrollment
					(a)GrantsTitle
			 XXI (42 U.S.C. 1397aa et seq.), as amended by section 111, is amended by adding
			 at the end the following:
						
							2113.Grants to
				improve outreach and enrollment
								(a)Outreach and
				Enrollment Grants; National Campaign
									(1)In
				generalFrom the amounts appropriated under subsection (g),
				subject to paragraph (2), the Secretary shall award grants to eligible entities
				during the period of fiscal years 2009 through 2013 to conduct outreach and
				enrollment efforts that are designed to increase the enrollment and
				participation of eligible children under this title and title XIX.
									(2)Ten percent set
				aside for national enrollment campaignAn amount equal to 10
				percent of such amounts shall be used by the Secretary for expenditures during
				such period to carry out a national enrollment campaign in accordance with
				subsection (h).
									(b)Priority for
				Award of Grants
									(1)In
				generalIn awarding grants under subsection (a), the Secretary
				shall give priority to eligible entities that—
										(A)propose to target
				geographic areas with high rates of—
											(i)eligible but
				unenrolled children, including such children who reside in rural areas;
				or
											(ii)racial and ethnic
				minorities and health disparity populations, including those proposals that
				address cultural and linguistic barriers to enrollment; and
											(B)submit the most
				demonstrable evidence required under paragraphs (1) and (2) of subsection
				(c).
										(2)Ten percent set
				aside for outreach to indian childrenAn amount equal to 10
				percent of the funds appropriated under subsection (g) shall be used by the
				Secretary to award grants to Indian Health Service providers and urban Indian
				organizations receiving funds under title V of the
				Indian Health Care Improvement Act
				(25 U.S.C. 1651 et seq.) for outreach to, and enrollment of, children who are
				Indians.
									(c)ApplicationAn
				eligible entity that desires to receive a grant under subsection (a) shall
				submit an application to the Secretary in such form and manner, and containing
				such information, as the Secretary may decide. Such application shall
				include—
									(1)evidence
				demonstrating that the entity includes members who have access to, and
				credibility with, ethnic or low-income populations in the communities in which
				activities funded under the grant are to be conducted;
									(2)evidence
				demonstrating that the entity has the ability to address barriers to
				enrollment, such as lack of awareness of eligibility, stigma concerns and
				punitive fears associated with receipt of benefits, and other cultural barriers
				to applying for and receiving child health assistance or medical
				assistance;
									(3)specific quality
				or outcomes performance measures to evaluate the effectiveness of activities
				funded by a grant awarded under this section; and
									(4)an assurance that
				the eligible entity shall—
										(A)conduct an
				assessment of the effectiveness of such activities against the performance
				measures;
										(B)cooperate with the
				collection and reporting of enrollment data and other information in order for
				the Secretary to conduct such assessments; and
										(C)in the case of an
				eligible entity that is not the State, provide the State with enrollment data
				and other information as necessary for the State to make necessary projections
				of eligible children and pregnant women.
										(d)Dissemination of
				Enrollment Data and Information Determined From Effectiveness Assessments;
				Annual ReportThe Secretary shall—
									(1)make publicly
				available the enrollment data and information collected and reported in
				accordance with subsection (c)(4)(B); and
									(2)submit an annual
				report to Congress on the outreach and enrollment activities conducted with
				funds appropriated under this section.
									(e)Maintenance of
				Effort for States Awarded Grants; No State Match RequiredIn the
				case of a State that is awarded a grant under this section—
									(1)the State share of
				funds expended for outreach and enrollment activities under the State child
				health plan shall not be less than the State share of such funds expended in
				the fiscal year preceding the first fiscal year for which the grant is awarded;
				and
									(2)no State matching
				funds shall be required for the State to receive a grant under this
				section.
									(f)DefinitionsIn
				this section:
									(1)Eligible
				entityThe term eligible entity means any of the
				following:
										(A)A State with an
				approved child health plan under this title.
										(B)A local
				government.
										(C)An Indian tribe or
				tribal consortium, a tribal organization, an urban Indian organization
				receiving funds under title V of the Indian
				Health Care Improvement Act (25 U.S.C. 1651 et seq.), or an Indian
				Health Service provider.
										(D)A Federal health
				safety net organization.
										(E)A national, State,
				local, or community-based public or nonprofit private organization, including
				organizations that use community health workers or community-based doula
				programs.
										(F)A faith-based
				organization or consortia, to the extent that a grant awarded to such an entity
				is consistent with the requirements of section 1955 of the
				Public Health Service Act (42 U.S.C.
				300x–65) relating to a grant award to nongovernmental entities.
										(G)An elementary or
				secondary school.
										(2)Federal health
				safety net organizationThe term Federal health safety net
				organization means—
										(A)a
				Federally-qualified health center (as defined in section 1905(l)(2)(B));
										(B)a hospital defined
				as a disproportionate share hospital for purposes of section 1923;
										(C)a covered entity
				described in section 340B(a)(4) of the Public
				Health Service Act (42 U.S.C. 256b(a)(4)); and
										(D)any other entity
				or consortium that serves children under a federally funded program, including
				the special supplemental nutrition program for women, infants, and children
				(WIC) established under section 17 of the Child
				Nutrition Act of 1966 (42 U.S.C. 1786), the Head Start and Early
				Head Start programs under the Head Start
				Act (42 U.S.C. 9801 et seq.), the school lunch program established
				under the Richard B. Russell National School
				Lunch Act, and an elementary or secondary school.
										(3)Indians; indian
				tribe; tribal organization; urban indian organizationThe terms
				Indian, Indian tribe, tribal
				organization, and urban Indian organization have the
				meanings given such terms in section 4 of the Indian Health Care Improvement Act (25 U.S.C.
				1603).
									(4)Community health
				workerThe term community health worker means an
				individual who promotes health or nutrition within the community in which the
				individual resides—
										(A)by serving as a
				liaison between communities and health care agencies;
										(B)by providing
				guidance and social assistance to community residents;
										(C)by enhancing
				community residents’ ability to effectively communicate with health care
				providers;
										(D)by providing
				culturally and linguistically appropriate health or nutrition education;
										(E)by advocating for
				individual and community health or nutrition needs; and
										(F)by providing
				referral and followup services.
										(g)AppropriationThere
				is appropriated, out of any money in the Treasury not otherwise appropriated,
				$100,000,000 for the period of fiscal years 2009 through 2013, for the purpose
				of awarding grants under this section. Amounts appropriated and paid under the
				authority of this section shall be in addition to amounts appropriated under
				section 2104 and paid to States in accordance with section 2105, including with
				respect to expenditures for outreach activities in accordance with subsections
				(a)(1)(D)(iii) and (c)(2)(C) of that section.
								(h)National
				Enrollment CampaignFrom the amounts made available under
				subsection (a)(2), the Secretary shall develop and implement a national
				enrollment campaign to improve the enrollment of underserved child populations
				in the programs established under this title and title XIX. Such campaign may
				include—
									(1)the establishment
				of partnerships with the Secretary of Education and the Secretary of
				Agriculture to develop national campaigns to link the eligibility and
				enrollment systems for the assistance programs each Secretary administers that
				often serve the same children;
									(2)the integration of
				information about the programs established under this title and title XIX in
				public health awareness campaigns administered by the Secretary;
									(3)increased financial
				and technical support for enrollment hotlines maintained by the Secretary to
				ensure that all States participate in such hotlines;
									(4)the establishment
				of joint public awareness outreach initiatives with the Secretary of Education
				and the Secretary of Labor regarding the importance of health insurance to
				building strong communities and the economy;
									(5)the development of
				special outreach materials for Native Americans or for individuals with limited
				English proficiency; and
									(6)such other
				outreach initiatives as the Secretary determines would increase public
				awareness of the programs under this title and title
				XIX.
									.
					(b)Enhanced
			 Administrative Funding for Translation or Interpretation Services Under CHIP
			 and Medicaid
						(1)CHIPSection
			 2105(a)(1) (42 U.S.C. 1397ee(a)(1)), as amended by section 113, is
			 amended—
							(A)in the matter
			 preceding subparagraph (A), by inserting (or, in the case of
			 expenditures described in subparagraph (D)(iv), the higher of 75 percent or the
			 sum of the enhanced FMAP plus 5 percentage points) after
			 enhanced FMAP; and
							(B)in subparagraph
			 (D)—
								(i)in
			 clause (iii), by striking and at the end;
								(ii)by
			 redesignating clause (iv) as clause (v); and
								(iii)by
			 inserting after clause (iii) the following new clause:
									
										(iv)for translation
				or interpretation services in connection with the enrollment of, retention of,
				and use of services under this title by, individuals for whom English is not
				their primary language (as found necessary by the Secretary for the proper and
				efficient administration of the State plan);
				and
										.
								(2)Medicaid
							(A)Use of medicaid
			 fundsSection 1903(a)(2) (42
			 U.S.C. 1396b(a)(2)) is amended by adding at the end the following new
			 subparagraph:
								
									(E)an
				amount equal to 75 percent of so much of the sums expended during such quarter
				(as found necessary by the Secretary for the proper and efficient
				administration of the State plan) as are attributable to translation or
				interpretation services in connection with the enrollment of, retention of, and
				use of services under this title by, children of families for whom English is
				not the primary language;
				plus
									.
							(B)Use of community
			 health workers for outreach activities
								(i)In
			 generalSection 2102(c)(1) of such Act (42 U.S.C. 1397bb(c)(1))
			 is amended by inserting (through community health workers and
			 others) after Outreach.
								(ii)In Federal
			 evaluationSection 2108(c)(3)(B) of such Act (42 U.S.C.
			 1397hh(c)(3)(B)) is amended by inserting (such as through community
			 health workers and others) after including
			 practices.
								202.Increased outreach
			 and enrollment of Indians
					(a)In
			 GeneralSection 1139 (42 U.S.C. 1320b–9) is amended to read as
			 follows:
						
							1139.Improved
				access to, and delivery of, health care for Indians under titles XIX and
				XXI
								(a)Agreements With
				States for Medicaid and CHIP Outreach On or Near Reservations To Increase the
				Enrollment of Indians in Those Programs
									(1)In
				generalIn order to improve the access of Indians residing on or
				near a reservation to obtain benefits under the Medicaid and State children’s
				health insurance programs established under titles XIX and XXI, the Secretary
				shall encourage the State to take steps to provide for enrollment on or near
				the reservation. Such steps may include outreach efforts such as the
				outstationing of eligibility workers, entering into agreements with the Indian
				Health Service, Indian Tribes, Tribal Organizations, and Urban Indian
				Organizations to provide outreach, education regarding eligibility and
				benefits, enrollment, and translation services when such services are
				appropriate.
									(2)ConstructionNothing
				in paragraph (1) shall be construed as affecting arrangements entered into
				between States and the Indian Health Service, Indian Tribes, Tribal
				Organizations, or Urban Indian Organizations for such Service, Tribes, or
				Organizations to conduct administrative activities under such titles.
									(b)Requirement To
				Facilitate CooperationThe Secretary, acting through the Centers
				for Medicare & Medicaid Services, shall take such steps as are necessary to
				facilitate cooperation with, and agreements between, States and the Indian
				Health Service, Indian Tribes, Tribal Organizations, or Urban Indian
				Organizations with respect to the provision of health care items and services
				to Indians under the programs established under title XIX or XXI.
								(c)Definition of
				Indian; Indian Tribe; Indian Health Program; Tribal Organization; Urban Indian
				OrganizationIn this section, the terms Indian,
				Indian Tribe, Indian Health Program, Tribal
				Organization, and Urban Indian Organization have the
				meanings given those terms in section 4 of the Indian Health Care Improvement
				Act.
								.
					(b)Nonapplication
			 of 10 Percent Limit on Outreach and Certain Other
			 ExpendituresSection 2105(c)(2) (42 U.S.C. 1397ee(c)(2)) is
			 amended by adding at the end the following:
						
							(C)Nonapplication
				to certain expendituresThe limitation under subparagraph (A)
				shall not apply with respect to the following expenditures:
								(i)Expenditures to
				increase outreach to, and the enrollment of, indian children under this title
				and title XIXExpenditures for
				outreach activities to families of Indian children likely to be eligible for
				child health assistance under the plan or medical assistance under the State
				plan under title XIX (or under a waiver of such plan), to inform such families
				of the availability of, and to assist them in enrolling their children in, such
				plans, including such activities conducted under grants, contracts, or
				agreements entered into under section
				1139(a).
								.
					203.State option to rely
			 on findings from an Express Lane agency to conduct simplified eligibility
			 determinations
					(a)Application
			 under Medicaid and CHIP programs
						(1)MedicaidSection
			 1902(e) (42 U.S.C. 1396a(e)) is amended by adding at the end the
			 following:
							
								(13)Express lane option
									(A)In general
										(i)Option to use a finding from an
				express lane agencyAt the
				option of the State, the State plan may provide that in determining eligibility
				under this title for a child (as defined in subparagraph (G)), the State may
				rely on a finding made within a reasonable period (as determined by the State)
				from an Express Lane agency (as defined in subparagraph (F)) when it determines
				whether a child satisfies one or more components of eligibility for medical
				assistance under this title. The State may rely on a finding from an Express
				Lane agency notwithstanding sections 1902(a)(46)(B) and 1137(d) or any
				differences in budget unit, disregard, deeming or other methodology, if the
				following requirements are met:
											(I)Prohibition on determining children
				ineligible for coverageIf a
				finding from an Express Lane agency would result in a determination that a
				child does not satisfy an eligibility requirement for medical assistance under
				this title and for child health assistance under title XXI, the State shall
				determine eligibility for assistance using its regular procedures.
											(II)Notice requirementFor any child who is found eligible for
				medical assistance under the State plan under this title or child health
				assistance under title XXI and who is subject to premiums based on an Express
				Lane agency’s finding of such child’s income level, the State shall provide
				notice that the child may qualify for lower premium payments if evaluated by
				the State using its regular policies and of the procedures for requesting such
				an evaluation.
											(III)Compliance with screen and enroll
				requirementThe State shall
				satisfy the requirements under subparagraphs (A) and (B) of section 2102(b)(3)
				(relating to screen and enroll) before enrolling a child in child health
				assistance under title XXI. At its option, the State may fulfill such
				requirements in accordance with either option provided under subparagraph (C)
				of this paragraph.
											(IV)Verification of citizenship or
				nationality statusThe State shall satisfy the requirements of
				section 1902(a)(46)(B) or 2105(c)(9), as applicable for verifications of
				citizenship or nationality status.
											(V)CodingThe State meets
				the requirements of subparagraph (E).
											(ii)Option to apply to renewals and
				redeterminationsThe State
				may apply the provisions of this paragraph when conducting initial
				determinations of eligibility, redeterminations of eligibility, or both, as
				described in the State plan.
										(B)Rules of
				constructionNothing in this paragraph shall be construed—
										(i)to limit or prohibit a State from taking
				any actions otherwise permitted under this title or title XXI in determining
				eligibility for or enrolling children into medical assistance under this title
				or child health assistance under title XXI; or
										(ii)to modify the limitations in section
				1902(a)(5) concerning the agencies that may make a determination of eligibility
				for medical assistance under this title.
										(C)Options for satisfying the screen
				and enroll requirement
										(i)In generalWith
				respect to a child whose eligibility for medical assistance under this title or
				for child health assistance under title XXI has been evaluated by a State
				agency using an income finding from an Express Lane agency, a State may carry
				out its duties under subparagraphs (A) and (B) of section 2102(b)(3) (relating
				to screen and enroll) in accordance with either clause (ii) or clause
				(iii).
										(ii)Establishing a screening
				threshold
											(I)In generalUnder this
				clause, the State establishes a screening threshold set as a percentage of the
				Federal poverty level that exceeds the highest income threshold applicable
				under this title to the child by a minimum of 30 percentage points or, at State
				option, a higher number of percentage points that reflects the value (as
				determined by the State and described in the State plan) of any differences
				between income methodologies used by the program administered by the Express
				Lane agency and the methodologies used by the State in determining eligibility
				for medical assistance under this title.
											(II)Children with income not above
				thresholdIf the income of a
				child does not exceed the screening threshold, the child is deemed to satisfy
				the income eligibility criteria for medical assistance under this title
				regardless of whether such child would otherwise satisfy such criteria.
											(III)Children with income above
				thresholdIf the income of a
				child exceeds the screening threshold, the child shall be considered to have an
				income above the Medicaid applicable income level described in section
				2110(b)(4) and to satisfy the requirement under section 2110(b)(1)(C) (relating
				to the requirement that CHIP matching funds be used only for children not
				eligible for Medicaid). If such a child is enrolled in child health assistance
				under title XXI, the State shall provide the parent, guardian, or custodial
				relative with the following:
												(aa)Notice that the child may be eligible to
				receive medical assistance under the State plan under this title if evaluated
				for such assistance under the State’s regular procedures and notice of the
				process through which a parent, guardian, or custodial relative can request
				that the State evaluate the child’s eligibility for medical assistance under
				this title using such regular procedures.
												(bb)A
				description of differences between the medical assistance provided under this
				title and child health assistance under title XXI, including differences in
				cost-sharing requirements and covered benefits.
												(iii)Temporary enrollment in CHIP
				pending screen and enroll
											(I)In
				generalUnder this clause, a
				State enrolls a child in child health assistance under title XXI for a
				temporary period if the child appears eligible for such assistance based on an
				income finding by an Express Lane agency.
											(II)Determination of
				eligibilityDuring such
				temporary enrollment period, the State shall determine the child’s eligibility
				for child health assistance under title XXI or for medical assistance under
				this title in accordance with this clause.
											(III)Prompt follow upIn making such a determination, the State
				shall take prompt action to determine whether the child should be enrolled in
				medical assistance under this title or child health assistance under title XXI
				pursuant to subparagraphs (A) and (B) of section 2102(b)(3) (relating to screen
				and enroll).
											(IV)Requirement for simplified
				determinationIn making such
				a determination, the State shall use procedures that, to the maximum feasible
				extent, reduce the burden imposed on the individual of such determination. Such
				procedures may not require the child’s parent, guardian, or custodial relative
				to provide or verify information that already has been provided to the State
				agency by an Express Lane agency or another source of information unless the
				State agency has reason to believe the information is erroneous.
											(V)Availability of CHIP matching funds
				during temporary enrollment periodMedical assistance for items and services
				that are provided to a child enrolled in title XXI during a temporary
				enrollment period under this clause shall be treated as child health assistance
				under such title.
											(D)Option for automatic
				enrollment
										(i)In generalThe
				State may initiate and determine eligibility for medical assistance under the
				State Medicaid plan or for child health assistance under the State CHIP plan
				without a program application from, or on behalf of, the child based on data
				obtained from sources other than the child (or the child’s family), but a child
				can only be automatically enrolled in the State Medicaid plan or the State CHIP
				plan if the child or the family affirmatively consents to being enrolled
				through affirmation and signature on an Express Lane agency application, if the
				requirement of clause (ii) is met.
										(ii)Information
				requirementThe requirement
				of this clause is that the State informs the parent, guardian, or custodial
				relative of the child of the services that will be covered, appropriate methods
				for using such services, premium or other cost sharing charges (if any) that
				apply, medical support obligations (under section 1912(a)) created by
				enrollment (if applicable), and the actions the parent, guardian, or relative
				must take to maintain enrollment and renew coverage.
										(E)Coding; application to enrollment
				error rates
										(i)In generalFor
				purposes of subparagraph (A)(iv), the requirement of this subparagraph for a
				State is that the State agrees to—
											(I)assign such codes as the Secretary shall
				require to the children who are enrolled in the State Medicaid plan or the
				State CHIP plan through reliance on a finding made by an Express Lane agency
				for the duration of the State’s election under this paragraph;
											(II)annually provide the Secretary with a
				statistically valid sample (that is approved by Secretary) of the children
				enrolled in such plans through reliance on such a finding by conducting a full
				Medicaid eligibility review of the children identified for such sample for
				purposes of determining an eligibility error rate (as described in clause (iv))
				with respect to the enrollment of such children (and shall not include such
				children in any data or samples used for purposes of complying with a Medicaid
				Eligibility Quality Control (MEQC) review or a payment error rate measurement
				(PERM) requirement);
											(III)submit the error rate determined under
				subclause (II) to the Secretary;
											(IV)if such error rate exceeds 3 percent for
				either of the first 2 fiscal years in which the State elects to apply this
				paragraph, demonstrate to the satisfaction of the Secretary the specific
				corrective actions implemented by the State to improve upon such error rate;
				and
											(V)if such error rate exceeds 3 percent for
				any fiscal year in which the State elects to apply this paragraph, a reduction
				in the amount otherwise payable to the State under section 1903(a) for quarters
				for that fiscal year, equal to the total amount of erroneous excess payments
				determined for the fiscal year only with respect to the children included in
				the sample for the fiscal year that are in excess of a 3 percent error rate
				with respect to such children.
											(ii)No punitive action based on
				error rateThe Secretary shall not apply the error rate derived
				from the sample under clause (i) to the entire population of children enrolled
				in the State Medicaid plan or the State CHIP plan through reliance on a finding
				made by an Express Lane agency, or to the population of children enrolled in
				such plans on the basis of the State’s regular procedures for determining
				eligibility, or penalize the State on the basis of such error rate in any
				manner other than the reduction of payments provided for under clause
				(i)(V).
										(iii)Rule of
				constructionNothing in this paragraph shall be construed as
				relieving a State that elects to apply this paragraph from being subject to a
				penalty under section 1903(u), for payments made under the State Medicaid plan
				with respect to ineligible individuals and families that are determined to
				exceed the error rate permitted under that section (as determined without
				regard to the error rate determined under clause (i)(II)).
										(iv)Error rate
				definedIn this subparagraph, the term error rate
				means the rate of erroneous excess payments for medical assistance (as defined
				in section 1903(u)(1)(D)) for the period involved, except that such payments
				shall be limited to individuals for which eligibility determinations are made
				under this paragraph and except that in applying this paragraph under title
				XXI, there shall be substituted for references to provisions of this title
				corresponding provisions within title XXI.
										(F)Express lane agency
										(i)In generalIn this
				paragraph, the term Express Lane agency means a public agency
				that—
											(I)is determined by the State Medicaid
				agency or the State CHIP agency (as applicable) to be capable of making the
				determinations of one or more eligibility requirements described in
				subparagraph (A)(i);
											(II)is identified in the State Medicaid plan
				or the State CHIP plan; and
											(III)notifies the child’s family—
												(aa)of the information which shall be
				disclosed in accordance with this paragraph;
												(bb)that the information disclosed will
				be used solely for purposes of determining eligibility for medical assistance
				under the State Medicaid plan or for child health assistance under the State
				CHIP plan; and
												(cc)that the family may elect to not have
				the information disclosed for such purposes; and
												(IV)enters into, or is subject to, an
				interagency agreement to limit the disclosure and use of the information
				disclosed.
											(ii)Inclusion of specific public
				agenciesSuch term includes the following:
											(I)A public agency that determines
				eligibility for assistance under any of the following:
												(aa)The temporary assistance for needy
				families program funded under part A of title IV.
												(bb)A State program funded under part D
				of title IV.
												(cc)The State Medicaid plan.
												(dd)The State CHIP plan.
												(ee)The Food and Nutrition Act of 2008 (7
				U.S.C. 2011 et seq.).
												(ff)The Head Start Act (42 U.S.C. 9801 et
				seq.).
												(gg)The Richard B. Russell National
				School Lunch Act (42 U.S.C. 1751 et seq.).
												(hh)The Child Nutrition Act of 1966 (42
				U.S.C. 1771 et seq.).
												(ii)The Child Care and Development Block
				Grant Act of 1990 (42 U.S.C. 9858 et seq.).
												(jj)The Stewart B. McKinney Homeless
				Assistance Act (42 U.S.C. 11301 et seq.).
												(kk)The United States Housing Act of 1937
				(42 U.S.C. 1437 et seq.).
												(ll)The Native American Housing
				Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.).
												(II)A State-specified governmental agency
				that has fiscal liability or legal responsibility for the accuracy of the
				eligibility determination findings relied on by the State.
											(III)A public agency that is subject to an
				interagency agreement limiting the disclosure and use of the information
				disclosed for purposes of determining eligibility under the State Medicaid plan
				or the State CHIP plan.
											(iii)ExclusionsSuch
				term does not include an agency that determines eligibility for a program
				established under the Social Services Block Grant established under title XX or
				a private, for-profit organization.
										(iv)Rules of
				constructionNothing in this paragraph shall be construed
				as—
											(I)exempting a State Medicaid agency from
				complying with the requirements of section 1902(a)(4) relating to merit-based
				personnel standards for employees of the State Medicaid agency and safeguards
				against conflicts of interest); or
											(II)authorizing a State Medicaid agency that
				elects to use Express Lane agencies under this subparagraph to use the Express
				Lane option to avoid complying with such requirements for purposes of making
				eligibility determinations under the State Medicaid plan.
											(v)Additional
				definitionsIn this paragraph:
											(I)StateThe term
				State means 1 of the 50 States or the District of Columbia.
											(II)State chip agencyThe
				term State CHIP agency means the State agency responsible for
				administering the State CHIP plan.
											(III)State chip planThe
				term State CHIP plan means the State child health plan established
				under title XXI and includes any waiver of such plan.
											(IV)State medicaid
				agencyThe term State Medicaid agency means the
				State agency responsible for administering the State Medicaid plan.
											(V)State medicaid planThe
				term State Medicaid plan means the State plan established under
				title XIX and includes any waiver of such plan.
											(G)Child definedFor purposes of this paragraph, the term
				child means an individual under 19 years of age, or, at the option
				of a State, such higher age, not to exceed 21 years of age, as the State may
				elect.
									(H)ApplicationThis
				paragraph shall not apply with respect to eligibility determinations made after
				September 30,
				2013.
									.
						(2)CHIPSection 2107(e)(1) (42 U.S.C. 1397gg(e)(1))
			 is amended by redesignating subparagraphs (B), (C), and (D) as subparagraphs
			 (C), (D), and (E), respectively, and by inserting after subparagraph (A) the
			 following new subparagraph:
							
								(B)Section 1902(e)(13) (relating to the State
				option to rely on findings from an Express Lane agency to help evaluate a
				child’s eligibility for medical
				assistance).
								.
						(b)Evaluation and
			 Report
						(1)EvaluationThe
			 Secretary shall conduct, by grant, contract, or interagency agreement, a
			 comprehensive, independent evaluation of the option provided under the
			 amendments made by subsection (a). Such evaluation shall include an analysis of
			 the effectiveness of the option, and shall include—
							(A)obtaining a
			 statistically valid sample of the children who were enrolled in the State
			 Medicaid plan or the State CHIP plan through reliance on a finding made by an
			 Express Lane agency and determining the percentage of children who were
			 erroneously enrolled in such plans;
							(B)determining
			 whether enrolling children in such plans through reliance on a finding made by
			 an Express Lane agency improves the ability of a State to identify and enroll
			 low-income, uninsured children who are eligible but not enrolled in such
			 plans;
							(C)evaluating the
			 administrative costs or savings related to identifying and enrolling children
			 in such plans through reliance on such findings, and the extent to which such
			 costs differ from the costs that the State otherwise would have incurred to
			 identify and enroll low-income, uninsured children who are eligible but not
			 enrolled in such plans; and
							(D)any recommendations
			 for legislative or administrative changes that would improve the effectiveness
			 of enrolling children in such plans through reliance on such findings.
							(2)Report to
			 CongressNot later than September 30, 2012, the Secretary shall
			 submit a report to Congress on the results of the evaluation under paragraph
			 (1).
						(3)Funding
							(A)In
			 generalOut of any funds in the Treasury not otherwise
			 appropriated, there is appropriated to the Secretary to carry out the
			 evaluation under this subsection $5,000,000 for the period of fiscal years 2009
			 through 2012.
							(B)Budget
			 authoritySubparagraph (A) constitutes budget authority in
			 advance of appropriations Act and represents the obligation of the Federal
			 Government to provide for the payment of such amount to conduct the evaluation
			 under this subsection.
							(c)Electronic
			 transmission of informationSection 1902 (42 U.S.C. 1396a) is amended
			 by adding at the end the following new subsection:
						
							(dd)Electronic
				transmission of informationIf the State agency determining
				eligibility for medical assistance under this title or child health assistance
				under title XXI verifies an element of eligibility based on information from an
				Express Lane Agency (as defined in subsection (e)(13)(F)), or from another
				public agency, then the applicant’s signature under penalty of perjury shall
				not be required as to such element. Any signature requirement for an
				application for medical assistance may be satisfied through an electronic
				signature, as defined in section 1710(1) of the Government Paperwork
				Elimination Act (44 U.S.C. 3504 note). The requirements of subparagraphs (A)
				and (B) of section 1137(d)(2) may be met through evidence in digital or
				electronic
				form.
							.
					(d)Authorization of
			 information disclosure
						(1)In
			 generalTitle XIX is amended by adding at the end the following
			 new section:
							
								1942.Authorization
				to receive relevant information
									(a)In
				generalNotwithstanding any other provision of law, a Federal or
				State agency or private entity in possession of the sources of data directly
				relevant to eligibility determinations under this title (including eligibility
				files maintained by Express Lane agencies described in section 1902(e)(13)(F),
				information described in paragraph (2) or (3) of section 1137(a), vital records
				information about births in any State, and information described in sections
				453(i) and 1902(a)(25)(I)) is authorized to convey such data or information to
				the State agency administering the State plan under this title, to the extent
				such conveyance meets the requirements of subsection (b).
									(b)Requirements for
				conveyanceData or information may be conveyed pursuant to
				subsection (a) only if the following requirements are met:
										(1)The individual
				whose circumstances are described in the data or information (or such
				individual’s parent, guardian, caretaker relative, or authorized
				representative) has either provided advance consent to disclosure or has not
				objected to disclosure after receiving advance notice of disclosure and a
				reasonable opportunity to object.
										(2)Such data or
				information are used solely for the purposes of—
											(A)identifying
				individuals who are eligible or potentially eligible for medical assistance
				under this title and enrolling or attempting to enroll such individuals in the
				State plan; and
											(B)verifying the
				eligibility of individuals for medical assistance under the State plan.
											(3)An interagency or
				other agreement, consistent with standards developed by the Secretary—
											(A)prevents the
				unauthorized use, disclosure, or modification of such data and otherwise meets
				applicable Federal requirements safeguarding privacy and data security;
				and
											(B)requires the State
				agency administering the State plan to use the data and information obtained
				under this section to seek to enroll individuals in the plan.
											(c)Penalties for
				improper disclosure
										(1)Civil money
				penaltyA private entity
				described in the subsection (a) that publishes, discloses, or makes known in
				any manner, or to any extent not authorized by Federal law, any information
				obtained under this section is subject to a civil money penalty in an amount
				equal to $10,000 for each such unauthorized publication or disclosure. The
				provisions of section 1128A (other than subsections (a) and (b) and the second
				sentence of subsection (f)) shall apply to a civil money penalty under this
				paragraph in the same manner as such provisions apply to a penalty or
				proceeding under section 1128A(a).
										(2)Criminal
				penaltyA private entity
				described in the subsection (a) that willfully publishes, discloses, or makes
				known in any manner, or to any extent not authorized by Federal law, any
				information obtained under this section shall be fined not more than $10,000 or
				imprisoned not more than 1 year, or both, for each such unauthorized
				publication or disclosure.
										(d)Rule of
				constructionThe limitations and requirements that apply to
				disclosure pursuant to this section shall not be construed to prohibit the
				conveyance or disclosure of data or information otherwise permitted under
				Federal law (without regard to this
				section).
									.
						(2)Conforming
			 amendment to title XXISection 2107(e)(1) (42 U.S.C.
			 1397gg(e)(1)), as amended by subsection (a)(2), is amended by adding at the end
			 the following new subparagraph:
							
								(F)Section 1942
				(relating to authorization to receive data directly relevant to eligibility
				determinations).
								.
						(3)Conforming
			 amendment to provide access to data about enrollment in insurance for purposes
			 of evaluating applications and for CHIPSection 1902(a)(25)(I)(i)
			 (42 U.S.C. 1396a(a)(25)(I)(i)) is amended—
							(A)by inserting
			 (and, at State option, individuals who apply or whose eligibility for
			 medical assistance is being evaluated in accordance with section
			 1902(e)(13)(D)) after with respect to individuals who are
			 eligible; and
							(B)by inserting
			 under this title (and, at State option, child health assistance under
			 title XXI) after the State plan.
							(e)Authorization
			 for States Electing Express Lane Option To Receive Certain Data Directly
			 Relevant To Determining Eligibility and Correct Amount of
			 AssistanceThe Secretary shall enter into such agreements as are
			 necessary to permit a State that elects the Express Lane option under section
			 1902(e)(13) of the Social Security Act to receive data directly relevant to
			 eligibility determinations and determining the correct amount of benefits under
			 a State child health plan under CHIP or a State plan under Medicaid from the
			 following:
						(1)The National
			 Directory of New Hires established under section 453(i) of the
			 Social Security Act (42 U.S.C.
			 653(i)).
						(2)Data regarding
			 enrollment in insurance that may help to facilitate outreach and enrollment
			 under the State Medicaid plan, the State CHIP plan, and such other programs as
			 the Secretary may specify.
						(f)Effective
			 dateThe amendments made by this section are effective on the
			 date of the enactment of this Act.
					BReducing Barriers
			 to Enrollment
				211.Verification of
			 declaration of citizenship or nationality for purposes of eligibility for
			 Medicaid and CHIP
					(a)Alternative
			 State Process for Verification of Declaration of Citizenship or Nationality for
			 Purposes of Eligibility for Medicaid
						(1)Alternative to
			 documentation requirement
							(A)In
			 generalSection 1902 (42 U.S.C. 1396a), as amended by section
			 203(c), is amended—
								(i)in
			 subsection (a)(46)—
									(I)by inserting
			 (A) after (46);
									(II)by adding
			 and after the semicolon; and
									(III)by adding at the
			 end the following new subparagraph:
										
											(B)provide, with respect to an individual
				declaring to be a citizen or national of the United States for purposes of
				establishing eligibility under this title, that the State shall satisfy the
				requirements of—
												(i)section 1903(x); or
												(ii)subsection
				(ee);
												;
				and
									(ii)by
			 adding at the end the following new subsection:
									
										(ee)(1)For purposes of
				subsection (a)(46)(B)(ii), the requirements of this subsection with respect to
				an individual declaring to be a citizen or national of the United States for
				purposes of establishing eligibility under this title, are, in lieu of
				requiring the individual to present satisfactory documentary evidence of
				citizenship or nationality under section 1903(x) (if the individual is not
				described in paragraph (2) of that section), as follows:
												(A)The State submits the name and social
				security number of the individual to the Commissioner of Social Security as
				part of the program established under paragraph (2).
												(B)If the State receives notice from the
				Commissioner of Social Security that the name or social security number, or the
				declaration of citizenship or nationality, of the individual is inconsistent
				with information in the records maintained by the Commissioner—
													(i)the State makes a reasonable effort
				to identify and address the causes of such inconsistency, including through
				typographical or other clerical errors, by contacting the individual to confirm
				the accuracy of the name or social security number submitted or declaration of
				citizenship or nationality and by taking such additional actions as the
				Secretary, through regulation or other guidance, or the State may identify, and
				continues to provide the individual with medical assistance while making such
				effort; and
													(ii)in the case such inconsistency is not
				resolved under clause (i), the State—
														(I)notifies the individual of such
				fact;
														(II)provides the individual with a period of
				90 days from the date on which the notice required under subclause (I) is
				received by the individual to either present satisfactory documentary evidence
				of citizenship or nationality (as defined in section 1903(x)(3)) or resolve the
				inconsistency with the Commissioner of Social Security (and continues to
				provide the individual with medical assistance during such 90-day period);
				and
														(III)disenrolls the individual from the
				State plan under this title within 30 days after the end of such 90-day period
				if no such documentary evidence is presented or if such inconsistency is not
				resolved.
														(2)(A)Each State electing to
				satisfy the requirements of this subsection for purposes of section
				1902(a)(46)(B) shall establish a program under which the State submits at least
				monthly to the Commissioner of Social Security for comparison of the name and
				social security number, of each individual newly enrolled in the State plan
				under this title that month who is not described in section 1903(x)(2) and who
				declares to be a United States citizen or national, with information in records
				maintained by the Commissioner.
												(B)In establishing the State program
				under this paragraph, the State may enter into an agreement with the
				Commissioner of Social Security—
													(i)to
				provide, through an on-line system or otherwise, for the electronic submission
				of, and response to, the information submitted under subparagraph (A) for an
				individual enrolled in the State plan under this title who declares to be
				citizen or national on at least a monthly basis; or
													(ii)to provide for a determination of the
				consistency of the information submitted with the information maintained in the
				records of the Commissioner through such other method as agreed to by the State
				and the Commissioner and approved by the Secretary, provided that such method
				is no more burdensome for individuals to comply with than any burdens that may
				apply under a method described in clause (i).
													(C)The program established under this
				paragraph shall provide that, in the case of any individual who is required to
				submit a social security number to the State under subparagraph (A) and who is
				unable to provide the State with such number, shall be provided with at least
				the reasonable opportunity to present satisfactory documentary evidence of
				citizenship or nationality (as defined in section 1903(x)(3)) as is provided
				under clauses (i) and (ii) of section 1137(d)(4)(A) to an individual for the
				submittal to the State of evidence indicating a satisfactory immigration
				status.
												(3)(A)The State agency implementing the plan
				approved under this title shall, at such times and in such form as the
				Secretary may specify, provide information on the percentage each month that
				the inconsistent submissions bears to the total submissions made for comparison
				for such month. For purposes of this subparagraph, a name, social security
				number, or declaration of citizenship or nationality of an individual shall be
				treated as inconsistent and included in the determination of such percentage
				only if—
													(i)the information submitted by the individual
				is not consistent with information in records maintained by the Commissioner of
				Social Security;
													(ii)the inconsistency is not resolved by
				the State;
													(iii)the individual was provided with a
				reasonable period of time to resolve the inconsistency with the Commissioner of
				Social Security or provide satisfactory documentation of citizenship status and
				did not successfully resolve such inconsistency; and
													(iv)payment has been made for an item or
				service furnished to the individual under this title.
													(B)If, for any fiscal year, the average
				monthly percentage determined under subparagraph (A) is greater than 3
				percent—
													(i)the State shall develop and adopt a
				corrective plan to review its procedures for verifying the identities of
				individuals seeking to enroll in the State plan under this title and to
				identify and implement changes in such procedures to improve their accuracy;
				and
													(ii)pay to the Secretary an amount equal
				to the amount which bears the same ratio to the total payments under the State
				plan for the fiscal year for providing medical assistance to individuals who
				provided inconsistent information as the number of individuals with
				inconsistent information in excess of 3 percent of such total submitted bears
				to the total number of individuals with inconsistent information.
													(C)The Secretary may waive, in certain
				limited cases, all or part of the payment under subparagraph (B)(ii) if the
				State is unable to reach the allowable error rate despite a good faith effort
				by such State.
												(D)Subparagraphs (A) and (B) shall not
				apply to a State for a fiscal year if there is an agreement described in
				paragraph (2)(B) in effect as of the close of the fiscal year that provides for
				the submission on a real-time basis of the information described in such
				paragraph.
												(4)Nothing in this subsection shall
				affect the rights of any individual under this title to appeal any
				disenrollment from a State
				plan.
											.
								(B)Costs of
			 implementing and maintaining systemSection 1903(a)(3) (42 U.S.C.
			 1396b(a)(3)) is amended—
								(i)by
			 striking plus at the end of subparagraph (E) and inserting
			 and, and
								(ii)by
			 adding at the end the following new subparagraph:
									
										(F)(i)90 percent of the sums
				expended during the quarter as are attributable to the design, development, or
				installation of such mechanized verification and information retrieval systems
				as the Secretary determines are necessary to implement section 1902(ee)
				(including a system described in paragraph (2)(B) thereof), and
											(ii)75 percent of the sums expended
				during the quarter as are attributable to the operation of systems to which
				clause (i) applies,
				plus
											.
								(2)Limitation on
			 waiver authorityNotwithstanding any provision of section 1115 of
			 the Social Security Act (42 U.S.C.
			 1315), or any other provision of law, the Secretary may not waive the
			 requirements of section 1902(a)(46)(B) of such Act (42 U.S.C. 1396a(a)(46)(B))
			 with respect to a State.
						(3)Conforming
			 amendmentsSection 1903 (42 U.S.C. 1396b) is amended—
							(A)in subsection
			 (i)(22), by striking subsection (x) and inserting section
			 1902(a)(46)(B); and
							(B)in subsection
			 (x)(1), by striking subsection (i)(22) and inserting
			 section 1902(a)(46)(B)(i).
							(4)AppropriationOut of any money in the Treasury of the
			 United States not otherwise appropriated, there are appropriated to the
			 Commissioner of Social Security $5,000,000 to remain available until expended
			 to carry out the Commissioner’s responsibilities under section 1902(ee) of the
			 Social Security Act, as added by subsection (a).
						(b)Clarification of
			 Requirements Relating to Presentation of Satisfactory Documentary Evidence of
			 Citizenship or Nationality
						(1)Acceptance of
			 documentary evidence issued by a federally recognized indian
			 tribeSection 1903(x)(3)(B) (42 U.S.C. 1396b(x)(3)(B)) is
			 amended—
							(A)by redesignating
			 clause (v) as clause (vi); and
							(B)by inserting after
			 clause (iv), the following new clause:
								
									(v)(I)Except as provided in
				subclause (II), a document issued by a federally recognized Indian tribe
				evidencing membership or enrollment in, or affiliation with, such tribe (such
				as a tribal enrollment card or certificate of degree of Indian blood).
										(II)With respect to those federally
				recognized Indian tribes located within States having an international border
				whose membership includes individuals who are not citizens of the United
				States, the Secretary shall, after consulting with such tribes, issue
				regulations authorizing the presentation of such other forms of documentation
				(including tribal documentation, if appropriate) that the Secretary determines
				to be satisfactory documentary evidence of citizenship or nationality for
				purposes of satisfying the requirement of this
				subsection.
										.
							(2)Requirement to
			 provide reasonable opportunity to present satisfactory documentary
			 evidenceSection 1903(x) (42 U.S.C. 1396b(x)) is amended by
			 adding at the end the following new paragraph:
							
								(4)In the case of an individual
				declaring to be a citizen or national of the United States with respect to whom
				a State requires the presentation of satisfactory documentary evidence of
				citizenship or nationality under section 1902(a)(46)(B)(i), the individual
				shall be provided at least the reasonable opportunity to present satisfactory
				documentary evidence of citizenship or nationality under this subsection as is
				provided under clauses (i) and (ii) of section 1137(d)(4)(A) to an individual
				for the submittal to the State of evidence indicating a satisfactory
				immigration
				status.
								.
						(3)Children born in
			 the united states to mothers eligible for medicaid
							(A)Clarification of
			 rulesSection 1903(x) (42 U.S.C. 1396b(x)), as amended by
			 paragraph (2), is amended—
								(i)in
			 paragraph (2)—
									(I)in subparagraph
			 (C), by striking or at the end;
									(II)by redesignating
			 subparagraph (D) as subparagraph (E); and
									(III)by inserting
			 after subparagraph (C) the following new subparagraph:
										
											(D)pursuant to the application of section
				1902(e)(4) (and, in the case of an individual who is eligible for medical
				assistance on such basis, the individual shall be deemed to have provided
				satisfactory documentary evidence of citizenship or nationality and shall not
				be required to provide further documentary evidence on any date that occurs
				during or after the period in which the individual is eligible for medical
				assistance on such basis); or
											;
				and
									(ii)by
			 adding at the end the following new paragraph:
									
										(5)Nothing in subparagraph (A) or (B) of
				section 1902(a)(46), the preceding paragraphs of this subsection, or the
				Deficit Reduction Act of 2005, including section 6036 of such Act, shall be
				construed as changing the requirement of section 1902(e)(4) that a child born
				in the United States to an alien mother for whom medical assistance for the
				delivery of such child is available as treatment of an emergency medical
				condition pursuant to subsection (v) shall be deemed eligible for medical
				assistance during the first year of such child’s
				life.
										.
								(B)State
			 requirement to issue separate identification numberSection
			 1902(e)(4) (42 U.S.C. 1396a(e)(4)) is amended by adding at the end the
			 following new sentence: Notwithstanding the preceding sentence, in the
			 case of a child who is born in the United States to an alien mother for whom
			 medical assistance for the delivery of the child is made available pursuant to
			 section 1903(v), the State immediately shall issue a separate identification
			 number for the child upon notification by the facility at which such delivery
			 occurred of the child’s birth..
							(4)Technical
			 amendmentsSection 1903(x)(2) (42 U.S.C. 1396b(x)) is
			 amended—
							(A)in subparagraph
			 (B)—
								(i)by
			 realigning the left margin of the matter preceding clause (i) 2 ems to the
			 left; and
								(ii)by
			 realigning the left margins of clauses (i) and (ii), respectively, 2 ems to the
			 left; and
								(B)in subparagraph
			 (C)—
								(i)by
			 realigning the left margin of the matter preceding clause (i) 2 ems to the
			 left; and
								(ii)by
			 realigning the left margins of clauses (i) and (ii), respectively, 2 ems to the
			 left.
								(c)Application of
			 Documentation System to CHIP
						(1)In
			 generalSection 2105(c) (42 U.S.C. 1397ee(c)), as amended by
			 section 114(a), is amended by adding at the end the following new
			 paragraph:
							
								(9)Citizenship
				documentation requirements
									(A)In
				generalNo payment may be made under this section with respect to
				an individual who has, or is, declared to be a citizen or national of the
				United States for purposes of establishing eligibility under this title unless
				the State meets the requirements of section 1902(a)(46)(B) with respect to the
				individual.
									(B)Enhanced
				paymentsNotwithstanding subsection (b), the enhanced FMAP with
				respect to payments under subsection (a) for expenditures described in clause
				(i) or (ii) of section 1903(a)(3)(F) necessary to comply with subparagraph (A)
				shall in no event be less than 90 percent and 75 percent,
				respectively.
									.
						(2)Nonapplication
			 of administrative expenditures capSection 2105(c)(2)(C) (42
			 U.S.C. 1397ee(c)(2)(C)), as amended by section 202(b), is amended by adding at
			 the end the following:
							
								(ii)Expenditures to
				comply with citizenship or nationality verification
				requirementsExpenditures necessary for the State to comply with
				paragraph
				(9)(A).
								.
						(d)Effective
			 Date
						(1)In
			 general
							(A)In
			 generalExcept as provided in subparagraph (B), the amendments
			 made by this section shall take effect on January 1, 2010.
							(B)Technical
			 amendmentsThe amendments made by—
								(i)paragraphs (1),
			 (2), and (3) of subsection (b) shall take effect as if included in the
			 enactment of section 6036 of the Deficit Reduction Act of 2005 (Public Law
			 109–171; 120 Stat. 80); and
								(ii)paragraph (4) of
			 subsection (b) shall take effect as if included in the enactment of section 405
			 of division B of the Tax Relief and Health Care Act of 2006 (Public Law
			 109–432; 120 Stat. 2996).
								(2)Restoration of
			 eligibilityIn the case of an individual who, during the period
			 that began on July 1, 2006, and ends on October 1, 2009, was determined to be
			 ineligible for medical assistance under a State Medicaid plan, including any
			 waiver of such plan, solely as a result of the application of subsections
			 (i)(22) and (x) of section 1903 of the Social
			 Security Act (as in effect during such period), but who would have
			 been determined eligible for such assistance if such subsections, as amended by
			 subsection (b), had applied to the individual, a State may deem the individual
			 to be eligible for such assistance as of the date that the individual was
			 determined to be ineligible for such medical assistance on such basis.
						(3)Special
			 transition rule for indiansDuring the period that begins on July
			 1, 2006, and ends on the effective date of final regulations issued under
			 subclause (II) of section 1903(x)(3)(B)(v) of the Social Security Act (42 U.S.C.
			 1396b(x)(3)(B)(v)) (as added by subsection (b)(1)(B)), an individual who is a
			 member of a federally-recognized Indian tribe described in subclause (II) of
			 that section who presents a document described in subclause (I) of such section
			 that is issued by such Indian tribe, shall be deemed to have presented
			 satisfactory evidence of citizenship or nationality for purposes of satisfying
			 the requirement of subsection (x) of section 1903 of such Act.
						212.Reducing
			 administrative barriers to enrollmentSection 2102(b) (42 U.S.C. 1397bb(b)) is
			 amended—
					(1)by redesignating
			 paragraph (4) as paragraph (5); and
					(2)by inserting after
			 paragraph (3) the following new paragraph:
						
							(4)Reduction of
				administrative barriers to enrollment
								(A)In
				generalSubject to subparagraph (B), the plan shall include a
				description of the procedures used to reduce administrative barriers to the
				enrollment of children and pregnant women who are eligible for medical
				assistance under title XIX or for child health assistance or health benefits
				coverage under this title. Such procedures shall be established and revised as
				often as the State determines appropriate to take into account the most recent
				information available to the State identifying such barriers.
								(B)Deemed
				compliance if joint application and renewal process that permits application
				other than in personA State shall be deemed to comply with
				subparagraph (A) if the State’s application and renewal forms and supplemental
				forms (if any) and information verification process is the same for purposes of
				establishing and renewing eligibility for children and pregnant women for
				medical assistance under title XIX and child health assistance under this
				title, and such process does not require an application to be made in person or
				a face-to-face
				interview.
								.
					213.Model of Interstate
			 coordinated enrollment and coverage process
					(a)In
			 generalIn order to assure
			 continuity of coverage of low-income children under the Medicaid program and
			 the State Children’s Health Insurance Program (CHIP), not later than 18 months
			 after the date of the enactment of this Act, the Secretary of Health and Human
			 Services, in consultation with State Medicaid and CHIP directors and
			 organizations representing program beneficiaries, shall develop a model process
			 for the coordination of the enrollment, retention, and coverage under such
			 programs of children who, because of migration of families, emergency
			 evacuations, natural or other disasters, public health emergencies, educational
			 needs, or otherwise, frequently change their State of residency or otherwise
			 are temporarily located outside of the State of their residency.
					(b)Report to
			 CongressAfter development of such model process, the Secretary
			 of Health and Human Services shall submit to Congress a report describing
			 additional steps or authority needed to make further improvements to coordinate
			 the enrollment, retention, and coverage under CHIP and Medicaid of children
			 described in subsection (a).
					214.Permitting
			 States to ensure coverage without a 5-year delay of certain children and
			 pregnant women under the Medicaid program and CHIP
					(a)Medicaid
			 programSection 1903(v) (42 U.S.C. 1396b(v)) is amended—
						(1)in paragraph (1),
			 by striking paragraph (2) and inserting paragraphs (2)
			 and (4); and
						(2)by
			 adding at the end the following new paragraph:
							
								(4)(A)A State may elect (in a
				plan amendment under this title) to provide medical assistance under this
				title, notwithstanding sections 401(a), 402(b), 403, and 421 of the Personal
				Responsibility and Work Opportunity Reconciliation Act of 1996, to children and
				pregnant women who are lawfully residing in the United States (including
				battered individuals described in section 431(c) of such Act) and who are
				otherwise eligible for such assistance, within either or both of the following
				eligibility categories:
										(i)Pregnant womenWomen
				during pregnancy (and during the 60-day period beginning on the last day of the
				pregnancy).
										(ii)ChildrenIndividuals under 21 years of age,
				including optional targeted low-income children described in section
				1905(u)(2)(B).
										(B)In the case of a State that has
				elected to provide medical assistance to a category of aliens under
				subparagraph (A), no debt shall accrue under an affidavit of support against
				any sponsor of such an alien on the basis of provision of assistance to such
				category and the cost of such assistance shall not be considered as an
				unreimbursed cost.
									(C)A State shall demonstrate that the
				State requires an individual provided medical assistance as a result of an
				election by the State under subparagraph (A), to provide the State, as part of
				the State's ongoing eligibility redetermination requirements and procedures,
				with documentation or other evidence that the individual is lawfully residing
				in the United
				States.
									.
						(b)CHIPSection
			 2107(e)(1) (42 U.S.C. 1397gg(e)(1)), as amended by sections 203(a)(2) and
			 203(d)(2), is amended by redesignating subparagraphs (E) and (F) as
			 subparagraphs (F) and (G), respectively and by inserting after subparagraph (D)
			 the following new subparagraph:
						
							(E)Paragraph (4) of
				section 1903(v) (relating to optional coverage of categories of lawfully
				residing immigrant children or pregnant women), but only if the State has
				elected to apply such paragraph with respect to such category of children or
				pregnant women under title
				XIX.
							.
					IIIReducing
			 Barriers to Providing Premium Assistance
			AAdditional State
			 Option for Providing Premium Assistance
				301.Additional
			 State option for providing premium assistance
					(a)CHIP
						(1)In
			 generalSection 2105(c) (42 U.S.C. 1397ee(c)), as amended by
			 sections 114(a) and 211(c), is amended by adding at the end the
			 following:
							
								(10)State option to
				offer premium assistance
									(A)In
				generalA State may elect to
				offer a premium assistance subsidy (as defined in subparagraph (C)) for
				qualified employer-sponsored coverage (as defined in subparagraph (B)) to all
				targeted low-income children who are eligible for child health assistance under
				the plan and have access to such coverage in accordance with the requirements
				of this paragraph. No subsidy shall be provided to a targeted low-income child
				under this paragraph unless the child (or the child’s parent) voluntarily
				elects to receive such a subsidy. A State may not require such an election as a
				condition of receipt of child health assistance.
									(B)Qualified
				employer-sponsored coverage
										(i)In
				generalSubject to clause (ii), in this paragraph, the term
				qualified employer-sponsored coverage means a group health plan or
				health insurance coverage offered through an employer—
											(I)that qualifies as
				creditable coverage as a group health plan under section 2701(c)(1) of the
				Public Health Service Act;
											(II)for which the
				employer contribution toward any premium for such coverage is at least 40
				percent; and
											(III)that is offered
				to all individuals in a manner that would be considered a nondiscriminatory
				eligibility classification for purposes of paragraph (3)(A)(ii) of section
				105(h) of the Internal Revenue Code of 1986 (but determined without regard to
				clause (i) of subparagraph (B) of such paragraph).
											(ii)ExceptionSuch
				term does not include coverage consisting of—
											(I)benefits provided
				under a health flexible spending arrangement (as defined in section 106(c)(2)
				of the Internal Revenue Code of 1986); or
											(II)a high deductible
				health plan (as defined in section 223(c)(2) of such Code), without regard to
				whether the plan is purchased in conjunction with a health savings account (as
				defined under section 223(d) of such Code).
											(C)Premium
				assistance subsidy
										(i)In
				generalIn this paragraph, the term premium assistance
				subsidy means, with respect to a targeted low-income child, the amount
				equal to the difference between the employee contribution required for
				enrollment only of the employee under qualified employer-sponsored coverage and
				the employee contribution required for enrollment of the employee and the child
				in such coverage, less any applicable premium cost-sharing applied under the
				State child health plan (subject to the limitations imposed under section
				2103(e), including the requirement to count the total amount of the employee
				contribution required for enrollment of the employee and the child in such
				coverage toward the annual aggregate cost-sharing limit applied under paragraph
				(3)(B) of such section).
										(ii)State payment
				optionA State may provide a premium assistance subsidy either as
				reimbursement to an employee for out-of-pocket expenditures or, subject to
				clause (iii), directly to the employee’s employer.
										(iii)Employer
				opt-outAn employer may notify a State that it elects to opt-out
				of being directly paid a premium assistance subsidy on behalf of an employee.
				In the event of such a notification, an employer shall withhold the total
				amount of the employee contribution required for enrollment of the employee and
				the child in the qualified employer-sponsored coverage and the State shall pay
				the premium assistance subsidy directly to the employee.
										(iv)Treatment as
				child health assistanceExpenditures for the provision of premium
				assistance subsidies shall be considered child health assistance described in
				paragraph (1)(C) of subsection (a) for purposes of making payments under that
				subsection.
										(D)Application of
				secondary payor rulesThe State shall be a secondary payor for
				any items or services provided under the qualified employer-sponsored coverage
				for which the State provides child health assistance under the State child
				health plan.
									(E)Requirement to
				provide supplemental coverage for benefits and cost-sharing protection provided
				under the state child health plan
										(i)In
				generalNotwithstanding section 2110(b)(1)(C), the State shall
				provide for each targeted low-income child enrolled in qualified
				employer-sponsored coverage, supplemental coverage consisting of—
											(I)items or services
				that are not covered, or are only partially covered, under the qualified
				employer-sponsored coverage; and
											(II)cost-sharing
				protection consistent with section 2103(e).
											(ii)Record keeping
				requirementsFor purposes of carrying out clause (i), a State may
				elect to directly pay out-of-pocket expenditures for cost-sharing imposed under
				the qualified employer-sponsored coverage and collect or not collect all or any
				portion of such expenditures from the parent of the child.
										(F)Application of
				waiting period imposed under the stateAny waiting period imposed
				under the State child health plan prior to the provision of child health
				assistance to a targeted low-income child under the State plan shall apply to
				the same extent to the provision of a premium assistance subsidy for the child
				under this paragraph.
									(G)Opt-out
				permitted for any monthA State shall establish a process for
				permitting the parent of a targeted low-income child receiving a premium
				assistance subsidy to disenroll the child from the qualified employer-sponsored
				coverage and enroll the child in, and receive child health assistance under,
				the State child health plan, effective on the first day of any month for which
				the child is eligible for such assistance and in a manner that ensures
				continuity of coverage for the child.
									(H)Application to
				parentsIf a State provides child health assistance or health
				benefits coverage to parents of a targeted low-income child in accordance with
				section 2111(b), the State may elect to offer a premium assistance subsidy to a
				parent of a targeted low-income child who is eligible for such a subsidy under
				this paragraph in the same manner as the State offers such a subsidy for the
				enrollment of the child in qualified employer-sponsored coverage, except
				that—
										(i)the amount of the
				premium assistance subsidy shall be increased to take into account the cost of
				the enrollment of the parent in the qualified employer-sponsored coverage or,
				at the option of the State if the State determines it cost-effective, the cost
				of the enrollment of the child’s family in such coverage; and
										(ii)any reference in
				this paragraph to a child is deemed to include a reference to the parent or, if
				applicable under clause (i), the family of the child.
										(I)Additional state
				option for providing premium assistance
										(i)In
				generalA State may establish an employer-family premium
				assistance purchasing pool for employers with less than 250 employees who have
				at least 1 employee who is a pregnant woman eligible for assistance under the
				State child health plan (including through the application of an option
				described in section 2112(f)) or a member of a family with at least 1 targeted
				low-income child and to provide a premium assistance subsidy under this
				paragraph for enrollment in coverage made available through such pool.
										(ii)Access to
				choice of coverageA State that elects the option under clause
				(i) shall identify and offer access to not less than 2 private health plans
				that are health benefits coverage that is equivalent to the benefits coverage
				in a benchmark benefit package described in section 2103(b) or
				benchmark-equivalent coverage that meets the requirements of section 2103(a)(2)
				for employees described in clause (i).
										(iii)Clarification
				of payment for administrative expendituresNothing in this
				subparagraph shall be construed as permitting payment under this section for
				administrative expenditures attributable to the establishment or operation of
				such pool, except to the extent that such payment would otherwise be permitted
				under this title.
										(J)No effect on
				premium assistance waiver programsNothing in this paragraph
				shall be construed as limiting the authority of a State to offer premium
				assistance under section 1906 or 1906A, a waiver described in paragraph (2)(B)
				or (3), a waiver approved under section 1115, or other authority in effect
				prior to the date of enactment of the Children’s Health Insurance Program
				Reauthorization Act of 2009.
									(K)Notice of
				availabilityIf a State elects to provide premium assistance
				subsidies in accordance with this paragraph, the State shall—
										(i)include on any
				application or enrollment form for child health assistance a notice of the
				availability of premium assistance subsidies for the enrollment of targeted
				low-income children in qualified employer-sponsored coverage;
										(ii)provide, as part
				of the application and enrollment process under the State child health plan,
				information describing the availability of such subsidies and how to elect to
				obtain such a subsidy; and
										(iii)establish such
				other procedures as the State determines necessary to ensure that parents are
				fully informed of the choices for receiving child health assistance under the
				State child health plan or through the receipt of premium assistance
				subsidies.
										(L)Application to
				qualified employer-sponsored benchmark coverageIf a group health
				plan or health insurance coverage offered through an employer is certified by
				an actuary as health benefits coverage that is equivalent to the benefits
				coverage in a benchmark benefit package described in section 2103(b) or
				benchmark-equivalent coverage that meets the requirements of section
				2103(a)(2), the State may provide premium assistance subsidies for enrollment
				of targeted low-income children in such group health plan or health insurance
				coverage in the same manner as such subsidies are provided under this paragraph
				for enrollment in qualified employer-sponsored coverage, but without regard to
				the requirement to provide supplemental coverage for benefits and cost-sharing
				protection provided under the State child health plan under subparagraph
				(E).
									(M)Satisfaction of
				cost-effectiveness testPremium assistance subsidies for qualified
				employer-sponsored coverage offered under this paragraph shall be deemed to
				meet the requirement of subparagraph (A) of paragraph (3).
									(N)Coordination with
				medicaidIn the case of a
				targeted low-income child who receives child health assistance through a State
				plan under title XIX and who voluntarily elects to receive a premium assistance
				subsidy under this section, the provisions of section 1906A shall apply and
				shall supersede any other provisions of this paragraph that are inconsistent
				with such
				section.
									.
						(2)Determination of
			 cost-effectiveness for premium assistance or purchase of family
			 coverage
							(A)In
			 generalSection 2105(c)(3)(A) (42 U.S.C. 1397ee(c)(3)(A)) is
			 amended by striking relative to and all that follows through the
			 comma and inserting “relative to
								
									(i)the amount of
				expenditures under the State child health plan, including administrative
				expenditures, that the State would have made to provide comparable coverage of
				the targeted low-income child involved or the family involved (as applicable);
				or
									(ii)the aggregate
				amount of expenditures that the State would have made under the State child
				health plan, including administrative expenditures, for providing coverage
				under such plan for all such children or
				families.
									.
							(B)Nonapplication
			 to previously approved coverageThe amendment made by
			 subparagraph (A) shall not apply to coverage the purchase of which has been
			 approved by the Secretary under section 2105(c)(3) of the Social Security Act
			 prior to the date of enactment of this Act.
							(b)MedicaidTitle XIX is amended by inserting after
			 section 1906 the following new section:
						
							1906A.Premium Assistance Option for Children(a)In
				generalA State may elect to offer a premium assistance subsidy
				(as defined in subsection (c)) for qualified employer-sponsored coverage (as
				defined in subsection (b)) to all individuals under age 19 who are entitled to
				medical assistance under this title (and to the parent of such an individual)
				who have access to such coverage if the State meets the requirements of this
				section.
								(b)Qualified
				employer-sponsored coverage
									(1)In
				generalSubject to paragraph (2)), in this paragraph, the term
				qualified employer-sponsored coverage means a group health plan or
				health insurance coverage offered through an employer—
										(A)that qualifies as
				creditable coverage as a group health plan under section 2701(c)(1) of the
				Public Health Service Act;
										(B)for which the
				employer contribution toward any premium for such coverage is at least 40
				percent; and
										(C)that is offered to
				all individuals in a manner that would be considered a nondiscriminatory
				eligibility classification for purposes of paragraph (3)(A)(ii) of section
				105(h) of the Internal Revenue Code of 1986 (but determined without regard to
				clause (i) of subparagraph (B) of such paragraph).
										(2)ExceptionSuch
				term does not include coverage consisting of—
										(A)benefits provided
				under a health flexible spending arrangement (as defined in section 106(c)(2)
				of the Internal Revenue Code of 1986); or
										(B)a high deductible
				health plan (as defined in section 223(c)(2) of such Code), without regard to
				whether the plan is purchased in conjunction with a health savings account (as
				defined under section 223(d) of such Code).
										(3)Treatment as
				third party liabilityThe State shall treat the coverage provided
				under qualified employer-sponsored coverage as a third party liability under
				section 1902(a)(25).
									(c)Premium
				assistance subsidyIn this section, the term premium
				assistance subsidy means the amount of the employee contribution for
				enrollment in the qualified employer-sponsored coverage by the individual under
				age 19 or by the individual’s family. Premium assistance subsidies under this
				section shall be considered, for purposes of section 1903(a), to be a payment
				for medical assistance.
								(d)Voluntary
				participation
									(1)EmployersParticipation
				by an employer in a premium assistance subsidy offered by a State under this
				section shall be voluntary. An employer may notify a State that it elects to
				opt-out of being directly paid a premium assistance subsidy on behalf of an
				employee.
									(2)BeneficiariesNo subsidy shall be provided to an
				individual under age 19 under this section unless the individual (or the
				individual’s parent) voluntarily elects to receive such a subsidy. A State may
				not require such an election as a condition of receipt of medical assistance.
				State may not require, as a condition of an individual under age 19 (or the
				individual’s parent) being or remaining eligible for medical assistance under
				this title, apply for enrollment in qualified employer-sponsored coverage under
				this section.
									(3)Opt-out
				permitted for any monthA State shall establish a process for
				permitting the parent of an individual under age 19 receiving a premium
				assistance subsidy to disenroll the individual from the qualified
				employer-sponsored coverage.
									(e)Requirement To
				pay premiums and cost-sharing and provide supplemental
				coverageIn the case of the participation of an individual under
				age 19 (or the individual’s parent) in a premium assistance subsidy under this
				section for qualified employer-sponsored coverage, the State shall provide for
				payment of all enrollee premiums for enrollment in such coverage and all
				deductibles, coinsurance, and other cost-sharing obligations for items and
				services otherwise covered under the State plan under this title (exceeding the
				amount otherwise permitted under section 1916 or, if applicable, section
				1916A). The fact that an individual under age 19 (or a parent) elects to enroll
				in qualified employer-sponsored coverage under this section shall not change
				the individual’s (or parent’s) eligibility for medical assistance under the
				State plan, except insofar as section 1902(a)(25) provides that payments for
				such assistance shall first be made under such
				coverage.
								.
					(c)GAO Study and
			 ReportNot later than January 1, 2010, the Comptroller General of
			 the United States shall study cost and coverage issues relating to any State
			 premium assistance programs for which Federal matching payments are made under
			 title XIX or XXI of the Social Security
			 Act, including under waiver authority, and shall submit a report to
			 the Committee on Finance of the Senate and the Committee on Energy and Commerce
			 of the House of Representatives on the results of such study.
					302.Outreach, education,
			 and enrollment assistance
					(a)Requirement To
			 Include Description of Outreach, Education, and Enrollment Efforts Related to
			 Premium Assistance Subsidies in State Child Health PlanSection
			 2102(c) (42 U.S.C. 1397bb(c)) is amended by adding at the end the following new
			 paragraph:
						
							(3)Premium
				assistance subsidiesIn the
				case of a State that provides for premium assistance subsidies under the State
				child health plan in accordance with paragraph (2)(B), (3), or (10) of section
				2105(c), or a waiver approved under section 1115, outreach, education, and
				enrollment assistance for families of children likely to be eligible for such
				subsidies, to inform such families of the availability of, and to assist them
				in enrolling their children in, such subsidies, and for employers likely to
				provide coverage that is eligible for such subsidies, including the specific,
				significant resources the State intends to apply to educate employers about the
				availability of premium assistance subsidies under the State child health
				plan.
							.
					(b)Nonapplication
			 of 10 Percent Limit on Outreach and Certain Other
			 ExpendituresSection 2105(c)(2)(C) (42 U.S.C. 1397ee(c)(2)(C)),
			 as amended by section 211(c)(2), is amended by adding at the end the following
			 new clause:
						
							(iii)Expenditures
				for outreach to increase the enrollment of children under this title and title
				XIX through premium assistance
				subsidiesExpenditures for outreach activities to families of
				children likely to be eligible for premium assistance subsidies in accordance
				with paragraph (2)(B), (3), or (10), or a waiver approved under section 1115,
				to inform such families of the availability of, and to assist them in enrolling
				their children in, such subsidies, and to employers likely to provide qualified
				employer-sponsored coverage (as defined in subparagraph (B) of such paragraph),
				but not to exceed an amount equal to 1.25 percent of the maximum amount
				permitted to be expended under subparagraph (A) for items described in
				subsection
				(a)(1)(D).
							.
					BCoordinating
			 Premium Assistance with Private Coverage
				311.Special
			 enrollment period under group health plans in case of termination of Medicaid
			 or CHIP coverage or eligibility for assistance in purchase of employment-based
			 coverage; coordination of coverage
					(a)Amendments to
			 Internal Revenue Code of 1986Section 9801(f) of the Internal
			 Revenue Code of 1986 (relating to special enrollment periods) is amended by
			 adding at the end the following new paragraph:
						
							(3)Special rules
				relating to medicaid and chip
								(A)In
				generalA group health plan shall permit an employee who is
				eligible, but not enrolled, for coverage under the terms of the plan (or a
				dependent of such an employee if the dependent is eligible, but not enrolled,
				for coverage under such terms) to enroll for coverage under the terms of the
				plan if either of the following conditions is met:
									(i)Termination of
				medicaid or chip coverageThe employee or dependent is covered
				under a Medicaid plan under title XIX of the Social Security Act or under a State child
				health plan under title XXI of such Act and coverage of the employee or
				dependent under such a plan is terminated as a result of loss of eligibility
				for such coverage and the employee requests coverage under the group health
				plan not later than 60 days after the date of termination of such
				coverage.
									(ii)Eligibility for
				employment assistance under medicaid or chipThe employee or
				dependent becomes eligible for assistance, with respect to coverage under the
				group health plan under such Medicaid plan or State child health plan
				(including under any waiver or demonstration project conducted under or in
				relation to such a plan), if the employee requests coverage under the group
				health plan not later than 60 days after the date the employee or dependent is
				determined to be eligible for such assistance.
									(B)Employee
				outreach and disclosure
									(i)Outreach to
				employees regarding availability of medicaid and chip coverage
										(I)In
				generalEach employer that maintains a group health plan in a
				State that provides medical assistance under a State Medicaid plan under title
				XIX of the Social Security Act, or
				child health assistance under a State child health plan under title XXI of such
				Act, in the form of premium assistance for the purchase of coverage under a
				group health plan, shall provide to each employee a written notice informing
				the employee of potential opportunities then currently available in the State
				in which the employee resides for premium assistance under such plans for
				health coverage of the employee or the employee’s dependents. For purposes of
				compliance with this clause, the employer may use any State-specific model
				notice developed in accordance with section 701(f)(3)(B)(i)(II) of the
				Employee Retirement Income Security Act of
				1974 (29 U.S.C. 1181(f)(3)(B)(i)(II)).
										(II)Option to
				provide concurrent with provision of plan materials to employeeAn employer may provide the model notice
				applicable to the State in which an employee resides concurrent with the
				furnishing of materials notifying the employee of health plan eligibility,
				concurrent with materials provided to the employee in connection with an open
				season or election process conducted under the plan, or concurrent with the
				furnishing of the summary plan description as provided in section 104(b) of the
				Employee Retirement Income Security Act of
				1974 (29 U.S.C. 1024).
										(ii)Disclosure
				about group health plan benefits to states for medicaid and chip eligible
				individualsIn the case of a participant or beneficiary of a
				group health plan who is covered under a Medicaid plan of a State under title
				XIX of the Social Security Act or
				under a State child health plan under title XXI of such Act, the plan
				administrator of the group health plan shall disclose to the State, upon
				request, information about the benefits available under the group health plan
				in sufficient specificity, as determined under regulations of the Secretary of
				Health and Human Services in consultation with the Secretary that require use
				of the model coverage coordination disclosure form developed under section
				311(b)(1)(C) of the Children’s Health Insurance Program Reauthorization Act of
				2009, so as to permit the State to make a determination (under paragraph
				(2)(B), (3), or (10) of section 2105(c) of the Social Security Act or otherwise) concerning the
				cost-effectiveness of the State providing medical or child health assistance
				through premium assistance for the purchase of coverage under such group health
				plan and in order for the State to provide supplemental benefits required under
				paragraph (10)(E) of such section or other
				authority.
									.
					(b)Conforming
			 Amendments
						(1)Amendments to
			 employee retirement income security act
							(A)In
			 generalSection 701(f) of the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1181(f)) is amended by adding at the end the
			 following new paragraph:
								
									(3)Special rules
				for application in case of medicaid and chip
										(A)In
				generalA group health plan, and a health insurance issuer
				offering group health insurance coverage in connection with a group health
				plan, shall permit an employee who is eligible, but not enrolled, for coverage
				under the terms of the plan (or a dependent of such an employee if the
				dependent is eligible, but not enrolled, for coverage under such terms) to
				enroll for coverage under the terms of the plan if either of the following
				conditions is met:
											(i)Termination of
				medicaid or chip coverageThe employee or dependent is covered
				under a Medicaid plan under title XIX of the Social Security Act or under a State child
				health plan under title XXI of such Act and coverage of the employee or
				dependent under such a plan is terminated as a result of loss of eligibility
				for such coverage and the employee requests coverage under the group health
				plan (or health insurance coverage) not later than 60 days after the date of
				termination of such coverage.
											(ii)Eligibility for
				employment assistance under medicaid or chipThe employee or
				dependent becomes eligible for assistance, with respect to coverage under the
				group health plan or health insurance coverage, under such Medicaid plan or
				State child health plan (including under any waiver or demonstration project
				conducted under or in relation to such a plan), if the employee requests
				coverage under the group health plan or health insurance coverage not later
				than 60 days after the date the employee or dependent is determined to be
				eligible for such assistance.
											(B)Coordination
				with medicaid and chip
											(i)Outreach to
				employees regarding availability of medicaid and chip coverage
												(I)In
				generalEach employer that maintains a group health plan in a
				State that provides medical assistance under a State Medicaid plan under title
				XIX of the Social Security Act, or
				child health assistance under a State child health plan under title XXI of such
				Act, in the form of premium assistance for the purchase of coverage under a
				group health plan, shall provide to each employee a written notice informing
				the employee of potential opportunities then currently available in the State
				in which the employee resides for premium assistance under such plans for
				health coverage of the employee or the employee’s dependents.
												(II)Model
				noticeNot later than 1 year after the date of enactment of the
				Children’s Health Insurance Program Reauthorization Act of 2009, the Secretary
				and the Secretary of Health and Human Services, in consultation with Directors
				of State Medicaid agencies under title XIX of the Social Security Act and Directors of State CHIP
				agencies under title XXI of such Act, shall jointly develop national and
				State-specific model notices for purposes of subparagraph (A). The Secretary
				shall provide employers with such model notices so as to enable employers to
				timely comply with the requirements of subparagraph (A). Such model notices
				shall include information regarding how an employee may contact the State in
				which the employee resides for additional information regarding potential
				opportunities for such premium assistance, including how to apply for such
				assistance.
												(III)Option to
				provide concurrent with provision of plan materials to employeeAn employer may provide the model notice
				applicable to the State in which an employee resides concurrent with the
				furnishing of materials notifying the employee of health plan eligibility,
				concurrent with materials provided to the employee in connection with an open
				season or election process conducted under the plan, or concurrent with the
				furnishing of the summary plan description as provided in section
				104(b).
												(ii)Disclosure about
				group health plan benefits to states for medicaid and chip eligible
				individualsIn the case of a participant or beneficiary of a
				group health plan who is covered under a Medicaid plan of a State under title
				XIX of the Social Security Act or
				under a State child health plan under title XXI of such Act, the plan
				administrator of the group health plan shall disclose to the State, upon
				request, information about the benefits available under the group health plan
				in sufficient specificity, as determined under regulations of the Secretary of
				Health and Human Services in consultation with the Secretary that require use
				of the model coverage coordination disclosure form developed under section
				311(b)(1)(C) of the Children’s Health Insurance Program Reauthorization Act of
				2009, so as to permit the State to make a determination (under paragraph
				(2)(B), (3), or (10) of section 2105(c) of the Social Security Act or otherwise) concerning the
				cost-effectiveness of the State providing medical or child health assistance
				through premium assistance for the purchase of coverage under such group health
				plan and in order for the State to provide supplemental benefits required under
				paragraph (10)(E) of such section or other
				authority.
											.
							(B)Conforming
			 amendmentSection 102(b) of the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1022(b)) is amended—
								(i)by
			 striking and the remedies and inserting , the
			 remedies; and
								(ii)by
			 inserting before the period the following: , and if the employer so
			 elects for purposes of complying with section 701(f)(3)(B)(i), the model notice
			 applicable to the State in which the participants and beneficiaries
			 reside.
								(C)Working group to
			 develop model coverage coordination disclosure form
								(i)Medicaid, chip,
			 and employer-sponsored coverage coordination working group
									(I)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Secretary of Health and Human Services and the Secretary of Labor
			 shall jointly establish a Medicaid, CHIP, and Employer-Sponsored Coverage
			 Coordination Working Group (in this subparagraph referred to as the
			 Working Group). The purpose of the Working Group shall be to
			 develop the model coverage coordination disclosure form described in subclause
			 (II) and to identify the impediments to the effective coordination of coverage
			 available to families that include employees of employers that maintain group
			 health plans and members who are eligible for medical assistance under title
			 XIX of the Social Security Act or
			 child health assistance or other health benefits coverage under title XXI of
			 such Act.
									(II)Model coverage
			 coordination disclosure form describedThe model form described
			 in this subclause is a form for plan administrators of group health plans to
			 complete for purposes of permitting a State to determine the availability and
			 cost-effectiveness of the coverage available under such plans to employees who
			 have family members who are eligible for premium assistance offered under a
			 State plan under title XIX or XXI of such Act and to allow for coordination of
			 coverage for enrollees of such plans. Such form shall provide the following
			 information in addition to such other information as the Working Group
			 determines appropriate:
										(aa)A
			 determination of whether the employee is eligible for coverage under the group
			 health plan.
										(bb)The
			 name and contract information of the plan administrator of the group health
			 plan.
										(cc)The
			 benefits offered under the plan.
										(dd)The
			 premiums and cost-sharing required under the plan.
										(ee)Any
			 other information relevant to coverage under the plan.
										(ii)MembershipThe
			 Working Group shall consist of not more than 30 members and shall be composed
			 of representatives of—
									(I)the Department of
			 Labor;
									(II)the Department of
			 Health and Human Services;
									(III)State directors
			 of the Medicaid program under title XIX of the Social Security Act;
									(IV)State directors
			 of the State Children’s Health Insurance Program under title XXI of the
			 Social Security Act;
									(V)employers,
			 including owners of small businesses and their trade or industry
			 representatives and certified human resource and payroll professionals;
									(VI)plan
			 administrators and plan sponsors of group health plans (as defined in section
			 607(1) of the Employee Retirement Income
			 Security Act of 1974);
									(VII)health insurance
			 issuers; and
									(VIII)children and
			 other beneficiaries of medical assistance under title XIX of the
			 Social Security Act or child health
			 assistance or other health benefits coverage under title XXI of such
			 Act.
									(iii)CompensationThe
			 members of the Working Group shall serve without compensation.
								(iv)Administrative
			 supportThe Department of Health and Human Services and the
			 Department of Labor shall jointly provide appropriate administrative support to
			 the Working Group, including technical assistance. The Working Group may use
			 the services and facilities of either such Department, with or without
			 reimbursement, as jointly determined by such Departments.
								(v)Report
									(I)Report by working
			 group to the secretariesNot later than 18 months after the date
			 of the enactment of this Act, the Working Group shall submit to the Secretary
			 of Labor and the Secretary of Health and Human Services the model form
			 described in clause (i)(II) along with a report containing recommendations for
			 appropriate measures to address the impediments to the effective coordination
			 of coverage between group health plans and the State plans under titles XIX and
			 XXI of the Social Security Act.
									(II)Report by
			 secretaries to the congressNot later than 2 months after receipt
			 of the report pursuant to subclause (I), the Secretaries shall jointly submit a
			 report to each House of the Congress regarding the recommendations contained in
			 the report under such subclause.
									(vi)TerminationThe
			 Working Group shall terminate 30 days after the date of the issuance of its
			 report under clause (v).
								(D)Effective
			 datesThe Secretary of Labor and the Secretary of Health and
			 Human Services shall develop the initial model notices under section
			 701(f)(3)(B)(i)(II) of the Employee Retirement
			 Income Security Act of 1974, and the Secretary of Labor shall
			 provide such notices to employers, not later than the date that is 1 year after
			 the date of enactment of this Act, and each employer shall provide the initial
			 annual notices to such employer’s employees beginning with the first plan year
			 that begins after the date on which such initial model notices are first
			 issued. The model coverage coordination disclosure form developed under
			 subparagraph (C) shall apply with respect to requests made by States beginning
			 with the first plan year that begins after the date on which such model
			 coverage coordination disclosure form is first issued.
							(E)EnforcementSection
			 502 of the Employee Retirement Income Security
			 Act of 1974 (29 U.S.C. 1132) is amended—
								(i)in
			 subsection (a)(6), by striking or (8) and inserting (8),
			 or (9); and
								(ii)in
			 subsection (c), by redesignating paragraph (9) as paragraph (10), and by
			 inserting after paragraph (8) the following:
									
										(9)(A)The Secretary may assess
				a civil penalty against any employer of up to $100 a day from the date of the
				employer’s failure to meet the notice requirement of section
				701(f)(3)(B)(i)(I). For purposes of this subparagraph, each violation with
				respect to any single employee shall be treated as a separate violation.
											(B)The Secretary may assess a civil
				penalty against any plan administrator of up to $100 a day from the date of the
				plan administrator’s failure to timely provide to any State the information
				required to be disclosed under section 701(f)(3)(B)(ii). For purposes of this
				subparagraph, each violation with respect to any single participant or
				beneficiary shall be treated as a separate
				violation.
											.
								(2)Amendments to
			 public health service actSection 2701(f) of the
			 Public Health Service Act (42 U.S.C.
			 300gg(f)) is amended by adding at the end the following new paragraph:
							
								(3)Special rules
				for application in case of medicaid and chip
									(A)In
				generalA group health plan, and a health insurance issuer
				offering group health insurance coverage in connection with a group health
				plan, shall permit an employee who is eligible, but not enrolled, for coverage
				under the terms of the plan (or a dependent of such an employee if the
				dependent is eligible, but not enrolled, for coverage under such terms) to
				enroll for coverage under the terms of the plan if either of the following
				conditions is met:
										(i)Termination of
				medicaid or chip coverageThe employee or dependent is covered
				under a Medicaid plan under title XIX of the Social Security Act or under a State child
				health plan under title XXI of such Act and coverage of the employee or
				dependent under such a plan is terminated as a result of loss of eligibility
				for such coverage and the employee requests coverage under the group health
				plan (or health insurance coverage) not later than 60 days after the date of
				termination of such coverage.
										(ii)Eligibility for
				employment assistance under medicaid or chipThe employee or
				dependent becomes eligible for assistance, with respect to coverage under the
				group health plan or health insurance coverage, under such Medicaid plan or
				State child health plan (including under any waiver or demonstration project
				conducted under or in relation to such a plan), if the employee requests
				coverage under the group health plan or health insurance coverage not later
				than 60 days after the date the employee or dependent is determined to be
				eligible for such assistance.
										(B)Coordination
				with medicaid and chip
										(i)Outreach to
				employees regarding availability of medicaid and chip coverage
											(I)In
				generalEach employer that maintains a group health plan in a
				State that provides medical assistance under a State Medicaid plan under title
				XIX of the Social Security Act, or
				child health assistance under a State child health plan under title XXI of such
				Act, in the form of premium assistance for the purchase of coverage under a
				group health plan, shall provide to each employee a written notice informing
				the employee of potential opportunities then currently available in the State
				in which the employee resides for premium assistance under such plans for
				health coverage of the employee or the employee’s dependents. For purposes of
				compliance with this subclause, the employer may use any State-specific model
				notice developed in accordance with section 701(f)(3)(B)(i)(II) of the
				Employee Retirement Income Security Act of
				1974 (29 U.S.C. 1181(f)(3)(B)(i)(II)).
											(II)Option to
				provide concurrent with provision of plan materials to employeeAn employer may provide the model notice
				applicable to the State in which an employee resides concurrent with the
				furnishing of materials notifying the employee of health plan eligibility,
				concurrent with materials provided to the employee in connection with an open
				season or election process conducted under the plan, or concurrent with the
				furnishing of the summary plan description as provided in section 104(b) of the
				Employee Retirement Income Security Act of
				1974.
											(ii)Disclosure
				about group health plan benefits to states for medicaid and chip eligible
				individualsIn the case of an enrollee in a group health plan who
				is covered under a Medicaid plan of a State under title XIX of the
				Social Security Act or under a State
				child health plan under title XXI of such Act, the plan administrator of the
				group health plan shall disclose to the State, upon request, information about
				the benefits available under the group health plan in sufficient specificity,
				as determined under regulations of the Secretary of Health and Human Services
				in consultation with the Secretary that require use of the model coverage
				coordination disclosure form developed under section 311(b)(1)(C) of the
				Children’s Health Insurance Reauthorization Act of 2009, so as to permit the
				State to make a determination (under paragraph (2)(B), (3), or (10) of section
				2105(c) of the Social Security Act or
				otherwise) concerning the cost-effectiveness of the State providing medical or
				child health assistance through premium assistance for the purchase of coverage
				under such group health plan and in order for the State to provide supplemental
				benefits required under paragraph (10)(E) of such section or other
				authority.
										.
						IVStrengthening
			 Quality of Care and Health Outcomes
			401.Child health
			 quality improvement activities for children enrolled in Medicaid or
			 CHIP
				(a)Development of
			 Child Health Quality Measures for Children Enrolled in Medicaid or
			 ChipTitle XI (42 U.S.C. 1301 et seq.) is amended by inserting
			 after section 1139 the following new section:
					
						1139A.Child health
				quality measures
							(a)Development of
				an Initial Core Set of Health Care Quality Measures for Children Enrolled in
				Medicaid or Chip
								(1)In
				generalNot later than January 1, 2010, the Secretary shall
				identify and publish for general comment an initial, recommended core set of
				child health quality measures for use by State programs administered under
				titles XIX and XXI, health insurance issuers and managed care entities that
				enter into contracts with such programs, and providers of items and services
				under such programs.
								(2)Identification
				of initial core measuresIn consultation with the individuals and
				entities described in subsection (b)(3), the Secretary shall identify existing
				quality of care measures for children that are in use under public and
				privately sponsored health care coverage arrangements, or that are part of
				reporting systems that measure both the presence and duration of health
				insurance coverage over time.
								(3)Recommendations
				and disseminationBased on such existing and identified measures,
				the Secretary shall publish an initial core set of child health quality
				measures that includes (but is not limited to) the following:
									(A)The duration of
				children’s health insurance coverage over a 12-month time period.
									(B)The availability
				and effectiveness of a full range of—
										(i)preventive
				services, treatments, and services for acute conditions, including services to
				promote healthy birth, prevent and treat premature birth, and detect the
				presence or risk of physical or mental conditions that could adversely affect
				growth and development; and
										(ii)treatments to
				correct or ameliorate the effects of physical and mental conditions, including
				chronic conditions, in infants, young children, school-age children, and
				adolescents.
										(C)The availability
				of care in a range of ambulatory and inpatient health care settings in which
				such care is furnished.
									(D)The types of
				measures that, taken together, can be used to estimate the overall national
				quality of health care for children, including children with special needs, and
				to perform comparative analyses of pediatric health care quality and racial,
				ethnic, and socioeconomic disparities in child health and health care for
				children.
									(4)Encourage
				voluntary and standardized reportingNot later than 2 years after
				the date of enactment of the Children’s Health Insurance Program
				Reauthorization Act of 2009, the Secretary, in consultation with States, shall
				develop a standardized format for reporting information and procedures and
				approaches that encourage States to use the initial core measurement set to
				voluntarily report information regarding the quality of pediatric health care
				under titles XIX and XXI.
								(5)Adoption of best
				practices in implementing quality programsThe Secretary shall
				disseminate information to States regarding best practices among States with
				respect to measuring and reporting on the quality of health care for children,
				and shall facilitate the adoption of such best practices. In developing best
				practices approaches, the Secretary shall give particular attention to State
				measurement techniques that ensure the timeliness and accuracy of provider
				reporting, encourage provider reporting compliance, encourage successful
				quality improvement strategies, and improve efficiency in data collection using
				health information technology.
								(6)Reports to
				congressNot later than January 1, 2011, and every 3 years
				thereafter, the Secretary shall report to Congress on—
									(A)the status of the
				Secretary’s efforts to improve—
										(i)quality related to
				the duration and stability of health insurance coverage for children under
				titles XIX and XXI;
										(ii)the quality of
				children’s health care under such titles, including preventive health services,
				health care for acute conditions, chronic health care, and health services to
				ameliorate the effects of physical and mental conditions and to aid in growth
				and development of infants, young children, school-age children, and
				adolescents with special health care needs; and
										(iii)the quality of
				children’s health care under such titles across the domains of quality,
				including clinical quality, health care safety, family experience with health
				care, health care in the most integrated setting, and elimination of racial,
				ethnic, and socioeconomic disparities in health and health care;
										(B)the status of
				voluntary reporting by States under titles XIX and XXI, utilizing the initial
				core quality measurement set; and
									(C)any
				recommendations for legislative changes needed to improve the quality of care
				provided to children under titles XIX and XXI, including recommendations for
				quality reporting by States.
									(7)Technical
				assistanceThe Secretary shall provide technical assistance to
				States to assist them in adopting and utilizing core child health quality
				measures in administering the State plans under titles XIX and XXI.
								(8)Definition of
				core setIn this section, the term core set means a
				group of valid, reliable, and evidence-based quality measures that, taken
				together—
									(A)provide
				information regarding the quality of health coverage and health care for
				children;
									(B)address the needs
				of children throughout the developmental age span; and
									(C)allow purchasers,
				families, and health care providers to understand the quality of care in
				relation to the preventive needs of children, treatments aimed at managing and
				resolving acute conditions, and diagnostic and treatment services whose purpose
				is to correct or ameliorate physical, mental, or developmental conditions that
				could, if untreated or poorly treated, become chronic.
									(b)Advancing and
				Improving Pediatric Quality Measures
								(1)Establishment of
				pediatric quality measures programNot later than January 1,
				2011, the Secretary shall establish a pediatric quality measures program
				to—
									(A)improve and
				strengthen the initial core child health care quality measures established by
				the Secretary under subsection (a);
									(B)expand on existing
				pediatric quality measures used by public and private health care purchasers
				and advance the development of such new and emerging quality measures;
				and
									(C)increase the
				portfolio of evidence-based, consensus pediatric quality measures available to
				public and private purchasers of children’s health care services, providers,
				and consumers.
									(2)Evidence-based
				measuresThe measures developed under the pediatric quality
				measures program shall, at a minimum, be—
									(A)evidence-based
				and, where appropriate, risk adjusted;
									(B)designed to
				identify and eliminate racial and ethnic disparities in child health and the
				provision of health care;
									(C)designed to ensure
				that the data required for such measures is collected and reported in a
				standard format that permits comparison of quality and data at a State, plan,
				and provider level;
									(D)periodically
				updated; and
									(E)responsive to the
				child health needs, services, and domains of health care quality described in
				clauses (i), (ii), and (iii) of subsection (a)(6)(A).
									(3)Process for
				pediatric quality measures programIn identifying gaps in
				existing pediatric quality measures and establishing priorities for development
				and advancement of such measures, the Secretary shall consult with—
									(A)States;
									(B)pediatricians,
				children’s hospitals, and other primary and specialized pediatric health care
				professionals (including members of the allied health professions) who
				specialize in the care and treatment of children, particularly children with
				special physical, mental, and developmental health care needs;
									(C)dental
				professionals, including pediatric dental professionals;
									(D)health care
				providers that furnish primary health care to children and families who live in
				urban and rural medically underserved communities or who are members of
				distinct population sub-groups at heightened risk for poor health
				outcomes;
									(E)national
				organizations representing children, including children with disabilities and
				children with chronic conditions;
									(F)national
				organizations representing consumers and purchasers of children’s health
				care;
									(G)national
				organizations and individuals with expertise in pediatric health quality
				measurement; and
									(H)voluntary consensus
				standards setting organizations and other organizations involved in the
				advancement of evidence-based measures of health care.
									(4)Developing,
				validating, and testing a portfolio of pediatric quality
				measuresAs part of the program to advance pediatric quality
				measures, the Secretary shall—
									(A)award grants and
				contracts for the development, testing, and validation of new, emerging, and
				innovative evidence-based measures for children’s health care services across
				the domains of quality described in clauses (i), (ii), and (iii) of subsection
				(a)(6)(A); and
									(B)award grants and
				contracts for—
										(i)the development of
				consensus on evidence-based measures for children’s health care
				services;
										(ii)the dissemination
				of such measures to public and private purchasers of health care for children;
				and
										(iii)the updating of
				such measures as necessary.
										(5)Revising,
				strengthening, and improving initial core measuresBeginning no
				later than January 1, 2013, and annually thereafter, the Secretary shall
				publish recommended changes to the core measures described in subsection (a)
				that shall reflect the testing, validation, and consensus process for the
				development of pediatric quality measures described in subsection paragraphs
				(1) through (4).
								(6)Definition of
				pediatric quality measureIn this subsection, the term
				pediatric quality measure means a measurement of clinical care
				that is capable of being examined through the collection and analysis of
				relevant information, that is developed in order to assess 1 or more aspects of
				pediatric health care quality in various institutional and ambulatory health
				care settings, including the structure of the clinical care system, the process
				of care, the outcome of care, or patient experiences in care.
								(7)ConstructionNothing
				in this section shall be construed as supporting the restriction of coverage,
				under title XIX or XXI or otherwise, to only those services that are
				evidence-based.
								(c)Annual State
				Reports Regarding State-Specific Quality of Care Measures Applied Under
				Medicaid or Chip
								(1)Annual state
				reportsEach State with a State plan approved under title XIX or
				a State child health plan approved under title XXI shall annually report to the
				Secretary on the—
									(A)State-specific
				child health quality measures applied by the States under such plans, including
				measures described in subparagraphs (A) and (B) of subsection (a)(6);
				and
									(B)State-specific
				information on the quality of health care furnished to children under such
				plans, including information collected through external quality reviews of
				managed care organizations under section 1932 of the
				Social Security Act (42 U.S.C.
				1396u–4) and benchmark plans under sections 1937 and 2103 of such Act (42
				U.S.C. 1396u–7, 1397cc).
									(2)PublicationNot
				later than September 30, 2010, and annually thereafter, the Secretary shall
				collect, analyze, and make publicly available the information reported by
				States under paragraph (1).
								(d)Demonstration
				Projects for Improving the Quality of Children’s Health Care and the Use of
				Health Information Technology
								(1)In
				generalDuring the period of fiscal years 2009 through 2013, the
				Secretary shall award not more than 10 grants to States and child health
				providers to conduct demonstration projects to evaluate promising ideas for
				improving the quality of children’s health care provided under title XIX or
				XXI, including projects to—
									(A)experiment with,
				and evaluate the use of, new measures of the quality of children’s health care
				under such titles (including testing the validity and suitability for reporting
				of such measures);
									(B)promote the use of
				health information technology in care delivery for children under such
				titles;
									(C)evaluate
				provider-based models which improve the delivery of children’s health care
				services under such titles, including care management for children with chronic
				conditions and the use of evidence-based approaches to improve the
				effectiveness, safety, and efficiency of health care services for children;
				or
									(D)demonstrate the
				impact of the model electronic health record format for children developed and
				disseminated under subsection (f) on improving pediatric health, including the
				effects of chronic childhood health conditions, and pediatric health care
				quality as well as reducing health care costs.
									(2)RequirementsIn
				awarding grants under this subsection, the Secretary shall ensure that—
									(A)only 1
				demonstration project funded under a grant awarded under this subsection shall
				be conducted in a State; and
									(B)demonstration
				projects funded under grants awarded under this subsection shall be conducted
				evenly between States with large urban areas and States with large rural
				areas.
									(3)Authority for
				multistate projectsA demonstration project conducted with a
				grant awarded under this subsection may be conducted on a multistate basis, as
				needed.
								(4)Funding$20,000,000
				of the amount appropriated under subsection (i) for a fiscal year shall be used
				to carry out this subsection.
								(e)Childhood Obesity
				Demonstration Project
								(1)Authority to
				conduct demonstrationThe Secretary, in consultation with the
				Administrator of the Centers for Medicare & Medicaid Services, shall
				conduct a demonstration project to develop a comprehensive and systematic model
				for reducing childhood obesity by awarding grants to eligible entities to carry
				out such project. Such model shall—
									(A)identify, through
				self-assessment, behavioral risk factors for obesity among children;
									(B)identify, through
				self-assessment, needed clinical preventive and screening benefits among those
				children identified as target individuals on the basis of such risk
				factors;
									(C)provide ongoing
				support to such target individuals and their families to reduce risk factors
				and promote the appropriate use of preventive and screening benefits;
				and
									(D)be designed to
				improve health outcomes, satisfaction, quality of life, and appropriate use of
				items and services for which medical assistance is available under title XIX or
				child health assistance is available under title XXI among such target
				individuals.
									(2)Eligibility
				entitiesFor purposes of this subsection, an eligible entity is
				any of the following:
									(A)A city, county, or
				Indian tribe.
									(B)A local or tribal
				educational agency.
									(C)An accredited
				university, college, or community college.
									(D)A
				Federally-qualified health center.
									(E)A local health
				department.
									(F)A health care
				provider.
									(G)A community-based
				organization.
									(H)Any other entity
				determined appropriate by the Secretary, including a consortia or partnership
				of entities described in any of subparagraphs (A) through (G).
									(3)Use of
				fundsAn eligible entity awarded a grant under this subsection
				shall use the funds made available under the grant to—
									(A)carry out
				community-based activities related to reducing childhood obesity, including
				by—
										(i)forming
				partnerships with entities, including schools and other facilities providing
				recreational services, to establish programs for after school and weekend
				community activities that are designed to reduce childhood obesity;
										(ii)forming
				partnerships with daycare facilities to establish programs that promote healthy
				eating behaviors and physical activity; and
										(iii)developing and
				evaluating community educational activities targeting good nutrition and
				promoting healthy eating behaviors;
										(B)carry out
				age-appropriate school-based activities that are designed to reduce childhood
				obesity, including by—
										(i)developing and
				testing educational curricula and intervention programs designed to promote
				healthy eating behaviors and habits in youth, which may include—
											(I)after hours
				physical activity programs; and
											(II)science-based
				interventions with multiple components to prevent eating disorders including
				nutritional content, understanding and responding to hunger and satiety,
				positive body image development, positive self-esteem development, and learning
				life skills (such as stress management, communication skills, problemsolving
				and decisionmaking skills), as well as consideration of cultural and
				developmental issues, and the role of family, school, and community;
											(ii)providing
				education and training to educational professionals regarding how to promote a
				healthy lifestyle and a healthy school environment for children;
										(iii)planning and
				implementing a healthy lifestyle curriculum or program with an emphasis on
				healthy eating behaviors and physical activity; and
										(iv)planning and
				implementing healthy lifestyle classes or programs for parents or guardians,
				with an emphasis on healthy eating behaviors and physical activity for
				children;
										(C)carry out
				educational, counseling, promotional, and training activities through the local
				health care delivery systems including by—
										(i)promoting healthy
				eating behaviors and physical activity services to treat or prevent eating
				disorders, being overweight, and obesity;
										(ii)providing patient
				education and counseling to increase physical activity and promote healthy
				eating behaviors;
										(iii)training health
				professionals on how to identify and treat obese and overweight individuals
				which may include nutrition and physical activity counseling; and
										(iv)providing
				community education by a health professional on good nutrition and physical
				activity to develop a better understanding of the relationship between diet,
				physical activity, and eating disorders, obesity, or being overweight;
				and
										(D)provide, through
				qualified health professionals, training and supervision for community health
				workers to—
										(i)educate families
				regarding the relationship between nutrition, eating habits, physical activity,
				and obesity;
										(ii)educate families
				about effective strategies to improve nutrition, establish healthy eating
				patterns, and establish appropriate levels of physical activity; and
										(iii)educate and
				guide parents regarding the ability to model and communicate positive health
				behaviors.
										(4)PriorityIn
				awarding grants under paragraph (1), the Secretary shall give priority to
				awarding grants to eligible entities—
									(A)that demonstrate
				that they have previously applied successfully for funds to carry out
				activities that seek to promote individual and community health and to prevent
				the incidence of chronic disease and that can cite published and peer-reviewed
				research demonstrating that the activities that the entities propose to carry
				out with funds made available under the grant are effective;
									(B)that will carry
				out programs or activities that seek to accomplish a goal or goals set by the
				State in the Healthy People 2010 plan of the State;
									(C)that provide
				non-Federal contributions, either in cash or in-kind, to the costs of funding
				activities under the grants;
									(D)that develop
				comprehensive plans that include a strategy for extending program activities
				developed under grants in the years following the fiscal years for which they
				receive grants under this subsection;
									(E)located in
				communities that are medically underserved, as determined by the
				Secretary;
									(F)located in areas
				in which the average poverty rate is at least 150 percent or higher of the
				average poverty rate in the State involved, as determined by the Secretary;
				and
									(G)that submit plans
				that exhibit multisectoral, cooperative conduct that includes the involvement
				of a broad range of stakeholders, including—
										(i)community-based
				organizations;
										(ii)local
				governments;
										(iii)local
				educational agencies;
										(iv)the private
				sector;
										(v)State or local
				departments of health;
										(vi)accredited
				colleges, universities, and community colleges;
										(vii)health care
				providers;
										(viii)State and local
				departments of transportation and city planning; and
										(ix)other entities
				determined appropriate by the Secretary.
										(5)Program
				design
									(A)Initial
				designNot later than 1 year after the date of enactment of the
				Children’s Health Insurance Program Reauthorization Act of 2009, the Secretary
				shall design the demonstration project. The demonstration should draw upon
				promising, innovative models and incentives to reduce behavioral risk factors.
				The Administrator of the Centers for Medicare & Medicaid Services shall
				consult with the Director of the Centers for Disease Control and Prevention,
				the Director of the Office of Minority Health, the heads of other agencies in
				the Department of Health and Human Services, and such professional
				organizations, as the Secretary determines to be appropriate, on the design,
				conduct, and evaluation of the demonstration.
									(B)Number and
				project areasNot later than 2 years after the date of enactment
				of the Children’s Health Insurance Program Reauthorization Act of 2009, the
				Secretary shall award 1 grant that is specifically designed to determine
				whether programs similar to programs to be conducted by other grantees under
				this subsection should be implemented with respect to the general population of
				children who are eligible for child health assistance under State child health
				plans under title XXI in order to reduce the incidence of childhood obesity
				among such population.
									(6)Report to
				congressNot later than 3 years after the date the Secretary
				implements the demonstration project under this subsection, the Secretary shall
				submit to Congress a report that describes the project, evaluates the
				effectiveness and cost effectiveness of the project, evaluates the beneficiary
				satisfaction under the project, and includes any such other information as the
				Secretary determines to be appropriate.
								(7)DefinitionsIn
				this subsection:
									(A)Federally-qualified
				health centerThe term Federally-qualified health
				center has the meaning given that term in section 1905(l)(2)(B).
									(B)Indian
				tribeThe term Indian tribe has the meaning given
				that term in section 4 of the Indian Health
				Care Improvement Act (25 U.S.C. 1603).
									(C)Self-assessmentThe
				term self-assessment means a form that—
										(i)includes questions
				regarding—
											(I)behavioral risk
				factors;
											(II)needed preventive
				and screening services; and
											(III)target
				individuals’ preferences for receiving follow-up information;
											(ii)is assessed using
				such computer generated assessment programs; and
										(iii)allows for the
				provision of such ongoing support to the individual as the Secretary determines
				appropriate.
										(D)Ongoing
				supportThe term ongoing support means—
										(i)to
				provide any target individual with information, feedback, health coaching, and
				recommendations regarding—
											(I)the results of a
				self-assessment given to the individual;
											(II)behavior
				modification based on the self-assessment; and
											(III)any need for
				clinical preventive and screening services or treatment including medical
				nutrition therapy;
											(ii)to
				provide any target individual with referrals to community resources and
				programs available to assist the target individual in reducing health risks;
				and
										(iii)to provide the
				information described in clause (i) to a health care provider, if designated by
				the target individual to receive such information.
										(8)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this subsection, $25,000,000 for the period of fiscal years 2009 through
				2013.
								(f)Development of
				Model Electronic Health Record Format for Children Enrolled in Medicaid or
				CHIP
								(1)In
				generalNot later than January 1, 2010, the Secretary shall
				establish a program to encourage the development and dissemination of a model
				electronic health record format for children enrolled in the State plan under
				title XIX or the State child health plan under title XXI that is—
									(A)subject to State
				laws, accessible to parents, caregivers, and other consumers for the sole
				purpose of demonstrating compliance with school or leisure activity
				requirements, such as appropriate immunizations or physicals;
									(B)designed to allow
				interoperable exchanges that conform with Federal and State privacy and
				security requirements;
									(C)structured in a
				manner that permits parents and caregivers to view and understand the extent to
				which the care their children receive is clinically appropriate and of high
				quality; and
									(D)capable of being
				incorporated into, and otherwise compatible with, other standards developed for
				electronic health records.
									(2)Funding$5,000,000
				of the amount appropriated under subsection (i) for a fiscal year shall be used
				to carry out this subsection.
								(g)Study of
				Pediatric Health and Health Care Quality Measures
								(1)In
				generalNot later than July 1, 2010, the Institute of Medicine
				shall study and report to Congress on the extent and quality of efforts to
				measure child health status and the quality of health care for children across
				the age span and in relation to preventive care, treatments for acute
				conditions, and treatments aimed at ameliorating or correcting physical,
				mental, and developmental conditions in children. In conducting such study and
				preparing such report, the Institute of Medicine shall—
									(A)consider all of
				the major national population-based reporting systems sponsored by the Federal
				Government that are currently in place, including reporting requirements under
				Federal grant programs and national population surveys and estimates conducted
				directly by the Federal Government;
									(B)identify the
				information regarding child health and health care quality that each system is
				designed to capture and generate, the study and reporting periods covered by
				each system, and the extent to which the information so generated is made
				widely available through publication;
									(C)identify gaps in
				knowledge related to children’s health status, health disparities among
				subgroups of children, the effects of social conditions on children’s health
				status and use and effectiveness of health care, and the relationship between
				child health status and family income, family stability and preservation, and
				children’s school readiness and educational achievement and attainment;
				and
									(D)make
				recommendations regarding improving and strengthening the timeliness, quality,
				and public transparency and accessibility of information about child health and
				health care quality.
									(2)FundingUp
				to $1,000,000 of the amount appropriated under subsection (i) for a fiscal year
				shall be used to carry out this subsection.
								(h)Rule of
				ConstructionNotwithstanding any other provision in this section,
				no evidence based quality measure developed, published, or used as a basis of
				measurement or reporting under this section may be used to establish an
				irrebuttable presumption regarding either the medical necessity of care or the
				maximum permissible coverage for any individual child who is eligible for and
				receiving medical assistance under title XIX or child health assistance under
				title XXI.
							(i)AppropriationOut
				of any funds in the Treasury not otherwise appropriated, there is appropriated
				for each of fiscal years 2009 through 2013, $45,000,000 for the purpose of
				carrying out this section (other than subsection (e)). Funds appropriated under
				this subsection shall remain available until
				expended.
							.
				(b)Increased
			 Matching Rate for Collecting and Reporting on Child Health
			 MeasuresSection 1903(a)(3)(A) (42 U.S.C. 1396b(a)(3)(A)), is
			 amended—
					(1)by striking
			 and at the end of clause (i); and
					(2)by adding at the
			 end the following new clause:
						
							(iii)an amount equal to the Federal
				medical assistance percentage (as defined in section 1905(b)) of so much of the
				sums expended during such quarter (as found necessary by the Secretary for the
				proper and efficient administration of the State plan) as are attributable to
				such developments or modifications of systems of the type described in clause
				(i) as are necessary for the efficient collection and reporting on child health
				measures;
				and
							.
					402.Improved
			 availability of public information regarding enrollment of children in CHIP and
			 Medicaid
				(a)Inclusion of
			 Process and Access Measures in Annual State ReportsSection 2108
			 (42 U.S.C. 1397hh) is amended—
					(1)in subsection (a),
			 in the matter preceding paragraph (1), by striking The State and
			 inserting Subject to subsection (e), the State; and
					(2)by adding at the
			 end the following new subsection:
						
							(e)Information
				Required for Inclusion in State Annual ReportThe State shall
				include the following information in the annual report required under
				subsection (a):
								(1)Eligibility
				criteria, enrollment, and retention data (including data with respect to
				continuity of coverage or duration of benefits).
								(2)Data regarding the
				extent to which the State uses process measures with respect to determining the
				eligibility of children under the State child health plan, including measures
				such as 12-month continuous eligibility, self-declaration of income for
				applications or renewals, or presumptive eligibility.
								(3)Data regarding
				denials of eligibility and redeterminations of eligibility.
								(4)Data regarding
				access to primary and specialty services, access to networks of care, and care
				coordination provided under the State child health plan, using quality care and
				consumer satisfaction measures included in the Consumer Assessment of
				Healthcare Providers and Systems (CAHPS) survey.
								(5)If the State
				provides child health assistance in the form of premium assistance for the
				purchase of coverage under a group health plan, data regarding the provision of
				such assistance, including the extent to which employer-sponsored health
				insurance coverage is available for children eligible for child health
				assistance under the State child health plan, the range of the monthly amount
				of such assistance provided on behalf of a child or family, the number of
				children or families provided such assistance on a monthly basis, the income of
				the children or families provided such assistance, the benefits and
				cost-sharing protection provided under the State child health plan to
				supplement the coverage purchased with such premium assistance, the effective
				strategies the State engages in to reduce any administrative barriers to the
				provision of such assistance, and, the effects, if any, of the provision of
				such assistance on preventing the coverage provided under the State child
				health plan from substituting for coverage provided under employer-sponsored
				health insurance offered in the State.
								(6)To the extent
				applicable, a description of any State activities that are designed to reduce
				the number of uncovered children in the State, including through a State health
				insurance connector program or support for innovative private health coverage
				initiatives.
								.
					(b)Standardized
			 reporting format
					(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall specify a standardized format for States to use for
			 reporting the information required under section 2108(e) of the Social Security
			 Act, as added by subsection (a)(2).
					(2)Transition
			 period for statesEach State that is required to submit a report
			 under subsection (a) of section 2108 of the Social Security Act that includes
			 the information required under subsection (e) of such section may use up to 3
			 reporting periods to transition to the reporting of such information in
			 accordance with the standardized format specified by the Secretary under
			 paragraph (1).
					(c)Additional
			 Funding for the Secretary To Improve Timeliness of Data Reporting and Analysis
			 for Purposes of Determining Enrollment Increases Under Medicaid and
			 CHIP
					(1)AppropriationThere
			 is appropriated, out of any money in the Treasury not otherwise appropriated,
			 $5,000,000 to the Secretary for fiscal year 2009 for the purpose of improving
			 the timeliness of the data reported and analyzed from the Medicaid Statistical
			 Information System (MSIS) for purposes of providing more timely data on
			 enrollment and eligibility of children under Medicaid and CHIP and to provide
			 guidance to States with respect to any new reporting requirements related to
			 such improvements. Amounts appropriated under this paragraph shall remain
			 available until expended.
					(2)RequirementsThe
			 improvements made by the Secretary under paragraph (1) shall be designed and
			 implemented (including with respect to any necessary guidance for States to
			 report such information in a complete and expeditious manner) so that,
			 beginning no later than October 1, 2009, data regarding the enrollment of
			 low-income children (as defined in section 2110(c)(4) of the
			 Social Security Act (42 U.S.C.
			 1397jj(c)(4)) of a State enrolled in the State plan under Medicaid or the State
			 child health plan under CHIP with respect to a fiscal year shall be collected
			 and analyzed by the Secretary within 6 months of submission.
					(d)GAO Study and
			 Report on Access to Primary and Speciality Services
					(1)In
			 generalThe Comptroller General of the United States shall
			 conduct a study of children’s access to primary and specialty services under
			 Medicaid and CHIP, including—
						(A)the extent to
			 which providers are willing to treat children eligible for such
			 programs;
						(B)information on
			 such children’s access to networks of care;
						(C)geographic
			 availability of primary and specialty services under such programs;
						(D)the extent to which
			 care coordination is provided for children’s care under Medicaid and CHIP;
			 and
						(E)as appropriate,
			 information on the degree of availability of services for children under such
			 programs.
						(2)ReportNot later than 2 years after the date of
			 enactment of this Act, the Comptroller General shall submit a report to the
			 Committee on Finance of the Senate and the Committee on Energy and Commerce of
			 the House of Representatives on the study conducted under paragraph (1) that
			 includes recommendations for such Federal and State legislative and
			 administrative changes as the Comptroller General determines are necessary to
			 address any barriers to access to children’s care under Medicaid and CHIP that
			 may exist.
					403.Application of
			 certain managed care quality safeguards to CHIP
				(a)In
			 generalSection 2103(f) of
			 Social Security Act (42 U.S.C. 1397bb(f)) is amended by adding at the end the
			 following new paragraph:
					
						(3)Compliance with
				managed care requirementsThe
				State child health plan shall provide for the application of subsections
				(a)(4), (a)(5), (b), (c), (d), and (e) of section 1932 (relating to
				requirements for managed care) to coverage, State agencies, enrollment brokers,
				managed care entities, and managed care organizations under this title in the
				same manner as such subsections apply to coverage and such entities and
				organizations under title XIX.
						.
				
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to contract
			 years for health plans beginning on or after July 1, 2009.
				VImproving Access
			 to Benefits
			501.Dental
			 benefits
				(a)Coverage
					(1)In
			 generalSection 2103 (42 U.S.C. 1397cc) is amended—
						(A)in subsection
			 (a)—
							(i)in
			 the matter before paragraph (1), by striking subsection (c)(5)
			 and inserting paragraphs (5) and (7) of subsection (c);
			 and
							(ii)in
			 paragraph (1), by inserting at least after that
			 is; and
							(B)in subsection
			 (c)—
							(i)by
			 redesignating paragraph (5) as paragraph (7); and
							(ii)by
			 inserting after paragraph (4), the following:
								
									(5)Dental
				benefits
										(A)In
				generalThe child health assistance provided to a targeted
				low-income child shall include coverage of dental services necessary to prevent
				disease and promote oral health, restore oral structures to health and
				function, and treat emergency conditions.
										(B)Permitting use
				of dental benchmark plans by certain StatesA State may elect to meet the requirement
				of subparagraph (A) through dental coverage that is equivalent to a benchmark
				dental benefit package described in subparagraph (C).
										(C)Benchmark Dental
				Benefit PackagesThe
				benchmark dental benefit packages are as follows:
											(i)FEHBP children’s
				dental coverageA dental
				benefits plan under chapter 89A of title 5, United States Code, that has been
				selected most frequently by employees seeking dependent coverage, among such
				plans that provide such dependent coverage, in either of the previous 2 plan
				years.
											(ii)State employee
				dependent dental coverageA
				dental benefits plan that is offered and generally available to State employees
				in the State involved and that has been selected most frequently by employees
				seeking dependent coverage, among such plans that provide such dependent
				coverage, in either of the previous 2 plan years.
											(iii)Coverage
				offered through commercial dental planA dental benefits plan
				that has the largest insured commercial, non-medicaid enrollment of dependent
				covered lives of such plans that is offered in the State
				involved.
											.
							(2)Assuring access
			 to careSection 2102(a)(7)(B) (42 U.S.C. 1397bb(c)(2)) is amended
			 by inserting and services described in section 2103(c)(5) after
			 emergency services.
					(3)Effective
			 dateThe amendments made by paragraphs (1) and (2) shall apply to
			 coverage of items and services furnished on or after October 1, 2009.
					(b)State option to
			 provide dental-only supplemental coverage
					(1)In
			 general—Section 2110(b) (42 U.S.C. 1397jj(b)) is amended—
						(A)in paragraph
			 (1)(C), by inserting , subject to paragraph (5), after
			 under title XIX or; and
						(B)by adding at the
			 end the following new paragraph:
							
								(5)State option to
				provide dental-only supplemental coverage
									(A)In
				generalSubject to subparagraphs (B) and (C), in the case of any
				child who is enrolled in a group health plan or health insurance coverage
				offered through an employer who would, but for the application of paragraph
				(1)(C), satisfy the requirements for being a targeted low-income child under
				the State child health plan, a State may waive the application of such
				paragraph to the child in order to provide—
										(i)dental coverage
				consistent with the requirements of subsection (c)(5) of section 2103;
				or
										(ii)cost-sharing
				protection for dental coverage consistent with such requirements and the
				requirements of subsection (e)(3)(B) of such section.
										(B)LimitationA
				State may limit the application of a waiver of paragraph (1)(C) to children
				whose family income does not exceed a level specified by the State, so long as
				the level so specified does not exceed the maximum income level otherwise
				established for other children under the State child health plan.
									(C)ConditionsA
				State may not offer dental-only supplemental coverage under this paragraph
				unless the State satisfies the following conditions:
										(i)Income
				eligibilityThe State child health plan (whether implemented
				under title XIX or this title)—
											(I)has the highest
				income eligibility standard permitted under this title (or a waiver) as of
				January 1, 2009;
											(II)does not limit
				the acceptance of applications for children or impose any numerical limitation,
				waiting list, or similar limitation on the eligibility of such children for
				child health assistance under such State plan; and
											(III)provides
				benefits to all children in the State who apply for and meet eligibility
				standards.
											(ii)No more
				favorable treatmentThe State child health plan may not provide
				more favorable dental coverage or cost-sharing protection for dental coverage
				to children provided dental-only supplemental coverage under this paragraph
				than the dental coverage and cost-sharing protection for dental coverage
				provided to targeted low-income children who are eligible for the full range of
				child health assistance provided under the State child health
				plan.
										.
						(2)State option to
			 waive waiting periodSection 2102(b)(1)(B) (42 U.S.C.
			 1397bb(b)(1)(B)), as amended by section 111(b)(2), is amended—
						(A)in clause (ii),
			 by striking and at the end;
						(B)in clause (iii),
			 by striking the period and inserting ; and; and
						(C)by adding at the
			 end the following new clause:
							
								(iv)at State option,
				may not apply a waiting period in the case of a child provided dental-only
				supplemental coverage under section
				2110(b)(5).
								.
						(3)Application of
			 enhanced match under medicaidSection 1905 (42 U.S.C. 1396d) is
			 amended—
						(A)in subsection
			 (b), in the fourth sentence, by striking or subsection (u)(3)
			 and inserting , (u)(3), or (u)(4); and
						(B)in subsection
			 (u)—
							(i)by
			 redesignating paragraph (4) as paragraph (5); and
							(ii)by
			 inserting after paragraph (3) the following new paragraph:
								
									(4)For purposes of
				subsection (b), the expenditures described in this paragraph are expenditures
				for dental-only supplemental coverage for children described in section
				2110(b)(5).
									.
							(c)Dental education
			 for parents of newbornsThe
			 Secretary shall develop and implement, through entities that fund or provide
			 perinatal care services to targeted low-income children under a State child
			 health plan under title XXI of the Social Security Act, a program to deliver
			 oral health educational materials that inform new parents about risks for, and
			 prevention of, early childhood caries and the need for a dental visit within
			 their newborn’s first year of life.
				(d)Provision of
			 dental services through FQHCs
					(1)MedicaidSection
			 1902(a) (42 U.S.C. 1396a(a)) is amended—
						(A)by striking
			 and at the end of paragraph (70);
						(B)by striking the
			 period at the end of paragraph (71) and inserting ; and;
			 and
						(C)by inserting after
			 paragraph (71) the following new paragraph:
							
								(72)provide that the State will not prevent a
				Federally-qualified health center from entering into contractual relationships
				with private practice dental providers in the provision of Federally-qualified
				health center
				services.
								.
						(2)CHIPSection
			 2107(e)(1) (42 U.S.C. 1397g(e)(1)), as amended by subsections (a)(2) and (d)(2)
			 of section 203, is amended by inserting after subparagraph (B) the following
			 new subparagraph (and redesignating the succeeding subparagraphs
			 accordingly):
						
							(C)Section 1902(a)(72)
				(relating to limiting FQHC contracting for provision of dental
				services).
							.
					(3)Effective
			 dateThe amendments made by this subsection shall take effect on
			 January 1, 2009.
					(e)Reporting
			 information on dental health
					(1)MedicaidSection
			 1902(a)(43)(D)(iii) (42 U.S.C. 1396a(a)(43)(D)(iii)) is amended by inserting
			 and other information relating to the provision of dental services to
			 such children described in section 2108(e) after receiving
			 dental services,.
					(2)CHIPSection 2108 (42 U.S.C. 1397hh) is amended
			 by adding at the end the following new subsection:
						
							(e)Information on
				dental care for children
								(1)In
				generalEach annual report
				under subsection (a) shall include the following information with respect to
				care and services described in section 1905(r)(3) provided to targeted
				low-income children enrolled in the State child health plan under this title at
				any time during the year involved:
									(A)The number of enrolled children by age
				grouping used for reporting purposes under section 1902(a)(43).
									(B)For children
				within each such age grouping, information of the type contained in questions
				12(a)–(c) of CMS Form 416 (that consists of the number of enrolled targeted low
				income children who receive any, preventive, or restorative dental care under
				the State plan).
									(C)For the age
				grouping that includes children 8 years of age, the number of such children who
				have received a protective sealant on at least one permanent molar
				tooth.
									(2)Inclusion of
				information on enrollees in managed care plansThe information
				under paragraph (1) shall include information on children who are enrolled in
				managed care plans and other private health plans and contracts with such plans
				under this title shall provide for the reporting of such information by such
				plans to the
				State.
								.
					(3)Effective
			 dateThe amendments made by
			 this subsection shall be effective for annual reports submitted for years
			 beginning after date of enactment.
					(f)Improved
			 Accessibility of Dental Provider Information to Enrollees Under Medicaid and
			 CHIPThe Secretary shall—
					(1)work with States, pediatric dentists, and
			 other dental providers (including providers that are, or are affiliated with, a
			 school of dentistry) to include, not later than 6 months after the date of the
			 enactment of this Act, on the Insure Kids Now website
			 (http://www.insurekidsnow.gov/) and hotline (1–877–KIDS–NOW) (or on any
			 successor websites or hotlines) a current and accurate list of all such
			 dentists and providers within each State that provide dental services to
			 children enrolled in the State plan (or waiver) under Medicaid or the State
			 child health plan (or waiver) under CHIP, and shall ensure that such list is
			 updated at least quarterly; and
					(2)work with States to
			 include, not later than 6 months after the date of the enactment of this Act, a
			 description of the dental services provided under each State plan (or waiver)
			 under Medicaid and each State child health plan (or waiver) under CHIP on such
			 Insure Kids Now website, and shall ensure that such list is updated at least
			 annually.
					(g)Inclusion of
			 Status of Efforts To Improve Dental Care in Reports on the Quality of
			 Children’s Health Care Under Medicaid and CHIPSection 1139A(a),
			 as added by section 401(a), is amended—
					(1)in paragraph
			 (3)(B)(ii), by inserting and, with respect to dental care, conditions
			 requiring the restoration of teeth, relief of pain and infection, and
			 maintenance of dental health after chronic conditions;
			 and
					(2)in paragraph
			 (6)(A)(ii), by inserting dental care, after preventive
			 health services,.
					(h)GAO study and
			 report
					(1)StudyThe
			 Comptroller General of the United States shall provide for a study that
			 examines—
						(A)access to dental
			 services by children in underserved areas;
						(B)children’s access to oral health care,
			 including preventive and restorative services, under Medicaid and CHIP,
			 including—
							(i)the extent to
			 which dental providers are willing to treat children eligible for such
			 programs;
							(ii)information on
			 such children’s access to networks of care, including such networks that serve
			 special needs children; and
							(iii)geographic
			 availability of oral health care, including preventive and restorative
			 services, under such programs; and
							(C)the feasibility
			 and appropriateness of using qualified mid-level dental health providers, in
			 coordination with dentists, to improve access for children to oral health
			 services and public health overall.
						(2)ReportNot later than 18 months year after the
			 date of the enactment of this Act, the Comptroller General shall submit to
			 Congress a report on the study conducted under paragraph (1). The report shall
			 include recommendations for such Federal and State legislative and
			 administrative changes as the Comptroller General determines are necessary to
			 address any barriers to access to oral health care, including preventive and
			 restorative services, under Medicaid and CHIP that may exist.
					502.Mental health parity
			 in CHIP plans
				(a)Assurance of
			 ParitySection 2103(c) (42
			 U.S.C. 1397cc(c)), as amended by section 501(a)(1)(B), is amended by inserting
			 after paragraph (5), the following:
					
						(6)Mental health
				services parity
							(A)In
				generalIn the case of a State child health plan that provides
				both medical and surgical benefits and mental health or substance use disorder
				benefits, such plan shall ensure that the financial requirements and treatment
				limitations applicable to such mental health or substance use disorder benefits
				comply with the requirements of section 2705(a) of the Public Health Service
				Act in the same manner as such requirements apply to a group health
				plan.
							(B)Deemed
				complianceTo the extent that a State child health plan includes
				coverage with respect to an individual described in section 1905(a)(4)(B) and
				covered under the State plan under section 1902(a)(10)(A) of the services
				described in section 1905(a)(4)(B) (relating to early and periodic screening,
				diagnostic, and treatment services defined in section 1905(r)) and provided in
				accordance with section 1902(a)(43), such plan shall be deemed to satisfy the
				requirements of subparagraph
				(A).
							.
				(b)Conforming
			 AmendmentsSection 2103 (42 U.S.C. 1397cc) is amended—
					(1)in subsection (a),
			 as amended by section 501(a)(1)(A)(i), in the matter preceding paragraph (1),
			 by inserting , (6), after (5); and
					(2)in subsection
			 (c)(2), by striking subparagraph (B) and redesignating subparagraphs (C) and
			 (D) as subparagraphs (B) and (C), respectively.
					503.Application of
			 prospective payment system for services provided by Federally-qualified health
			 centers and rural health clinics
				(a)Application of
			 Prospective Payment System
					(1)In
			 generalSection 2107(e)(1) (42 U.S.C. 1397gg(e)(1)), as amended
			 by section 501(c)(2) is amended by inserting after subparagraph (C) the
			 following new subparagraph (and redesignating the succeeding subparagraphs
			 accordingly):
						
							(D)Section 1902(bb)
				(relating to payment for services provided by Federally-qualified health
				centers and rural health
				clinics).
							.
					(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to services
			 provided on or after October 1, 2009.
					(b)Transition
			 Grants
					(1)AppropriationOut
			 of any funds in the Treasury not otherwise appropriated, there is appropriated
			 to the Secretary for fiscal year 2009, $5,000,000, to remain available until
			 expended, for the purpose of awarding grants to States with State child health
			 plans under CHIP that are operated separately from the State Medicaid plan
			 under title XIX of the Social Security
			 Act (including any waiver of such plan), or in combination with the
			 State Medicaid plan, for expenditures related to transitioning to compliance
			 with the requirement of section 2107(e)(1)(D) of the
			 Social Security Act (as added by
			 subsection (a)) to apply the prospective payment system established under
			 section 1902(bb) of the such Act (42 U.S.C. 1396a(bb)) to services provided by
			 Federally-qualified health centers and rural health clinics.
					(2)Monitoring and
			 reportThe Secretary shall monitor the impact of the application
			 of such prospective payment system on the States described in paragraph (1)
			 and, not later than October 1, 2011, shall report to Congress on any effect on
			 access to benefits, provider payment rates, or scope of benefits offered by
			 such States as a result of the application of such payment system.
					504.Premium grace
			 period
				(a)In
			 generalSection 2103(e)(3)
			 (42 U.S.C. 1397cc(e)(3)) is amended by adding at the end the following new
			 subparagraph:
					
						(C)Premium grace
				periodThe State child health
				plan—
							(i)shall afford individuals enrolled under the
				plan a grace period of at least 30 days from the beginning of a new coverage
				period to make premium payments before the individual’s coverage under the plan
				may be terminated; and
							(ii)shall provide to such an individual, not
				later than 7 days after the first day of such grace period, notice—
								(I)that failure to make a premium payment
				within the grace period will result in termination of coverage under the State
				child health plan; and
								(II)of the individual’s right to challenge the
				proposed termination pursuant to the applicable Federal regulations.
								For
				purposes of clause (i), the term new coverage period means the
				month immediately following the last month for which the premium has been
				paid..
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to new
			 coverage periods beginning on or after the date of the enactment of this
			 Act.
				505.Clarification of
			 coverage of services provided through school-based health centers
				(a)In
			 generalSection 2103(c) (42
			 U.S.C. 1397cc(c)), as amended by section 501(a)(1)(B), is amended by adding at
			 the end the following new paragraph:
					
						(8)Availability of
				coverage for items and services furnished through school-based health
				centersNothing in this title shall be construed as limiting a
				State’s ability to provide child health assistance for covered items and
				services that are furnished through school-based health centers (as defined in
				section
				2110(c)(9)).
						.
				(b)DefinitionSection
			 2110(c) (42 U.S.C. 1397jj) is amended by adding at the end the
			 following:
					
						(9)School-based
				health center
							(A)In
				generalThe term school-based health center means a
				health clinic that—
								(i)is located in or
				near a school facility of a school district or board or of an Indian tribe or
				tribal organization;
								(ii)is organized
				through school, community, and health provider relationships;
								(iii)is administered
				by a sponsoring facility;
								(iv)provides through
				health professionals primary health services to children in accordance with
				State and local law, including laws relating to licensure and certification;
				and
								(v)satisfies such
				other requirements as a State may establish for the operation of such a
				clinic.
								(B)Sponsoring
				facilityFor purposes of subparagraph (A)(iii), the term
				sponsoring facility includes any of the following:
								(i)A
				hospital.
								(ii)A public health
				department.
								(iii)A community
				health center.
								(iv)A nonprofit
				health care agency.
								(v)A school or
				school system.
								(vi)A program
				administered by the Indian Health Service or the Bureau of Indian Affairs or
				operated by an Indian tribe or a tribal
				organization.
								.
				506.Medicaid and
			 CHIP Payment and Access Commission
				(a)In
			 generalTitle XIX (42 U.S.C.
			 1396 et seq.) is amended by inserting before section 1901 the following new
			 section:
					
						1900.Medicaid and CHIP Payment and Access
		  Commission(a)EstablishmentThere
				is hereby established the Medicaid and CHIP Payment and Access Commission (in
				this section referred to as MACPAC).
							(b)Duties
								(1)Review of
				access policies and annual reportsMACPAC shall—
									(A)review policies
				of the Medicaid program established under this title (in this section referred
				to as Medicaid) and the State Children's Health Insurance
				Program established under title XXI (in this section referred to as
				CHIP) affecting children's access to covered items and services,
				including topics described in paragraph (2);
									(B)make
				recommendations to Congress concerning such access policies;
									(C)by not later than
				March 1 of each year (beginning with 2010), submit a report to Congress
				containing the results of such reviews and MACPAC's recommendations concerning
				such policies; and
									(D)by not later than
				June 1 of each year (beginning with 2010), submit a report to Congress
				containing an examination of issues affecting Medicaid and CHIP, including the
				implications of changes in health care delivery in the United States and in the
				market for health care services on such programs.
									(2)Specific topics
				to be reviewedSpecifically, MACPAC shall review and assess the
				following:
									(A)Medicaid and
				CHIP payment policiesPayment policies under Medicaid and CHIP,
				including—
										(i)the factors
				affecting expenditures for items and services in different sectors, including
				the process for updating hospital, skilled nursing facility, physician,
				Federally-qualified health center, rural health center, and other fees;
										(ii)payment
				methodologies; and
										(iii)the
				relationship of such factors and methodologies to access and quality of care
				for Medicaid and CHIP beneficiaries.
										(B)Interaction of
				medicaid and chip payment policies with health care delivery
				generallyThe effect of Medicaid and CHIP payment policies on
				access to items and services for children and other Medicaid and CHIP
				populations other than under this title or title XXI and the implications of
				changes in health care delivery in the United States and in the general market
				for health care items and services on Medicaid and CHIP.
									(C)Other access
				policiesThe effect of other Medicaid and CHIP policies on access
				to covered items and services, including policies relating to transportation
				and language barriers.
									(3)Creation of
				early-warning systemMACPAC shall create an early-warning system
				to identify provider shortage areas or any other problems that threaten access
				to care or the health care status of Medicaid and CHIP beneficiaries.
								(4)Comments on
				certain secretarial reportsIf the Secretary submits to Congress
				(or a committee of Congress) a report that is required by law and that relates
				to access policies, including with respect to payment policies, under Medicaid
				or CHIP, the Secretary shall transmit a copy of the report to MACPAC. MACPAC
				shall review the report and, not later than 6 months after the date of
				submittal of the Secretary's report to Congress, shall submit to the
				appropriate committees of Congress written comments on such report. Such
				comments may include such recommendations as MACPAC deems appropriate.
								(5)Agenda and
				additional reviewsMACPAC shall consult periodically with the
				chairmen and ranking minority members of the appropriate committees of Congress
				regarding MACPAC's agenda and progress towards achieving the agenda. MACPAC may
				conduct additional reviews, and submit additional reports to the appropriate
				committees of Congress, from time to time on such topics relating to the
				program under this title or title XXI as may be requested by such chairmen and
				members and as MACPAC deems appropriate.
								(6)Availability of
				reportsMACPAC shall transmit to the Secretary a copy of each
				report submitted under this subsection and shall make such reports available to
				the public.
								(7)Appropriate
				committee of congressFor purposes of this section, the term
				appropriate committees of Congress means the Committee on Energy
				and Commerce of the House of Representatives and the Committee on Finance of
				the Senate.
								(8)Voting and
				reporting requirementsWith respect to each recommendation
				contained in a report submitted under paragraph (1), each member of MACPAC
				shall vote on the recommendation, and MACPAC shall include, by member, the
				results of that vote in the report containing the recommendation.
								(9)Examination of
				budget consequencesBefore making any recommendations, MACPAC
				shall examine the budget consequences of such recommendations, directly or
				through consultation with appropriate expert entities.
								(c)Membership
								(1)Number and
				appointmentMACPAC shall be composed of 17 members appointed by
				the Comptroller General of the United States.
								(2)Qualifications
									(A)In
				generalThe membership of MACPAC shall include individuals who
				have had direct experience as enrollees or parents of enrollees in Medicaid or
				CHIP and individuals with national recognition for their expertise in Federal
				safety net health programs, health finance and economics, actuarial science,
				health facility management, health plans and integrated delivery systems,
				reimbursement of health facilities, health information technology, pediatric
				physicians, dentists, and other providers of health services, and other related
				fields, who provide a mix of different professionals, broad geographic
				representation, and a balance between urban and rural representatives.
									(B)InclusionThe
				membership of MACPAC shall include (but not be limited to) physicians and other
				health professionals, employers, third-party payers, and individuals with
				expertise in the delivery of health services. Such membership shall also
				include consumers representing children, pregnant women, the elderly, and
				individuals with disabilities, current or former representatives of State
				agencies responsible for administering Medicaid, and current or former
				representatives of State agencies responsible for administering CHIP.
									(C)Majority
				nonprovidersIndividuals who are directly involved in the
				provision, or management of the delivery, of items and services covered under
				Medicaid or CHIP shall not constitute a majority of the membership of
				MACPAC.
									(D)Ethical
				disclosureThe Comptroller General of the United States shall
				establish a system for public disclosure by members of MACPAC of financial and
				other potential conflicts of interest relating to such members. Members of
				MACPAC shall be treated as employees of Congress for purposes of applying title
				I of the Ethics in Government Act of 1978 (Public Law 95–521).
									(3)Terms
									(A)In
				generalThe terms of members of MACPAC shall be for 3 years
				except that the Comptroller General of the United States shall designate
				staggered terms for the members first appointed.
									(B)VacanciesAny
				member appointed to fill a vacancy occurring before the expiration of the term
				for which the member's predecessor was appointed shall be appointed only for
				the remainder of that term. A member may serve after the expiration of that
				member's term until a successor has taken office. A vacancy in MACPAC shall be
				filled in the manner in which the original appointment was made.
									(4)CompensationWhile
				serving on the business of MACPAC (including travel time), a member of MACPAC
				shall be entitled to compensation at the per diem equivalent of the rate
				provided for level IV of the Executive Schedule under section 5315 of title 5,
				United States Code; and while so serving away from home and the member's
				regular place of business, a member may be allowed travel expenses, as
				authorized by the Chairman of MACPAC. Physicians serving as personnel of MACPAC
				may be provided a physician comparability allowance by MACPAC in the same
				manner as Government physicians may be provided such an allowance by an agency
				under section 5948 of title 5, United States Code, and for such purpose
				subsection (i) of such section shall apply to MACPAC in the same manner as it
				applies to the Tennessee Valley Authority. For purposes of pay (other than pay
				of members of MACPAC) and employment benefits, rights, and privileges, all
				personnel of MACPAC shall be treated as if they were employees of the United
				States Senate.
								(5)Chairman; vice
				chairmanThe Comptroller General of the United States shall
				designate a member of MACPAC, at the time of appointment of the member as
				Chairman and a member as Vice Chairman for that term of appointment, except
				that in the case of vacancy of the Chairmanship or Vice Chairmanship, the
				Comptroller General of the United States may designate another member for the
				remainder of that member's term.
								(6)MeetingsMACPAC
				shall meet at the call of the Chairman.
								(d)Director and
				staff; experts and consultantsSubject to such review as the
				Comptroller General of the United States deems necessary to assure the
				efficient administration of MACPAC, MACPAC may—
								(1)employ and fix
				the compensation of an Executive Director (subject to the approval of the
				Comptroller General of the United States) and such other personnel as may be
				necessary to carry out its duties (without regard to the provisions of title 5,
				United States Code, governing appointments in the competitive service);
								(2)seek such
				assistance and support as may be required in the performance of its duties from
				appropriate Federal departments and agencies;
								(3)enter into
				contracts or make other arrangements, as may be necessary for the conduct of
				the work of MACPAC (without regard to section 3709 of the Revised Statutes (41
				U.S.C. 5));
								(4)make advance,
				progress, and other payments which relate to the work of MACPAC;
								(5)provide
				transportation and subsistence for persons serving without compensation;
				and
								(6)prescribe such
				rules and regulations as it deems necessary with respect to the internal
				organization and operation of MACPAC.
								(e)Powers
								(1)Obtaining
				official dataMACPAC may secure directly from any department or
				agency of the United States information necessary to enable it to carry out
				this section. Upon request of the Chairman, the head of that department or
				agency shall furnish that information to MACPAC on an agreed upon
				schedule.
								(2)Data
				collectionIn order to carry out its functions, MACPAC
				shall—
									(A)utilize existing
				information, both published and unpublished, where possible, collected and
				assessed either by its own staff or under other arrangements made in accordance
				with this section;
									(B)carry out, or
				award grants or contracts for, original research and experimentation, where
				existing information is inadequate; and
									(C)adopt procedures
				allowing any interested party to submit information for MACPAC's use in making
				reports and recommendations.
									(3)Access of gao
				to informationThe Comptroller General of the United States shall
				have unrestricted access to all deliberations, records, and nonproprietary data
				of MACPAC, immediately upon request.
								(4)Periodic
				auditMACPAC shall be subject to periodic audit by the
				Comptroller General of the United States.
								(f)Authorization
				of appropriations
								(1)Request for
				appropriationsMACPAC shall submit requests for appropriations in
				the same manner as the Comptroller General of the United States submits
				requests for appropriations, but amounts appropriated for MACPAC shall be
				separate from amounts appropriated for the Comptroller General of the United
				States.
								(2)AuthorizationThere
				are authorized to be appropriated such sums as may be necessary to carry out
				the provisions of this
				section.
								.
				(b)Deadline for
			 initial appointmentsNot later than January 1, 2010, the
			 Comptroller General of the United States shall appoint the initial members of
			 the Medicaid and CHIP Payment and Access Commission established under section
			 1900 of the Social Security Act (as added by subsection (a)).
				(c)Annual report
			 on MedicaidNot later than January 1, 2010, and annually
			 thereafter, the Secretary, in consultation with the Secretary of the Treasury,
			 the Secretary of Labor, and the States (as defined for purposes of Medicaid),
			 shall submit an annual report to Congress on the financial status of,
			 enrollment in, and spending trends for, Medicaid for the fiscal year ending on
			 September 30 of the preceding year.
				VIProgram Integrity
			 and Other Miscellaneous Provisions
			AProgram Integrity
			 and Data Collection
				601.Payment error
			 rate measurement (PERM)
					(a)Expenditures
			 Related to Compliance With Requirements
						(1)Enhanced
			 paymentsSection 2105(c) (42 U.S.C. 1397ee(c)), as amended by
			 section 301(a), is amended by adding at the end the following new
			 paragraph:
							
								(11)Enhanced
				paymentsNotwithstanding subsection (b), the enhanced FMAP with
				respect to payments under subsection (a) for expenditures related to the
				administration of the payment error rate measurement (PERM) requirements
				applicable to the State child health plan in accordance with the Improper
				Payments Information Act of 2002 and parts 431 and 457 of title 42, Code of
				Federal Regulations (or any related or successor guidance or regulations) shall
				in no event be less than 90
				percent.
								.
						(2)Exclusion of
			 from cap on administrative expendituresSection 2105(c)(2)(C) (42
			 U.S.C. 1397ee(c)(2)C)), as amended by section 302(b)), is amended by adding at
			 the end the following:
							
								(iv)Payment error
				rate measurement (perm) expendituresExpenditures related to the
				administration of the payment error rate measurement (PERM) requirements
				applicable to the State child health plan in accordance with the Improper
				Payments Information Act of 2002 and parts 431 and 457 of title 42, Code of
				Federal Regulations (or any related or successor guidance or
				regulations).
								.
						(b)Final Rule
			 Required To Be in Effect for All StatesNotwithstanding parts 431
			 and 457 of title 42, Code of Federal Regulations (as in effect on the date of
			 enactment of this Act), the Secretary shall not calculate or publish any
			 national or State-specific error rate based on the application of the payment
			 error rate measurement (in this section referred to as PERM)
			 requirements to CHIP until after the date that is 6 months after the date on
			 which a new final rule (in this section referred to as the new final
			 rule) promulgated after the date of the enactment of this Act and
			 implementing such requirements in accordance with the requirements of
			 subsection (c) is in effect for all States. Any calculation of a national error
			 rate or a State specific error rate after such new final rule in effect for all
			 States may only be inclusive of errors, as defined in such new final rule or in
			 guidance issued within a reasonable time frame after the effective date for
			 such new final rule that includes detailed guidance for the specific
			 methodology for error determinations.
					(c)Requirements for
			 New Final RuleFor purposes of subsection (b), the requirements
			 of this subsection are that the new final rule implementing the PERM
			 requirements shall—
						(1)include—
							(A)clearly defined
			 criteria for errors for both States and providers;
							(B)a clearly defined
			 process for appealing error determinations by—
								(i)review
			 contractors; or
								(ii)the
			 agency and personnel described in section 431.974(a)(2) of title 42, Code of
			 Federal Regulations, as in effect on September 1, 2007, responsible for the
			 development, direction, implementation, and evaluation of eligibility reviews
			 and associated activities; and
								(C)clearly defined
			 responsibilities and deadlines for States in implementing any corrective action
			 plans; and
							(2)provide that the
			 payment error rate determined for a State shall not take into account payment
			 errors resulting from the State’s verification of an applicant’s
			 self-declaration or self-certification of eligibility for, and the correct
			 amount of, medical assistance or child health assistance, if the State process
			 for verifying an applicant’s self-declaration or self-certification satisfies
			 the requirements for such process applicable under regulations promulgated by
			 the Secretary or otherwise approved by the Secretary.
						(d)Option for
			 Application of Data for States in first application cycle Under the Interim
			 Final RuleAfter the new
			 final rule implementing the PERM requirements in accordance with the
			 requirements of subsection (c) is in effect for all States, a State for which
			 the PERM requirements were first in effect under an interim final rule for
			 fiscal year 2007 or under a final rule for fiscal year 2008 may elect to accept
			 any payment error rate determined in whole or in part for the State on the
			 basis of data for that fiscal year or may elect to not have any payment error
			 rate determined on the basis of such data and, instead, shall be treated as if
			 fiscal year 2010 or fiscal year 2011 were the first fiscal year for which the
			 PERM requirements apply to the State.
					(e)Harmonization of
			 MEQC and PERM
						(1)Reduction of
			 redundanciesThe Secretary shall review the Medicaid Eligibility
			 Quality Control (in this subsection referred to as the MEQC)
			 requirements with the PERM requirements and coordinate consistent
			 implementation of both sets of requirements, while reducing
			 redundancies.
						(2)State option to
			 apply PERM dataA State may elect, for purposes of determining
			 the erroneous excess payments for medical assistance ratio applicable to the
			 State for a fiscal year under section 1903(u) of the
			 Social Security Act (42 U.S.C.
			 1396b(u)) to substitute data resulting from the application of the PERM
			 requirements to the State after the new final rule implementing such
			 requirements is in effect for all States for data obtained from the application
			 of the MEQC requirements to the State with respect to a fiscal year.
						(3)State option to
			 apply MEQC dataFor purposes of satisfying the requirements of
			 subpart Q of part 431 of title 42, Code of Federal Regulations, relating to
			 Medicaid eligibility reviews, a State may elect to substitute data obtained
			 through MEQC reviews conducted in accordance with section 1903(u) of the Social
			 Security Act (42 U.S.C. 1396b(u)) for data required for purposes of PERM
			 requirements, but only if the State MEQC reviews are based on a broad,
			 representative sample of Medicaid applicants or enrollees in the States.
						(f)Identification
			 of Improved State-Specific Sample SizesThe Secretary shall
			 establish State-specific sample sizes for application of the PERM requirements
			 with respect to State child health plans for fiscal years beginning with the
			 first fiscal year that begins on or after the date on which the new final rule
			 is in effect for all States, on the basis of such information as the Secretary
			 determines appropriate. In establishing such sample sizes, the Secretary shall,
			 to the greatest extent practicable—
						(1)minimize the
			 administrative cost burden on States under Medicaid and CHIP; and
						(2)maintain State
			 flexibility to manage such programs.
						602.Improving data
			 collection
					(a)Increased
			 AppropriationSection 2109(b)(2) (42 U.S.C. 1397ii(b)(2)) is
			 amended by striking $10,000,000 for fiscal year 2000 and
			 inserting $20,000,000 for fiscal year 2009.
					(b)Use of
			 Additional FundsSection 2109(b) (42 U.S.C. 1397ii(b)), as
			 amended by subsection (a), is amended—
						(1)by redesignating
			 paragraph (2) as paragraph (4); and
						(2)by inserting after
			 paragraph (1), the following new paragraphs:
							
								(2)Additional
				requirementsIn addition to making the adjustments required to
				produce the data described in paragraph (1), with respect to data collection
				occurring for fiscal years beginning with fiscal year 2009, in appropriate
				consultation with the Secretary of Health and Human Services, the Secretary of
				Commerce shall do the following:
									(A)Make appropriate
				adjustments to the Current Population Survey to develop more accurate
				State-specific estimates of the number of children enrolled in health coverage
				under title XIX or this title.
									(B)Make appropriate
				adjustments to the Current Population Survey to improve the survey estimates
				used to determine the child population growth factor under section
				2104(m)(5)(B) and any other data necessary for carrying out this title.
									(C)Include health
				insurance survey information in the American Community Survey related to
				children.
									(D)Assess whether
				American Community Survey estimates, once such survey data are first available,
				produce more reliable estimates than the Current Population Survey with respect
				to the purposes described in subparagraph (B).
									(E)On the basis of
				the assessment required under subparagraph (D), recommend to the Secretary of
				Health and Human Services whether American Community Survey estimates should be
				used in lieu of, or in some combination with, Current Population Survey
				estimates for the purposes described in subparagraph (B).
									(F)Continue making
				the adjustments described in the last sentence of paragraph (1) with respect to
				expansion of the sample size used in State sampling units, the number of
				sampling units in a State, and using an appropriate verification
				element.
									(3)Authority for the
				secretary of health and human services to transition to the use of all, or some
				combination of, acs estimates upon recommendation of the secretary of
				commerceIf, on the basis of the assessment required under
				paragraph (2)(D), the Secretary of Commerce recommends to the Secretary of
				Health and Human Services that American Community Survey estimates should be
				used in lieu of, or in some combination with, Current Population Survey
				estimates for the purposes described in paragraph (2)(B), the Secretary of
				Health and Human Services, in consultation with the States, may provide for a
				period during which the Secretary may transition from carrying out such
				purposes through the use of Current Population Survey estimates to the use of
				American Community Survey estimates (in lieu of, or in combination with the
				Current Population Survey estimates, as recommended), provided that any such
				transition is implemented in a manner that is designed to avoid adverse impacts
				upon States with approved State child health plans under this
				title.
								.
						603.Updated Federal
			 evaluation of CHIPSection
			 2108(c) (42 U.S.C. 1397hh(c)) is amended by striking paragraph (5) and
			 inserting the following:
					
						(5)Subsequent
				evaluation using updated information
							(A)In
				generalThe Secretary, directly or through contracts or
				interagency agreements, shall conduct an independent subsequent evaluation of
				10 States with approved child health plans.
							(B)Selection of
				States and matters includedParagraphs (2) and (3) shall apply to
				such subsequent evaluation in the same manner as such provisions apply to the
				evaluation conducted under paragraph (1).
							(C)Submission to
				CongressNot later than
				December 31, 2011, the Secretary shall submit to Congress the results of the
				evaluation conducted under this paragraph.
							(D)FundingOut
				of any money in the Treasury of the United States not otherwise appropriated,
				there are appropriated $10,000,000 for fiscal year 2010 for the purpose of
				conducting the evaluation authorized under this paragraph. Amounts appropriated
				under this subparagraph shall remain available for expenditure through fiscal
				year
				2012.
							.
				604.Access to
			 records for IG and GAO audits and evaluationsSection 2108(d) (42 U.S.C. 1397hh(d)) is
			 amended to read as follows:
					
						(d)Access to
				records for IG and GAO audits and evaluationsFor the purpose of evaluating and auditing
				the program established under this title, or title XIX, the Secretary, the
				Office of Inspector General, and the Comptroller General shall have access to
				any books, accounts, records, correspondence, and other documents that are
				related to the expenditure of Federal funds under this title and that are in
				the possession, custody, or control of States receiving Federal funds under
				this title or political subdivisions thereof, or any grantee or contractor of
				such States or political
				subdivisions.
						.
				605.No Federal funding
			 for illegal aliens; disallowance for unauthorized expendituresNothing in this Act allows Federal payment
			 for individuals who are not legal residents. Titles XI, XIX, and XXI of the
			 Social Security Act provide for the disallowance of Federal financial
			 participation for erroneous expenditures under Medicaid and under CHIP,
			 respectively.
				BMiscellaneous
			 Health Provisions
				611.Deficit Reduction
			 Act technical corrections
					(a)Clarification of
			 requirement To provide EPSDT services for all children in benchmark benefit
			 packages under MedicaidSection 1937(a)(1) (42 U.S.C.
			 1396u–7(a)(1)), as inserted by section 6044(a) of the Deficit Reduction Act of
			 2005 (Public Law 109–171, 120 Stat. 88), is amended—
						(1)in subparagraph
			 (A)—
							(A)in the matter before clause (i)—
								(i)by striking Notwithstanding any
			 other provision of this title and inserting Notwithstanding
			 section 1902(a)(1) (relating to statewideness), section 1902(a)(10)(B)
			 (relating to comparability) and any other provision of this title which would
			 be directly contrary to the authority under this section and subject to
			 subsection (E); and
								(ii)by
			 striking enrollment in coverage that provides and inserting
			 coverage that;
								(B)in clause (i), by
			 inserting provides after (i); and
							(C)by striking clause
			 (ii) and inserting the following:
								
									(ii)for any individual
				described in section 1905(a)(4)(B) who is eligible under the State plan in
				accordance with paragraphs (10) and (17) of section 1902(a), consists of the
				items and services described in section 1905(a)(4)(B) (relating to early and
				periodic screening, diagnostic, and treatment services defined in section
				1905(r)) and provided in accordance with the requirements of section
				1902(a)(43).
									;
							(2)in subparagraph
			 (C)—
							(A)in the heading, by
			 striking wrap-around and
			 inserting additional;
			 and
							(B)by striking
			 wrap-around or; and
							(3)by adding at the
			 end the following new subparagraph:
							
								(E)Rule of
				constructionNothing in this paragraph shall be construed
				as—
									(i)requiring a State
				to offer all or any of the items and services required by subparagraph (A)(ii)
				through an issuer of benchmark coverage described in subsection (b)(1) or
				benchmark equivalent coverage described in subsection (b)(2);
									(ii)preventing a
				State from offering all or any of the items and services required by
				subparagraph (A)(ii) through an issuer of benchmark coverage described in
				subsection (b)(1) or benchmark equivalent coverage described in subsection
				(b)(2); or
									(iii)affecting a child’s entitlement to care and
				services described in subsections (a)(4)(B) and (r) of section 1905 and
				provided in accordance with section 1902(a)(43) whether provided through
				benchmark coverage, benchmark equivalent coverage, or
				otherwise.
									.
						(b)Correction of
			 reference to children in foster care receiving child welfare
			 servicesSection 1937(a)(2)(B)(viii) (42 U.S.C.
			 1396u–7(a)(2)(B)(viii)), as inserted by section 6044(a) of the Deficit
			 Reduction Act of 2005, is amended by striking aid or assistance is made
			 available under part B of title IV to children in foster care and
			 individuals and inserting child welfare services are made
			 available under part B of title IV on the basis of being a child in foster care
			 or.
					(c)TransparencySection
			 1937 (42 U.S.C. 1396u–7), as inserted by section 6044(a) of the Deficit
			 Reduction Act of 2005, is amended by adding at the end the following:
						
							(c)Publication of
				Provisions AffectedWith respect to a State plan amendment to
				provide benchmark benefits in accordance with subsections (a) and (b) that is
				approved by the Secretary, the Secretary shall publish on the Internet website
				of the Centers for Medicare & Medicaid Services, a list of the provisions
				of this title that the Secretary has determined do not apply in order to enable
				the State to carry out the plan amendment and the reason for each such
				determination on the date such approval is made, and shall publish such list in
				the Federal Register and not later than 30 days after such date of
				approval.
							.
					(d)Effective
			 dateThe amendments made by subsections (a), (b), and (c) of this
			 section shall take effect as if included in the amendment made by section
			 6044(a) of the Deficit Reduction Act of 2005.
					612.References to title
			 XXISection 704 of the
			 Medicare, Medicaid, and SCHIP Balanced Budget Refinement Act of 1999, as
			 enacted into law by division B of Public Law 106–113 (113 Stat. 1501A–402) is
			 repealed.
				613.Prohibiting
			 initiation of new health opportunity account demonstration
			 programsAfter the date of the
			 enactment of this Act, the Secretary of Health and Human Services may not
			 approve any new demonstration programs under section 1938 of the Social
			 Security Act (42 U.S.C. 1396u–8).
				614.Adjustment in
			 computation of Medicaid FMAP to disregard an extraordinary employer pension
			 contribution
					(a)In
			 generalOnly for purposes of computing the FMAP (as defined in
			 subsection (e)) for a State for a fiscal year (beginning with fiscal year 2006)
			 and applying the FMAP under title XIX of the Social Security Act, any
			 significantly disproportionate employer pension or insurance fund contribution
			 described in subsection (b) shall be disregarded in computing the per capita
			 income of such State, but shall not be disregarded in computing the per capita
			 income for the continental United States (and Alaska) and Hawaii.
					(b)Significantly
			 disproportionate employer pension and insurance fund contribution
						(1)In
			 generalFor purposes of this section, a significantly
			 disproportionate employer pension and insurance fund contribution described in
			 this subsection with respect to a State is any identifiable employer
			 contribution towards pension or other employee insurance funds that is
			 estimated to accrue to residents of such State for a calendar year (beginning
			 with calendar year 2003) if the increase in the amount so estimated exceeds 25
			 percent of the total increase in personal income in that State for the year
			 involved.
						(2)Data to be
			 usedFor estimating and adjustment a FMAP already calculated as
			 of the date of the enactment of this Act for a State with a significantly
			 disproportionate employer pension and insurance fund contribution, the
			 Secretary shall use the personal income data set originally used in calculating
			 such FMAP.
						(3)Special
			 adjustment for negative growthIf in any calendar year the total
			 personal income growth in a State is negative, an employer pension and
			 insurance fund contribution for the purposes of calculating the State’s FMAP
			 for a calendar year shall not exceed 125 percent of the amount of such
			 contribution for the previous calendar year for the State.
						(c)Hold
			 harmlessNo State shall have its FMAP for a fiscal year reduced
			 as a result of the application of this section.
					(d)ReportNot
			 later than May 15, 2009, the Secretary shall submit to the Congress a report on
			 the problems presented by the current treatment of pension and insurance fund
			 contributions in the use of Bureau of Economic Affairs calculations for the
			 FMAP and for Medicaid and on possible alternative methodologies to mitigate
			 such problems.
					(e)FMAP
			 definedFor purposes of this section, the term FMAP
			 means the Federal medical assistance percentage, as defined in section 1905(b)
			 of the Social Security Act (42 U.S.C. 1396(d)).
					615.Clarification
			 treatment of regional medical center
					(a)In
			 generalNothing in section 1903(w) of the Social Security Act (42
			 U.S.C. 1396b(w)) shall be construed by the Secretary of Health and Human
			 Services as prohibiting a State’s use of funds as the non-Federal share of
			 expenditures under title XIX of such Act where such funds are transferred from
			 or certified by a publicly-owned regional medical center located in another
			 State and described in subsection (b), so long as the Secretary determines that
			 such use of funds is proper and in the interest of the program under title
			 XIX.
					(b)Center
			 describedA center described in this subsection is a
			 publicly-owned regional medical center that—
						(1)provides level 1
			 trauma and burn care services;
						(2)provides level 3
			 neonatal care services;
						(3)is obligated to
			 serve all patients, regardless of ability to pay;
						(4)is located within
			 a Standard Metropolitan Statistical Area (SMSA) that includes at least 3
			 States;
						(5)provides services
			 as a tertiary care provider for patients residing within a 125-mile radius;
			 and
						(6)meets the criteria
			 for a disproportionate share hospital under section 1923 of such Act (42 U.S.C.
			 1396r–4) in at least one State other than the State in which the center is
			 located.
						616.Extension of
			 Medicaid DSH allotments for Tennessee and HawaiiSection 1923(f)(6) (42 U.S.C.
			 1396r–4(f)(6)), as amended by section 202 of the Medicare Improvements for
			 Patients and Providers Act of 2008 (Public Law 110–275) is amended—
					(1)in the paragraph
			 heading, by striking 2009
			 and the first calendar quarter of fiscal year 2010 and
			 inserting 2011 and the
			 first calendar quarter of fiscal year 2012;
					(2)in subparagraph
			 (A)—
						(A)in clause
			 (i)—
							(i)in
			 the second sentence—
								(I)by striking
			 and 2009 and inserting , 2009, 2010, and 2011;
			 and
								(II)by striking
			 such portion of; and
								(ii)in
			 the third sentence, by striking 2010 for the period ending on December
			 31, 2009 and inserting 2012 for the period ending on December
			 31, 2011;
							(B)in clause (ii),
			 by striking or for a period in fiscal year 2010 and inserting
			 2010, 2011, or for period in fiscal year 2012; and
						(C)in clause
			 (iv)—
							(i)in
			 the clause heading, by striking 2009 and the first calendar quarter of fiscal year
			 2010 and inserting 2011 and the first calendar quarter of fiscal year
			 2012; and
							(ii)in
			 each of subclauses (I) and (II), by striking  or for a period in fiscal
			 year 2010 and inserting 2010, 2011, or for a period in fiscal
			 year 2012; and
							(3)in subparagraph
			 (B)—
						(A)in clause
			 (i)—
							(i)in
			 the first sentence, by striking 2009 and inserting
			 2011; and
							(ii)in
			 the second sentence, by striking 2010 for the period ending on December
			 31, 2009 and inserting 2012 for the period ending on December
			 31, 2011.
							617.GAO report on
			 Medicaid managed care payment ratesNot later than 18 months after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 submit a report to the Committee on Finance of the Senate and the Committee on
			 Energy and Commerce of the House of Representatives analyzing the extent to
			 which State payment rates for medicaid managed care organizations under
			 Medicaid are actuarially sound.
				COther
			 Provisions
				621.Outreach regarding
			 health insurance options available to children
					(a)DefinitionsIn
			 this section—
						(1)the terms
			 Administration and Administrator means the Small
			 Business Administration and the Administrator thereof, respectively;
						(2)the term
			 certified development company means a development company
			 participating in the program under title V of the
			 Small Business Investment Act of 1958
			 (15 U.S.C. 695 et seq.);
						(3)the term
			 Medicaid program means the program established under title XIX of
			 the Social Security Act (42 U.S.C.
			 1396 et seq.);
						(4)the term
			 Service Corps of Retired Executives means the Service Corps of
			 Retired Executives authorized by section 8(b)(1) of the
			 Small Business Act (15 U.S.C.
			 637(b)(1));
						(5)the term
			 small business concern has the meaning given that term in section
			 3 of the Small Business Act (15 U.S.C.
			 632);
						(6)the term
			 small business development center means a small business
			 development center described in section 21 of the Small Business Act (15 U.S.C. 648);
						(7)the term
			 State has the meaning given that term for purposes of title XXI of
			 the Social Security Act (42 U.S.C.
			 1397aa et seq.);
						(8)the term
			 State Children’s Health Insurance Program means the State
			 Children’s Health Insurance Program established under title XXI of the
			 Social Security Act (42 U.S.C. 1397aa
			 et seq.);
						(9)the term
			 task force means the task force established under subsection
			 (b)(1); and
						(10)the term
			 women’s business center means a women’s business center described
			 in section 29 of the Small Business
			 Act (15 U.S.C. 656).
						(b)Establishment of
			 Task Force
						(1)EstablishmentThere
			 is established a task force to conduct a nationwide campaign of education and
			 outreach for small business concerns regarding the availability of coverage for
			 children through private insurance options, the Medicaid program, and the State
			 Children’s Health Insurance Program.
						(2)MembershipThe
			 task force shall consist of the Administrator, the Secretary of Health and
			 Human Services, the Secretary of Labor, and the Secretary of the
			 Treasury.
						(3)ResponsibilitiesThe
			 campaign conducted under this subsection shall include—
							(A)efforts to educate
			 the owners of small business concerns about the value of health coverage for
			 children;
							(B)information
			 regarding options available to the owners and employees of small business
			 concerns to make insurance more affordable, including Federal and State tax
			 deductions and credits for health care-related expenses and health insurance
			 expenses and Federal tax exclusion for health insurance options available under
			 employer-sponsored cafeteria plans under section 125 of the Internal Revenue
			 Code of 1986;
							(C)efforts to educate
			 the owners of small business concerns about assistance available through public
			 programs; and
							(D)efforts to educate
			 the owners and employees of small business concerns regarding the availability
			 of the hotline operated as part of the Insure Kids Now program of the
			 Department of Health and Human Services.
							(4)ImplementationIn
			 carrying out this subsection, the task force may—
							(A)use any business
			 partner of the Administration, including—
								(i)a small business
			 development center;
								(ii)a certified
			 development company;
								(iii)a women’s
			 business center; and
								(iv)the Service Corps
			 of Retired Executives;
								(B)enter into—
								(i)a memorandum of
			 understanding with a chamber of commerce; and
								(ii)a partnership
			 with any appropriate small business concern or health advocacy group;
			 and
								(C)designate outreach
			 programs at regional offices of the Department of Health and Human Services to
			 work with district offices of the Administration.
							(5)WebsiteThe
			 Administrator shall ensure that links to information on the eligibility and
			 enrollment requirements for the Medicaid program and State Children’s Health
			 Insurance Program of each State are prominently displayed on the website of the
			 Administration.
						(6)Report
							(A)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, and every 2 years thereafter, the Administrator shall submit to the
			 Committee on Small Business and Entrepreneurship of the Senate and the
			 Committee on Small Business of the House of Representatives a report on the
			 status of the nationwide campaign conducted under paragraph (1).
							(B)ContentsEach
			 report submitted under subparagraph (A) shall include a status update on all
			 efforts made to educate owners and employees of small business concerns on
			 options for providing health insurance for children through public and private
			 alternatives.
							622.Sense of the
			 Senate regarding access to affordable and meaningful health insurance
			 coverage
					(a)FindingsThe
			 Senate finds the following:
						(1)There are
			 approximately 45 million Americans currently without health insurance.
						(2)More than half of
			 uninsured workers are employed by businesses with less than 25 employees or are
			 self-employed.
						(3)Health insurance
			 premiums continue to rise at more than twice the rate of inflation for all
			 consumer goods.
						(4)Individuals in the
			 small group and individual health insurance markets usually pay more for
			 similar coverage than those in the large group market.
						(5)The rapid growth in
			 health insurance costs over the last few years has forced many employers,
			 particularly small employers, to increase deductibles and co-pays or to drop
			 coverage completely.
						(b)Sense of the
			 SenateThe Senate—
						(1)recognizes the
			 necessity to improve affordability and access to health insurance for all
			 Americans;
						(2)acknowledges the
			 value of building upon the existing private health insurance market; and
						(3)affirms its intent
			 to enact legislation this year that, with appropriate protection for consumers,
			 improves access to affordable and meaningful health insurance coverage for
			 employees of small businesses and individuals by—
							(A)facilitating
			 pooling mechanisms, including pooling across State lines, and
							(B)providing
			 assistance to small businesses and individuals, including financial assistance
			 and tax incentives, for the purchase of private insurance coverage.
							VIIRevenue
			 Provisions 
			701.Increase in
			 excise tax rate on tobacco products
				(a)CigarsSection 5701(a) of the Internal Revenue
			 Code of 1986 is amended—
					(1)by striking
			 $1.828 cents per thousand ($1.594 cents per thousand on cigars removed
			 during 2000 or 2001) in paragraph (1) and inserting $50.33 per
			 thousand,
					(2)by striking
			 20.719 percent (18.063 percent on cigars removed during 2000 or
			 2001) in paragraph (2) and inserting 52.75 percent,
			 and
					(3)by striking
			 $48.75 per thousand ($42.50 per thousand on cigars removed during 2000
			 or 2001) in paragraph (2) and inserting 40.26 cents per
			 cigar.
					(b)CigarettesSection
			 5701(b) of such Code is amended—
					(1)by striking
			 $19.50 per thousand ($17 per thousand on cigarettes removed during 2000
			 or 2001) in paragraph (1) and inserting $50.33 per
			 thousand, and
					(2)by striking
			 $40.95 per thousand ($35.70 per thousand on cigarettes removed during
			 2000 or 2001) in paragraph (2) and inserting $105.69 per
			 thousand.
					(c)Cigarette
			 PapersSection 5701(c) of such Code is amended by striking
			 1.22 cents (1.06 cents on cigarette papers removed during 2000 or
			 2001) and inserting 3.15 cents.
				(d)Cigarette
			 TubesSection 5701(d) of such Code is amended by striking
			 2.44 cents (2.13 cents on cigarette tubes removed during 2000 or
			 2001) and inserting 6.30 cents.
				(e)Smokeless
			 TobaccoSection 5701(e) of such Code is amended—
					(1)by striking
			 58.5 cents (51 cents on snuff removed during 2000 or 2001) in
			 paragraph (1) and inserting $1.51, and
					(2)by striking
			 19.5 cents (17 cents on chewing tobacco removed during 2000 or
			 2001) in paragraph (2) and inserting 50.33 cents.
					(f)Pipe
			 TobaccoSection 5701(f) of such Code is amended by striking
			 $1.0969 cents (95.67 cents on pipe tobacco removed during 2000 or
			 2001) and inserting $2.8311 cents.
				(g)Roll-Your-Own
			 TobaccoSection 5701(g) of such Code is amended by striking
			 $1.0969 cents (95.67 cents on roll-your-own tobacco removed during 2000
			 or 2001) and inserting $24.78.
				(h)Floor Stocks
			 Taxes
					(1)Imposition of
			 taxOn tobacco products (other than cigars described in section
			 5701(a)(2) of the Internal Revenue Code of 1986) and cigarette papers and tubes
			 manufactured in or imported into the United States which are removed before
			 April 1, 2009, and held on such date for sale by any person, there is hereby
			 imposed a tax in an amount equal to the excess of—
						(A)the tax which
			 would be imposed under section 5701 of such Code on the article if the article
			 had been removed on such date, over
						(B)the prior tax (if
			 any) imposed under section 5701 of such Code on such article.
						(2)Credit against
			 taxEach person shall be allowed as a credit against the taxes
			 imposed by paragraph (1) an amount equal to $500. Such credit shall not exceed
			 the amount of taxes imposed by paragraph (1) on April 1, 2009, for which such
			 person is liable.
					(3)Liability for
			 tax and method of payment
						(A)Liability for
			 taxA person holding tobacco products, cigarette papers, or
			 cigarette tubes on April 1, 2009, to which any tax imposed by paragraph (1)
			 applies shall be liable for such tax.
						(B)Method of
			 paymentThe tax imposed by paragraph (1) shall be paid in such
			 manner as the Secretary shall prescribe by regulations.
						(C)Time for
			 paymentThe tax imposed by paragraph (1) shall be paid on or
			 before August 1, 2009.
						(4)Articles in
			 foreign trade zonesNotwithstanding the Act of June 18, 1934
			 (commonly known as the Foreign Trade Zone Act, 48 Stat. 998, 19 U.S.C. 81a et
			 seq.) or any other provision of law, any article which is located in a foreign
			 trade zone on April 1, 2009, shall be subject to the tax imposed by paragraph
			 (1) if—
						(A)internal revenue
			 taxes have been determined, or customs duties liquidated, with respect to such
			 article before such date pursuant to a request made under the 1st proviso of
			 section 3(a) of such Act, or
						(B)such article is
			 held on such date under the supervision of an officer of the United States
			 Customs and Border Protection of the Department of Homeland Security pursuant
			 to the 2d proviso of such section 3(a).
						(5)DefinitionsFor
			 purposes of this subsection—
						(A)In
			 generalAny term used in this subsection which is also used in
			 section 5702 of the Internal Revenue Code of 1986 shall have the same meaning
			 as such term has in such section.
						(B)SecretaryThe
			 term Secretary means the Secretary of the Treasury or the
			 Secretary’s delegate.
						(6)Controlled
			 groupsRules similar to the rules of section 5061(e)(3) of such
			 Code shall apply for purposes of this subsection.
					(7)Other laws
			 applicableAll provisions of law, including penalties, applicable
			 with respect to the taxes imposed by section 5701 of such Code shall, insofar
			 as applicable and not inconsistent with the provisions of this subsection,
			 apply to the floor stocks taxes imposed by paragraph (1), to the same extent as
			 if such taxes were imposed by such section 5701. The Secretary may treat any
			 person who bore the ultimate burden of the tax imposed by paragraph (1) as the
			 person to whom a credit or refund under such provisions may be allowed or
			 made.
					(i)Effective
			 DateThe amendments made by this section shall apply to articles
			 removed (as defined in section 5702(j) of the Internal Revenue Code of 1986)
			 after March 31, 2009.
				702.Administrative
			 improvements
				(a)Permit,
			 Inventories, Reports, and Records Requirements for Manufacturers and Importers
			 of Processed Tobacco
					(1)Permit
						(A)ApplicationSection
			 5712 of the Internal Revenue Code of 1986 is amended by inserting or
			 processed tobacco after tobacco products.
						(B)IssuanceSection
			 5713(a) of such Code is amended by inserting or processed
			 tobacco after tobacco products.
						(2)Inventories,
			 reports, and packages
						(A)InventoriesSection
			 5721 of such Code is amended by inserting , processed tobacco,
			 after tobacco products.
						(B)ReportsSection
			 5722 of such Code is amended by inserting , processed tobacco,
			 after tobacco products.
						(C)Packages, marks,
			 labels, and noticesSection
			 5723 of such Code is amended by inserting “, processed tobacco,” after “tobacco
			 products” each place it appears.
						(3)RecordsSection
			 5741 of such Code is amended by inserting , processed tobacco,
			 after tobacco products.
					(4)Manufacturer of
			 processed tobaccoSection 5702 of such Code is amended by adding
			 at the end the following new subsection:
						
							(p)Manufacturer of
				Processed Tobacco
								(1)In
				generalThe term manufacturer of processed tobacco
				means any person who processes any tobacco other than tobacco products.
								(2)Processed
				tobaccoThe processing of tobacco shall not include the farming
				or growing of tobacco or the handling of tobacco solely for sale, shipment, or
				delivery to a manufacturer of tobacco products or processed
				tobacco.
								.
					(5)Conforming
			 amendments
						(A)Section 5702(h)
			 of such Code is amended by striking tobacco products and cigarette
			 papers and tubes and inserting tobacco products or cigarette
			 papers or tubes or any processed tobacco.
						(B)Sections 5702(j)
			 and 5702(k) of such Code are each amended by inserting , or any
			 processed tobacco, after tobacco products or cigarette papers or
			 tubes.
						(6)Effective
			 dateThe amendments made by this subsection shall take effect on
			 April 1, 2009.
					(b)Basis for
			 Denial, Suspension, or Revocation of Permits
					(1)DenialParagraph
			 (3) of section 5712 of such Code is amended to read as follows:
						
							(3)such person
				(including, in the case of a corporation, any officer, director, or principal
				stockholder and, in the case of a partnership, a partner)—
								(A)is, by reason of
				his business experience, financial standing, or trade connections or by reason
				of previous or current legal proceedings involving a felony violation of any
				other provision of Federal criminal law relating to tobacco products, processed
				tobacco, cigarette paper, or cigarette tubes, not likely to maintain operations
				in compliance with this chapter,
								(B)has been convicted of a felony violation of
				any provision of Federal or State criminal law relating to tobacco products,
				processed tobacco, cigarette paper, or cigarette tubes, or
								(C)has failed to
				disclose any material information required or made any material false statement
				in the application
				therefor.
								.
					(2)Suspension or
			 revocationSubsection (b) of section 5713 of such Code is amended
			 to read as follows:
						
							(b)Suspension or
				Revocation
								(1)Show cause
				hearingIf the Secretary has reason to believe that any person
				holding a permit—
									(A)has not in good
				faith complied with this chapter, or with any other provision of this title
				involving intent to defraud,
									(B)has violated the
				conditions of such permit,
									(C)has failed to
				disclose any material information required or made any material false statement
				in the application for such permit,
									(D)has failed to
				maintain his premises in such manner as to protect the revenue,
									(E)is, by reason of previous or current legal
				proceedings involving a felony violation of any other provision of Federal
				criminal law relating to tobacco products, processed tobacco, cigarette paper,
				or cigarette tubes, not likely to maintain operations in compliance with this
				chapter, or
									(F)has been convicted of a felony violation of
				any provision of Federal or State criminal law relating to tobacco products,
				processed tobacco, cigarette paper, or cigarette tubes,
									the Secretary shall issue an order,
				stating the facts charged, citing such person to show cause why his permit
				should not be suspended or revoked.(2)Action following
				hearingIf, after hearing, the Secretary finds that such person
				has not shown cause why his permit should not be suspended or revoked, such
				permit shall be suspended for such period as the Secretary deems proper or
				shall be
				revoked.
								.
					(3)Effective
			 dateThe amendments made by this subsection shall take effect on
			 the date of the enactment of this Act.
					(c)Application of
			 Internal Revenue Code Statute of Limitations for Alcohol and Tobacco Excise
			 Taxes
					(1)In
			 generalSection 514(a) of the Tariff Act of 1930 (19 U.S.C. 1514(a)) is
			 amended by striking and section 520 (relating to refunds) and
			 inserting section 520 (relating to refunds), and section 6501 of the
			 Internal Revenue Code of 1986 (but only with respect to taxes imposed under
			 chapters 51 and 52 of such Code).
					(2)Effective
			 dateThe amendment made by this subsection shall apply to
			 articles imported after the date of the enactment of this Act.
					(d)Expansion of
			 Definition of Roll-Your-Own Tobacco
					(1)In
			 generalSection 5702(o) of the Internal Revenue Code of 1986 is
			 amended by inserting or cigars, or for use as wrappers thereof
			 before the period at the end.
					(2)Effective
			 dateThe amendment made by this subsection shall apply to
			 articles removed (as defined in section 5702(j) of the Internal Revenue Code of
			 1986) after March 31, 2009.
					(e)Time of Tax for
			 Unlawfully Manufactured Tobacco Products
					(1)In
			 generalSection 5703(b)(2) of such Code is amended by adding at
			 the end the following new subparagraph:
						
							(F)Special rule for
				unlawfully manufactured tobacco productsIn the case of any tobacco products,
				cigarette paper, or cigarette tubes manufactured in the United States at any
				place other than the premises of a manufacturer of tobacco products, cigarette
				paper, or cigarette tubes that has filed the bond and obtained the permit
				required under this chapter, tax shall be due and payable immediately upon
				manufacture.
							.
					(2)Effective
			 dateThe amendment made by this subsection shall take effect on
			 the date of the enactment of this Act.
					(f)Disclosure
					(1)In
			 generalParagraph (1) of
			 section 6103(o) of such Code is amended by designating the text as subparagraph
			 (A), moving such text 2 ems to the right, striking Returns and
			 inserting (A) In
			 general.—Returns, and by inserting after subparagraph
			 (A) (as so redesignated) the following new subparagraph:
						
							(B)Use in certain
				proceedingsReturns and
				return information disclosed to a Federal agency under subparagraph (A) may be
				used in an action or proceeding (or in preparation for such action or
				proceeding) brought under section 625 of the American Jobs Creation Act of 2004
				for the collection of any unpaid assessment or penalty arising under such
				Act.
							.
					(2)Conforming
			 amendmentSection 6103(p)(4) of such Code is amended by striking
			 (o)(1) both places it appears and inserting
			 (o)(1)(A).
					(3)Effective
			 dateThe amendments made by this subsection shall apply on or
			 after the date of the enactment of this Act.
					(g)Transitional
			 ruleAny person who—
					(1)on April 1 is
			 engaged in business as a manufacturer of processed tobacco or as an importer of
			 processed tobacco, and
					(2)before the end of
			 the 90-day period beginning on such date, submits an application under
			 subchapter B of chapter 52 of such Code to engage in such business, may,
			 notwithstanding such subchapter B, continue to engage in such business pending
			 final action on such application. Pending such final action, all provisions of
			 such chapter 52 shall apply to such applicant in the same manner and to the
			 same extent as if such applicant were a holder of a permit under such chapter
			 52 to engage in such business.
					703.Treasury study
			 concerning magnitude of tobacco smuggling in the United StatesNot later than one year after the date of
			 the enactment of this Act, the Secretary of the Treasury shall conduct a study
			 concerning the magnitude of tobacco smuggling in the United States and submit
			 to Congress recommendations for the most effective steps to reduce tobacco
			 smuggling. Such study shall also include a review of the loss of Federal tax
			 receipts due to illicit tobacco trade in the United States and the role of
			 imported tobacco products in the illicit tobacco trade in the United
			 States.
			704.Time for payment of
			 corporate estimated taxesThe
			 percentage under subparagraph (C) of section 401(1) of the Tax Increase
			 Prevention and Reconciliation Act of 2005 in effect on the date of the
			 enactment of this Act is increased by 0.5 percentage point.
			
	
		January 16, 2009
		Read twice and placed on the calendar
	
